Exhibit 10.1

 

EXECUTION VERSION

 

 

 

 

MASTER REPURCHASE AGREEMENT

 

Dated as of October 13, 2011

 

 

Between:

 

 

CITIBANK, N.A., as Buyer,

 

and

 

HOME LOAN CENTER, INC., as Seller

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

APPLICABILITY

 

1

2.

DEFINITIONS AND ACCOUNTING MATTERS

 

1

3.

THE TRANSACTIONS

 

18

4.

PAYMENTS; COMPUTATION; COMMITMENT FEE

 

21

5.

TAXES; TAX TREATMENT

 

22

6.

MARGIN MAINTENANCE

 

23

7.

INCOME PAYMENTS

 

24

8.

SECURITY INTEREST; BUYER’S APPOINTMENT AS ATTORNEY-IN-FACT

 

24

9.

CONDITIONS PRECEDENT

 

27

10.

RELEASE OF PURCHASED LOANS

 

31

11.

RELIANCE

 

31

12.

REPRESENTATIONS AND WARRANTIES

 

31

13.

COVENANTS OF SELLER

 

36

14.

REPURCHASE DATE PAYMENTS

 

47

15.

REPURCHASE OF PURCHASED LOANS

 

47

16.

RESERVED

 

47

17.

RESERVED

 

47

18.

EVENTS OF DEFAULT

 

47

19.

REMEDIES

 

51

20.

DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

 

54

21.

NOTICES AND OTHER COMMUNICATIONS

 

54

22.

USE OF EMPLOYEE PLAN ASSETS

 

54

23.

INDEMNIFICATION AND EXPENSES

 

54

24.

WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

 

55

25.

REIMBURSEMENT

 

56

26.

FURTHER ASSURANCES

 

56

27.

TERMINATION

 

56

28.

SEVERABILITY

 

56

29.

BINDING EFFECT; GOVERNING LAW

 

56

30.

AMENDMENTS

 

56

31.

RESERVED

 

57

32.

SURVIVAL

 

57

33.

CAPTIONS

 

57

34.

COUNTERPARTS; ELECTRONIC SIGNATURES

 

57

35.

SUBMISSION TO JURISDICTION; WAIVERS

 

57

36.

WAIVER OF JURY TRIAL

 

58

37.

ACKNOWLEDGEMENTS

 

58

 

i

--------------------------------------------------------------------------------


 

38.

HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS

 

58

39.

ASSIGNMENTS; PARTICIPATIONS

 

58

40.

SINGLE AGREEMENT

 

59

41.

INTENT

 

59

42.

CONFIDENTIALITY

 

60

43.

SERVICING

 

60

44.

PERIODIC DUE DILIGENCE REVIEW

 

61

45.

SET-OFF

 

62

46.

ENTIRE AGREEMENT

 

62

 

ANNEX I

 

SCHEDULES

 

SCHEDULE 1

Representations and Warranties re: Loans

 

 

SCHEDULE 2

Filing Jurisdictions and Offices

 

 

SCHEDULE 3

Subsidiaries

 

 

SCHEDULE 4

Relevant States

 

EXHIBITS

 

EXHIBIT A

Form of Monthly and Quarterly Certification

 

 

EXHIBIT B

Form of Opinion of Counsel to Seller

 

 

EXHIBIT C

Form of Confidentiality Agreement

 

 

EXHIBIT D

Form of Instruction Letter

 

 

EXHIBIT E

Form of Security Release Certification

 

ii

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

MASTER REPURCHASE AGREEMENT, dated as of October 13, 2011, between HOME LOAN
CENTER, INC., a California corporation  as seller (“Seller”) and CITIBANK, N.A.,
a national banking association as buyer (“Buyer”, which term shall include any
“Principal” as defined and provided for in Annex I), or as agent pursuant hereto
(“Agent”).

 

1.                                      APPLICABILITY

 

Buyer shall, from time to time, upon the terms and conditions set forth herein,
agree to enter into transactions in which Seller transfers to Buyer Eligible
Loans against the transfer of funds by Buyer, with a simultaneous agreement by
Buyer to transfer to Seller such Purchased Loans at a date certain, against the
transfer of funds by Seller.  Each such transaction shall be referred to herein
as a “Transaction”, and, unless otherwise agreed in writing, shall be governed
by this Agreement.

 

2.                                      DEFINITIONS AND ACCOUNTING MATTERS

 

(a)           Defined Terms. As used herein, the following terms have the
following meanings (all terms defined in this Section 2 or in other provisions
of this Agreement in the singular to have the same meanings when used in the
plural and vice versa):

 

“Accepted Servicing Practices” shall mean with respect to any Loan, those
accepted and prudent mortgage servicing practices (including collection
procedures) of prudent mortgage lending institutions that service mortgage loans
of the same type as the Loans in the jurisdiction where the related Mortgaged
Property is located, and which are in accordance with FHA Regulations, VA
Regulations, Ginnie Mae, Freddie Mac and Fannie Mae servicing practices and
procedures for MBS pool mortgages, as defined in the FHA, VA, Ginnie Mae,
Freddie Mac and Fannie Mae servicing guides including future updates, and in a
manner at least equal in quality to the servicing Seller or Seller’s designee
provides to mortgage loans which it owns in its own portfolio.

 

“Adjustable Rate Loan” shall mean a Loan which provides for the adjustment of
the Mortgage Interest Rate payable in respect thereto.

 

“Adjustment Date” shall mean with respect to each Adjustable Rate Loan, the date
set forth in the related Note on which the Mortgage Interest Rate on the Loan is
adjusted in accordance with the terms of the  Note.

 

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person.  For purposes of this definition, “control” (together with
the correlative meanings of “controlled by” and “under common control with”)
means possession, directly or indirectly, of the power (a) to vote 10% or more
of the securities (on a fully diluted basis) having ordinary voting power for
the directors or managing general partners (or their equivalent) of such Person,
or (b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Agency” means FHA, VA, Freddie Mac, Fannie Mae or Ginnie Mae, as applicable.

 

“Agent” shall have the meaning set forth in the preamble to this Agreement.

 

“Agreement” shall mean this Master Repurchase Agreement (including all exhibits,
schedules and other addenda hereto or thereto), as supplemented by the Pricing
Side Letter, as it may be amended, further supplemented or otherwise modified
from time to time.

 

--------------------------------------------------------------------------------


 

“ALTA” shall mean the American Land Title Association.

 

“AM Funded Wet Loan” shall mean a Wet Loan to be funded in the morning on any
Business Day.

 

“Applicable Margin” shall have the meaning set forth in the Pricing Side Letter.

 

“Applicable Percentage” shall have the meaning set forth in the Pricing Side
Letter.

 

“Appraised Value” shall mean the value set forth in an appraisal made in
connection with the origination of the related Loan as the value of the
Mortgaged Property.

 

“Approved Title Insurance Company” shall mean a title insurance company as to
which Buyer has not otherwise provided written notice to Seller that such title
insurance company is not reasonably satisfactory to Buyer, provided, however,
that Seller shall provide a list of Approved Title Insurance Companies at the
reasonable request of Buyer; provided, further, however, that Real Estate Title
Services, LLC and HLC Settlement Services, Inc. is deemed to be an Approved
Title Insurance Company hereunder unless Buyer otherwise notifies Seller that
either entity is not approved.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to Buyer.

 

“Attorney Bailee Letter” shall have the meaning assigned to such term in the
Custodial Agreement.

 

“Back-End DTI Ratio” shall mean with respect to a Loan, the ratio of (i) the
Mortgagor’s monthly debt payments, including housing and other debt, to (ii) the
Mortgagor’s gross monthly income, determined in accordance with the Underwriting
Guidelines.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Best’s” shall mean Best’s Key Rating Guide, as the same shall be amended from
time to time.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday, (ii) a
day on which the New York Stock Exchange, the Federal Reserve Bank of New York,
banking and savings and loan institutions in the States of New York, the City of
New York or the city or state in which Custodian’s offices are located are
closed, or (iii) a day on which trading in securities on the New York Stock
Exchange or any other major securities exchange in the United States is not
conducted.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of

 

2

--------------------------------------------------------------------------------


 

acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition, or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

“Change of Control” shall mean, (a) with respect to Seller, the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended) of outstanding shares of
voting stock of Seller if after giving effect to such acquisition such Person or
Persons owns twenty percent (20%) or more of such outstanding shares of voting
stock; or (b) Seller is no longer wholly owned, directly or indirectly, by
LendingTree, LLC and Tree.com, Inc.

 

“CMI” shall mean CitiMortgage, Inc.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collection Account” shall mean the account identified in the Collection Account
Control Agreement.

 

“Collection Account Control Agreement” shall mean the collection account control
agreement to be entered into by Buyer, Seller and Citibank, N.A. in form and
substance acceptable to Buyer to be entered into with respect to the Collection
Account within ten (10) days after the initial Purchase Date.

 

“Combined Loan-to-Value Ratio” or “CLTV” shall mean with respect to any Loan,
the ratio of (i) the original outstanding principal amount of the Loan and any
other loan which is secured by a lien on the related Mortgaged Property to
(ii) the lesser of (a) (1) the Appraised Value of the Mortgaged Property at the
origination of such Loan, or (2) if available, a more recently obtained
Appraised Value, or (b) if the Mortgaged Property was purchased by the Mortgagor
within twelve (12) months of the origination of the Loan, the purchase price of
the Mortgaged Property.

 

“Commitment Fee” shall have the meaning assigned to it in Section 4(c).

 

“Commitment Fee Percentage” shall have the meaning assigned thereto in the
Pricing Side Letter.

 

“Contractual Obligation” shall mean as to any Person, any material provision of
any agreement, instrument or other undertaking to which such Person is a party
or by which it or any of its property is bound or any material provision of any
security issued by such Person.

 

3

--------------------------------------------------------------------------------


 

“Cooperative Corporation” shall mean with respect to any Cooperative Loan, the
cooperative apartment corporation that holds legal title to the related
Cooperative Project and grants occupancy rights to units therein to stockholders
through Proprietary Leases or similar arrangements.

 

“Cooperative Loan” shall mean a Loan that is secured by a first lien on and
perfected security interest in Cooperative Shares and the related Proprietary
Lease granting exclusive rights to occupy the related Cooperative Unit in the
building owned by the related Cooperative Corporation.

 

“Cooperative Project” shall mean, with respect to any Cooperative Loan, all real
property and improvements thereto and rights therein and thereto owned by a
Cooperative Corporation including without limitation the land, separate dwelling
units and all common elements.

 

“Cooperative Shares” shall mean, with respect to any Cooperative Loan, the
shares of stock issued by a Cooperative Corporation and allocated to a
Cooperative Unit and represented by a stock certificate.

 

“Cooperative Unit” shall mean, with respect to a Cooperative Loan, a specific
unit in a Cooperative Project.

 

“Custodial Agreement” shall mean the Custodial and Disbursement Agreement, dated
as of the date hereof, among Seller, Buyer, Custodian and Disbursement Agent as
the same may be amended, modified and supplemented and in effect from time to
time.

 

“Custodian” shall mean Deutsche Bank National Trust Company, or such other
entity agreed upon by Buyer and Seller from time to time, or its successors and
permitted assigns.

 

“Custodian Loan Transmission” shall have the meaning assigned thereto in the
Custodial Agreement.

 

“Default” shall mean an Event of Default or any event that, with the giving of
notice or the passage of time or both, could become an Event of Default.

 

“Disbursement Account” shall mean the account established by Buyer pursuant to
the Custodial Agreement for the purpose of funding any Loan.

 

“Disbursement Agent” shall mean Deutsche Bank National Trust Company, or such
other entity appointed by Buyer to act as disbursement agent from time to time,
or its successors and permitted assigns.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Dry Loan” shall mean a first lien Loan which is underwritten in accordance with
the Underwriting Guidelines and as to which the related Mortgage File contains
all required Loan Documents.

 

“DU Refinance Loan” shall mean a Loan acceptable for purchase by an Agency and
originated by Seller in accordance with Fannie Mae’s “DU Refinance Plus”
program.

 

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on a Loan, exclusive of any days of grace.

 

4

--------------------------------------------------------------------------------


 

“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted under Section 44 hereof with respect to any or all of the
Loans or Seller or related parties, as desired by Buyer from time to time.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 9(a) have been satisfied.

 

“Electronic Tracking Agreement” shall mean the electronic tracking agreement
among Buyer, Seller, MERSCORP, Inc. and MERS, dated as of the date hereof.

 

“Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereof.  An Electronic
Transmission shall be considered written notice for all purposes hereof (except
when a request or notice by its terms requires execution).

 

“Eligible Loan” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any entity, whether or not incorporated, that is a
member of any group of organizations described in Section 414(b), (c), (m) or
(o) of the Code of which Seller is a member.

 

“Escrow Letter” shall mean, with respect to any Wet Loan that becomes subject to
a Transaction before the end of the applicable rescission period, an escrow
agreement or letter, which is fully assignable to Buyer, stating that in the
event of a Rescission or if for any other reason the Loan fails to fund on a
given day, the party conducting the closing is holding all funds which would
have been disbursed on behalf of the Mortgagor as agent for and for the benefit
of Buyer and such funds shall be returned to Seller not later than one Business
Day after the date of Rescission or other failure of the Loan to fund on a given
day.

 

“Escrow Payments” shall mean, with respect to any Loan, the amounts constituting
ground rents, taxes, assessments, water charges, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the Mortgagee pursuant to the terms of any Note or Mortgage or any other
document.

 

“Event of Default” shall have the meaning provided in Section 18 hereof.

 

“Exception” shall have the meaning assigned thereto in the Custodial Agreement.

 

“Exception Report” shall mean the exception report prepared by Custodian
pursuant to the Custodial Agreement.

 

“Fannie Mae” shall mean Fannie Mae, or any successor thereto.

 

“Fannie Mae Guides” shall mean the Fannie Mae Seller’s Guide, the Fannie Mae
Servicing Guide and all amendments and additions thereto.

 

“FHA”  shall mean the Federal Housing Administration, an agency within the
United States Department of Housing and Urban Development, or any successor
thereto and including the Federal

 

5

--------------------------------------------------------------------------------


 

Housing Commissioner and the Secretary of Housing and Urban Development where
appropriate under the FHA Regulations.

 

“FHA Approved Mortgagee” shall mean an institution which is approved by FHA to
act as servicer and mortgagee of record pursuant to FHA Regulations.

 

“FHA Insurance Contract” shall mean the contractual obligation of FHA respecting
the insurance of an FHA Loan pursuant to the National Housing Act, as amended.

 

“FHA Loan”  shall mean a Loan that is the subject of an FHA Insurance Contract
as evidenced by a Mortgage Insurance Certificate.

 

“FHA Regulations” shall mean the regulations promulgated by HUD under the
National Housing Act, codified in 24 Code of Federal Regulations, and other HUD
issuances relating to FHA Loans, including the related handbooks, Circulars,
Notices and Mortgagee Letters.

 

“FHA Streamlined Loan” shall mean an FHA Loan originated by Seller in accordance
with the FHA’s requirements under its “streamlined” mortgage loan program.

 

“Freddie Mac” shall mean Freddie Mac, or any successor thereto.

 

“Freddie Mac Guides” shall mean the Freddie Mac Seller/Servicer Guide, and all
amendments and additions thereto.

 

“Front-End DTI Ratio” shall mean with respect to a Loan, the ratio of (i) the
Mortgagor’s monthly housing-related debt payments, to (ii) the Mortgagor’s gross
monthly income, determined in accordance with the Underwriting Guidelines.

 

“Funding Notice” shall mean Buyer’s agreement to enter into a Transaction
requested by Seller pursuant to a Transaction Notice. Such Funding Notice shall
specify the Loans that Buyer has agreed to purchase from Seller in such
Transaction, the related Purchase Date and Repurchase Date, the related Purchase
Price for such Transaction, the fields set forth on Annex 1 to the Custodial
Agreement and any other terms of such Transaction agreed upon between Seller and
Buyer.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America.

 

“Ginnie Mae” shall mean the Government National Mortgage Association, or any
successor thereto.

 

“Ginnie Mae Guides” shall mean the Ginnie Mae Handbook 5500.3 and all amendments
and additions thereto.

 

“Governmental Authority” shall mean with respect to any Person, any nation or
government, any state or other political subdivision, agency or instrumentality
thereof, any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government and any court or
arbitrator having jurisdiction over such Person, any of its Subsidiaries or any
of its properties.

 

“Gross Margin” shall mean with respect to each Adjustable Rate Loan, the fixed
percentage amount set forth in the related Note and the Loan Schedule that is
added to the Index on each Adjustment

 

6

--------------------------------------------------------------------------------


 

Date in accordance with the terms of the related Note to determine the new
Mortgage Interest Rate for such Loan.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise), provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make servicing advances for
delinquent taxes and insurance, or other obligations in respect of a Mortgaged
Property, to the extent required by Buyer. The amount of any Guarantee of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith. The terms
“Guarantee” and “Guaranteed” used as verbs shall have correlative meanings.

 

“Guarantor” shall mean each of LendingTree, LLC and Tree.com, Inc., in either
case in its capacity as Guarantor under a Guaranty.

 

“Guaranty” shall mean each Guaranty Agreement, dated as of the date hereof, by a
Guarantor in favor of Buyer, in each case as such agreement may be amended,
modified or supplemented from time to time in accordance with its terms.

 

“Guidelines” shall mean the Freddie Mac Guides, the Fannie Mae Guides or the
Ginnie Mae Guides, as applicable, as such guides have been amended from time to
time with respect to Seller.

 

“Income” shall mean, with respect to any Purchased Loan at any time, any
principal and/or interest thereon and all dividends, sale proceeds (including,
without limitation, any proceeds from the liquidation or securitization of such
Purchased Loan or other disposition thereof), rent and other collections and
distributions thereon (including, without limitation, any proceeds received in
respect of mortgage insurance), but not including any commitment fees,
origination fees and/or servicing fees accrued in respect of periods on or after
the initial Purchase Date with respect to such Purchased Loan.

 

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
Property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for the account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements or like arrangements; (g) indebtedness of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) indebtedness of general partnerships of which such Person is a general
partner; and (j) any other indebtedness of such Person by a note, bond,
debenture or similar instrument.

 

7

--------------------------------------------------------------------------------

 


 

“Index” shall mean with respect to each Adjustable Rate Loan, the index
identified on the related Loan Schedule and set forth in the related Note for
the purpose of calculating the interest rate thereon.

 

“Instruction Letter” shall mean a letter agreement between Seller and each
Subservicer substantially in the form of Exhibit D attached hereto, in which
such Persons acknowledge Buyer’s ownership interest in the Purchased Loans, and
agree to remit any collections with respect to the  Purchased Loans as Buyer may
so direct from time to time, which Instruction Letter may be delivered by Buyer
to such Subservicer in its sole discretion.

 

“Insurance Proceeds” shall mean with respect to each Purchased Loan, proceeds of
insurance policies insuring such Purchased Loan or the related Mortgaged
Property.

 

“Insured Closing Letter” shall mean, with respect to any Wet Loan that becomes
subject to a Transaction before the end of the applicable rescission period, a
letter of indemnification from an Approved Title Insurance Company, in any
jurisdiction where insured closing letters are permitted under applicable law
and regulation, addressed to Seller, which is fully assignable to Buyer, with
coverage that is customarily acceptable to Persons engaged in the origination of
mortgage loans, identifying the Settlement Agent covered thereby, which may be
in the form of a blanket letter.

 

“Interest Period” shall mean, with respect to any Transaction, the period
commencing on the Purchase Date with respect to such Transaction and ending on
the calendar day prior to the related Repurchase Date.

 

“Interest Rate Adjustment Date” means with respect to each Adjustable Rate Loan,
the date, specified in the related Note and the Loan Schedule, on which the
Mortgage Interest Rate is adjusted.

 

“Interest Rate Protection Agreement” shall mean with respect to any or all of
the Purchased Loans, any interest rate swap, cap or collar agreement or any
other applicable hedging arrangements providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, in each case that are
reasonably acceptable to Buyer.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, including all rules and regulations promulgated thereunder.

 

“Jumbo Loan” shall mean a first lien mortgage loan which conforms with all
current requirements, other than balance limitations therein, of Fannie Mae,
Freddie Mac, FHA and VA (on and after the date on which Seller becomes a VA
Approved Lender), in effect as of the date of this Agreement, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
terms of this Agreement.

 

“LIBO Base Rate” means the rate determined daily by Buyer on the basis of the
offered rate for one-month U.S. dollar deposits, as such rate appears on Reuters
Screen LIBOR01 Page as of 11:00 a.m. (London time) on such date (rounded up to
the nearest whole multiple of 1/16%); provided that if such rate does not appear
on Reuters Screen LIBOR01 Page, the rate for such date will be the rate
determined by reference to such other comparable publicly available service
publishing such rates as may be selected by Buyer in its sole discretion and
communicated to Seller.  Notwithstanding anything to the contrary herein, Buyer
shall have the sole discretion to re-set the LIBO Base Rate on a daily basis.

 

“LIBO Rate” shall mean with respect to each Interest Period pertaining to a
Transaction, a rate per annum determined by Buyer in its sole discretion in
accordance with the following formula (rounded

 

8

--------------------------------------------------------------------------------


 

upwards to the nearest l/100th of one percent), which rate as determined by
Buyer shall be conclusive absent manifest error by Buyer:

 

 

LIBO Base Rate

 

 

1.00 – LIBO Reserve Requirements

 

 

The LIBO Rate shall be calculated on each Purchase Date and Repurchase Date
commencing with the first Purchase Date.

 

“LIBO Reserve Requirements” shall mean for any Interest Period for any
Transaction, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements applicable to Buyer in effect on such
day (including, without limitation, basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
System or other Governmental Authority having jurisdiction with respect
thereto), dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) maintained by a member bank of such Governmental Authority. As of the
Effective Date, the LIBO Reserve Requirements shall be deemed to be zero.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Liquidity” means with respect to any Person, the sum of (i) its unrestricted
cash, plus (ii) its unrestricted Cash Equivalents, plus (iii) the aggregate
amount of unused capacity available to such Person (taking into account
applicable haircuts) under committed mortgage loan warehouse and servicer
advance facilities for which such Person has unencumbered eligible collateral to
pledge thereunder.

 

“Loan” shall mean a first lien mortgage loan or Cooperative Loan, which
Custodian has been instructed to hold for Buyer pursuant to the Custodial
Agreement, and which Loan includes, without limitation, (i) a Note, the related
Mortgage and all other Loan Documents, (ii) all right, title and interest of
Seller in and to the Mortgaged Property covered by such Mortgage and (iii) the
related Servicing Rights.

 

“Loan Data Transmission” shall mean a computer tape or other electronic medium
generated by or on behalf of Seller and delivered or transmitted to Buyer and
Custodian which provides information relating to the Loans, including the
information set forth in the related Loan Schedule, in a format acceptable to
Buyer.

 

“Loan Documents” shall mean, with respect to a Loan, the documents comprising
the Mortgage File for such Loan.

 

“Loan Guaranty Certificate”  shall mean the certificate evidencing a VA Loan
Guaranty Agreement.

 

“Loan Loss Reserves” shall mean funds held by Seller to cover potential losses
in connection with the mortgage loans owned in Seller’s portfolio, including
without limitation any amounts required to be maintained and held as a loan loss
reserve in accordance with GAAP and any other regulatory requirement applicable
to Seller.

 

“Loan Schedule” shall mean a hard copy or electronic format incorporating the
fields reasonably required by Buyer and agreed upon by Seller, which shall
include with respect to each Loan to be included in a Transaction without
limitation: (i) the Loan number, (ii) the Mortgagor’s name, (iii) the original
principal amount of the Loan, (iv) the current principal balance of the Loan and
(v) any other

 

9

--------------------------------------------------------------------------------


 

information required by Buyer and any other additional information to be
provided pursuant to the Custodial Agreement.

 

“Loan-to-Value Ratio” or “LTV” shall mean with respect to any Loan, the ratio of
the outstanding principal amount of such Loan at the time of origination to the
lesser of (a) (1) the Appraised Value of the Mortgaged Property at the
origination of such Mortgage Loan or (2) if available, a more recently obtained
Appraised Value of the Mortgaged Property, and (b) if the Mortgaged Property was
purchased within twelve (12) months of the origination of the Loan, the purchase
price of the related Mortgaged Property.

 

“Margin Call” shall have the meaning assigned thereto in Section 6(a) hereof.

 

“Margin Deficit” shall have the meaning assigned thereto in Section 6(a) hereof.

 

“Market Value” shall mean the value, determined by Buyer in its sole discretion,
of the Loans (including the related Servicing Rights) if sold in their entirety
to a single third-party purchaser taking into account the fact that the Loans
may be sold under circumstances in which Seller, as originator or servicer of
the Loans is in default under this Agreement.  Buyer’s determination of Market
Value shall be conclusive upon the parties, absent manifest error on the part of
Buyer.  Buyer shall have the right to mark to market the Loans on a daily basis
which Market Value with respect to one or more of the Loans may be determined to
be zero. Seller acknowledges that Buyer’s determination of Market Value is for
the limited purpose of determining the value of Purchased Loans which are
subject to Transactions hereunder without the ability to perform customary
purchaser’s due diligence and is not necessarily equivalent to a determination
of the fair market value of the Loans achieved by obtaining competing bids in an
orderly market in which the originator/servicer is not in default under a
revolving debt facility and the bidders have adequate opportunity to perform
customary loan and servicing due diligence.  The Market Value shall be deemed to
be zero with respect to each Loan for which such valuation is not provided.  The
Market Value shall be deemed to be zero with respect to each Loan that is not an
Eligible Loan.

 

“Master Netting Agreement” shall mean that certain Collateral Security, Setoff
and Netting Agreement dated as of the date hereof, among Buyer, Seller and
certain Affiliates and Subsidiaries of Buyer and/or Seller, as such agreement
may be amended from time to time.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, operations, financial condition or prospects of Seller, (b)
the ability of Seller to perform its obligations under any of the Program
Documents to which it is a party, (c) the validity or enforceability of any of
the Program Documents, (d) the rights and remedies of Buyer under any of the
Program Documents, (e) the Purchased Items, taken as a whole, or (f) the timely
repurchase of the Purchased Loans or payment of other amounts payable in
connection therewith.

 

“Maximum Aggregate Purchase Price” shall mean $100,000,000.

 

“Maximum Mortgage Interest Rate” shall mean with respect to each Adjustable Rate
Loan, a rate that is set forth on the related Loan Schedule and in the related
Note and is the maximum interest rate to which the Mortgage Interest Rate on
such Loan may be increased on any Adjustment Date.

 

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor in interest thereto.

 

“MERS Identification Number” shall mean the eighteen digit number permanently
assigned to each MERS Loan.

 

10

--------------------------------------------------------------------------------


 

“MERS Loan” shall mean any Loan as to which the related Mortgage or Assignment
of Mortgage has been recorded in the name of MERS, as agent for the holder from
time to time of the Note, and which is identified as a MERS Loan on the related
Loan Schedule.

 

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Loan as adjusted in accordance with changes in the Mortgage
Interest Rate pursuant to the provisions of the Note for an Adjustable Rate
Loan.

 

“Mortgage” shall mean with respect to a Loan, the mortgage, deed of trust or
other instrument, which creates a first lien on either (i) with respect to a
Loan other than a Cooperative Loan, the fee simple or leasehold estate in such
real property or (ii) with respect to a Cooperative Loan, the Proprietary Lease
and related Cooperative Shares, which in either case secures the Note.

 

“Mortgage File” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Mortgage Insurance Certificate”  shall mean the certificate evidencing a FHA
Insurance Contract.

 

 “Mortgage Interest Rate” means the annual rate of interest borne on a Note,
which shall be adjusted from time to time with respect to Adjustable Rate Loans.

 

 “Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Note.

 

“Mortgagee” shall mean the record holder of a Note secured by a Mortgage.

 

“Mortgagor” shall mean the obligor or obligors on a Note, including any person
who has assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been or are required to be
made by Seller or any ERISA Affiliate or as to which Seller or any ERISA
Affiliate has any actual or potential liability or obligation and that is
covered by Title IV of ERISA.

 

“MV Margin Amount” means, with respect to any Transaction, as of any date of
determination, the amount obtained by application of the MV Margin Percentage to
the Repurchase Price for such Transaction as of such date.

 

“MV Margin Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.

 

“Net Income” shall mean, for any period, the net income of any Person for such
period as determined in accordance with GAAP.

 

“Net Worth” shall mean, with respect to any Person, the excess of total assets
of such Person, over total liabilities of such Person, determined in accordance
with GAAP.

 

“Note” shall mean, with respect to any Loan, the related promissory note
together with all riders thereto and amendments thereof or other evidence of
indebtedness of the related Mortgagor.

 

11

--------------------------------------------------------------------------------


 

“Obligations” shall mean (a) all of Seller’s obligation to pay the Repurchase
Price on the Repurchase Date and other obligations and liabilities (including
without limitation the Commitment Fee) of Seller to Buyer, its Affiliates,
Custodian or any other Person arising under, or in connection with, the Program
Documents or directly related to the Purchased Loans, whether now existing or
hereafter arising; (b) any and all sums paid by Buyer or on behalf of Buyer
pursuant to the Program Documents in order to preserve any Purchased Loan or its
interest therein; (c) in the event of any proceeding for the collection or
enforcement of any of Seller’s indebtedness, obligations or liabilities referred
to in clause (a), the reasonable expenses of retaking, holding, collecting,
preparing for sale, selling or otherwise disposing of or realizing on any
Purchased Loan, or of any exercise by Buyer or any Affiliate of Buyer of its
rights under the Program Documents, including without limitation, reasonable
attorneys’ fees and disbursements and court costs; and (d) all of Seller’s
indemnity obligations to Buyer pursuant to the Program Documents.

 

“Par Margin Amount” means, with respect to any Transaction, as of any date of
determination, the amount obtained by application of the Par Margin Percentage
to the Repurchase Price for such Transaction as of such date.

 

“Par Margin Percentage” shall have the meaning assigned thereto in the Pricing
Side Letter.

 

“Participants” shall have the meaning assigned thereto in Section 39 hereof.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Permitted Exceptions” shall mean the following exceptions to lien priority: (i)
the lien of current real property taxes and assessments not yet due and payable;
(ii) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to mortgage
lending institutions generally and specifically referred to in the lender’s
title insurance policy delivered to the originator of the Loan and (A) referred
to or otherwise considered in the appraisal (if any) made for the originator of
the Loan or (B) which do not adversely affect the appraised value of the
Mortgaged Property set forth in such appraisal; and (iii) other matters to which
like properties are commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Mortgage or the use,
enjoyment, value or marketability of the related Mortgaged Property.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or, in the case of a Plan subject to Title IV of ERISA, any ERISA
Affiliate and that is covered by Title IV of ERISA, other than a Multiemployer
Plan.

 

“PM Funded Wet Loan” shall mean a Wet Loan to be funded in the afternoon on any
Business Day.

 

“PMI Policy” or “Primary Insurance Policy” shall mean a policy of primary
mortgage guaranty insurance issued by a Qualified Insurer.

 

“Post-Default Rate” shall mean, in respect of the Repurchase Price for any
Transaction or any other amount under this Agreement, or any other Program
Document that is not paid when due to Buyer

 

12

--------------------------------------------------------------------------------


 

(whether at stated maturity, by acceleration or mandatory prepayment or
otherwise), a rate per annum during the period from and including the due date
to but excluding the date on which such amount is paid in full equal to 5.00%
per annum, plus (a) the Pricing Rate otherwise applicable to such Loan or other
amount (which amount shall include the Applicable Margin), or (b) if no Pricing
Rate is otherwise applicable, (i) the LIBO Rate plus (ii) the highest amount
specified under the definition of Applicable Margin.

 

“Price Differential” shall mean, with respect to each Transaction as of any date
of determination, the aggregate amount obtained by daily application of the
Pricing Rate (or during the continuation of an Event of Default, by daily
application of the Post-Default Rate) for such Transaction to the Purchase Price
for such Transaction on a 360-day-per-year basis for the actual number of days
elapsed during the period commencing on (and including) the Purchase Date and
ending on (but excluding) the date of determination (reduced by any amount of
such Price Differential in respect of such period previously paid by Seller to
Buyer with respect to such Transaction).

 

“Pricing Rate” shall mean the per annum percentage rate for determination of the
Price Differential as set forth in the Pricing Side Letter.

 

“Pricing Side Letter” shall mean the pricing side letter, dated as of the date
hereof, among Seller and Buyer, as the same may be amended, supplemented or
modified from time to time.

 

“Principal” shall have the meaning assigned thereto in Annex I.

 

“Program Documents” shall mean this Agreement, the Custodial Agreement, any
Servicing Agreement,  the Electronic Tracking Agreement, the Master Netting
Agreement, each Guaranty, the Pricing Side Letter, the Instruction Letters, if
any, the Collection Account Control Agreement, any assignment of an Interest
Rate Protection Agreement and any other agreement entered into by Seller, on the
one hand, and Buyer and/or any of its Affiliates or Subsidiaries (or Custodian
on its behalf) on the other, in connection herewith or therewith.

 

“Proprietary Lease” shall mean the lease on a Cooperative Unit evidencing the
possessory interest of the owner of the Cooperative Shares in such Cooperative
Unit.

 

 “Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” shall mean, with respect to each Transaction, the date on which
Purchased Loans are sold by Seller to Buyer hereunder.

 

“Purchase Price” shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“Purchased Items” shall have the meaning assigned thereto in Section 8 hereof.

 

“Purchased Loans” shall mean any Loans sold by Seller to Buyer in a Transaction,
together with the related Records, the related Servicing Rights (which, for the
avoidance of doubt, were sold by Seller and purchased by Buyer on the related
Purchase Date), the related Takeout Commitment, if any, and with respect to each
Loan, any related FHA Insurance Contract, any related VA Loan Guaranty
Agreement, Seller’s rights under any related Escrow Letter and/or Insured
Closing Letter, Seller’s rights under any takeout commitment related to the
Loans and other Purchased Items with respect to the Loans, such other property,
rights, titles or interest as are specified on a Funding Notice, and all
instruments, chattel paper, and general intangibles comprising or relating to
all of the foregoing.

 

13

--------------------------------------------------------------------------------


 

“Qualified Insurer” shall mean an insurance company duly qualified as such under
the laws of each state in which any Mortgaged Property is located, duly
authorized and licensed in each such state to transact the applicable insurance
business and to write the insurance provided, and approved as an insurer by
Fannie Mae and Freddie Mac and whose claims paying ability is rated in the two
highest rating categories by any of the rating agencies with respect to primary
mortgage insurance and in the two highest rating categories by Best’s with
respect to hazard and flood insurance.

 

“Qualified Originator” shall mean Seller.

 

“Records” shall mean, with respect to any Purchased Loan, the Loan Documents and
the Servicing Records.

 

“Related Credit Enhancement” shall have the meaning assigned to such term in
Section 8(a).

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .23, .24, .28, .29, .31, or .32 of PBGC Reg.
§ 4043 (provided that a failure to meet the minimum funding standard of Section
412 of the Code or Sections 302 or 303 of ERISA, including, without limitation,
the failure to make on or before its due date a required installment under
Section 430(j) of the Code or Section 303(j) of ERISA, shall be a reportable
event regardless of the issuance of any waivers in accordance with Section
412(d) of the Code).

 

“Repurchase Date” shall mean the date occurring on (i) the 12th day of each
month following the related Purchase Date (or if such date is not a Business
Day, the following Business Day), (ii) any other Business Day set forth in the
related Funding Notice, (iii) the date determined by application of Section 19,
as applicable, or (iv) the Termination Date.  In no event shall the Repurchase
Date for any Transaction occur after the Termination Date.

 

“Repurchase Price” shall mean the price at which Purchased Loans are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the outstanding Purchase Price for such Purchased Loans and the Price
Differential as of the date of such determination.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Rescission” shall mean the right of a Mortgagor to rescind the related Note and
related documents pursuant to applicable law.

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided, that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of corporate resolution.

 

“Restricted Payments” shall mean with respect to any Person, collectively, all
dividends or other distributions of any nature (cash, securities, assets or
otherwise), and all payments, by virtue of redemption or otherwise, on any class
of equity securities (including, without limitation, warrants, options

 

14

--------------------------------------------------------------------------------


 

or rights therefor) issued by such Person, whether such securities are now or
may hereafter be authorized or outstanding and any distribution in respect of
any of the foregoing, whether directly or indirectly.

 

“Section 404 Notice” shall mean the notice required pursuant to Section 404 of
the Helping Families Save Their Homes Act of 2009 (P.L. 111-22), which amends 15
U.S.C. Section 1641 et seq., to be delivered by a creditor that is an owner or
an assignee of a mortgage loan to the related Mortgagor within thirty (30) days
after the date on which such mortgage loan is sold or assigned to such creditor.

 

“Security Release Certification” shall mean a security release certification in
substantially the form set forth in Exhibit E hereto.

 

“Servicer” shall mean Seller in its capacity as servicer of the Loans, or
another servicer of the Loans approved by Buyer.

 

“Servicing Agreement” shall have the meaning provided in Section 43(c) hereof.

 

“Servicing Delivery Requirement” shall have the meaning assigned thereto in
Section 13(hh).

 

“Servicing File” shall mean with respect to each Loan, the file retained by
Seller (in its capacity as Servicer) consisting of all documents that a prudent
originator and servicer would have, including copies of the Loan Documents, all
documents necessary to document and service the Loans, including FHA and VA
approval (if any) and any and all documents required to be delivered pursuant to
any of the Program Documents.

 

“Servicing Records” shall have the meaning assigned thereto in Section 43(b)
hereof.

 

“Servicing Rights” shall mean contractual, possessory or other rights of Seller
or any other Person to service a Loan, whether arising under the Servicing
Agreement, the Custodial Agreement or otherwise, to administer or service a
Purchased Loan or to possess related Servicing Records.

 

“Servicing Transmission” shall mean a computer-readable magnetic or other
electronic format acceptable to the parties.

 

“Settlement Agent” shall have the meaning assigned thereto in the Custodial
Agreement.

 

“Subservicer” shall have the meaning provided in Section 43(c) hereof.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Takeout Commitment” shall mean, (i) with respect to any Loan (other than a
Jumbo Loan), an irrevocable commitment issued by a Takeout Investor in favor of
Seller pursuant to which such Takeout Investor agrees to purchase such Loan at a
specific price on a forward delivery basis acceptable to Buyer in its sole
discretion and (ii) with respect to any Jumbo Loan, a flow loan purchase and
sale arrangement

 

15

--------------------------------------------------------------------------------


 

with a Takeout Investor acceptable to Buyer in its sole discretion, pursuant to
which such Takeout Investor may purchase such Jumbo Loan on a forward delivery
basis .

 

“Takeout Investor” shall mean Fannie Mae, Freddie Mac, or another third party
investor acceptable to Buyer, which has agreed to purchase Loans pursuant to a
Takeout Commitment.

 

“Tangible Net Worth” shall mean, with respect to any Person as of any date of
determination, the consolidated Net Worth of such Person and its Subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset in the balance sheet of such
Person or any Subsidiary at such date) which will be treated as intangibles
under GAAP, including, without limitation, such items as deferred financing
expenses, net deferred taxes, net leasehold improvements, good will, trademarks,
trade names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that residual securities issued by such Person
or its Subsidiaries shall not be treated as intangibles for purposes of this
definition.

 

“Termination Date” shall mean December 13, 2011, or such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

“Total Indebtedness” shall mean with respect to any Person, for any period, the
aggregate Indebtedness of such Person and its Subsidiaries during such period,
less the amount of any nonspecific consolidated balance sheet reserves
maintained in accordance with GAAP and less the amount of any non-recourse debt,
including any securitization debt.

 

“Transaction” has the meaning assigned thereto in Section 1.

 

“Transaction Notice” shall mean Seller’s request to enter into a Transaction
delivered to Buyer pursuant to the terms of this Agreement, specifying the Loans
that Seller requests to sell to Buyer in such Transaction, the fields set forth
on Annex 1 to the Custodial Agreement and any other loan-level details as agreed
upon between Seller and Buyer. Each Transaction Notice shall be in the form of a
Loan Data Transmission, or, if such Transaction Notice is provided in another
format, shall have attached thereto a Loan Data Transmission.

 

“Trust Receipt” shall have the meaning provided in the Custodial Agreement.

 

“Underwriting Guidelines” shall mean collectively, the underwriting guidelines
of Seller, which, other than with respect to any balance limitations applicable
to Jumbo Loans, comply with all current requirements of Fannie Mae, Freddie Mac,
FHA and VA, in effect as of the date of this Agreement, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
terms of this Agreement, and which have been approved in writing by Buyer.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Purchased Items is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

“USC” shall mean the United States Code, as amended.

 

“VA” shall mean the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

 

16

--------------------------------------------------------------------------------


 

“VA Approved Lender” shall mean a lender which is approved by VA to act as a
lender in connection with the origination of VA Loans.

 

“VA Loan”  shall mean a Loan which is the subject of a VA Loan Guaranty
Agreement as evidenced by a Loan Guaranty Certificate.

 

“VA Loan Guaranty Agreement” shall mean the obligation of the United States to
pay a specific percentage of a Loan (subject to a maximum amount) upon default
of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as amended.

 

“VA Regulations”  shall mean the regulations promulgated by the Veterans
Administration pursuant to the Serviceman’s Readjustment Act, as amended,
codified in 36 Code of Federal Regulations, and other VA issuances relating to
VA Loans, including related Handbooks, Circulars and Notices.

 

“Wet Loan” shall mean a wet-funded first lien Loan which is (i) underwritten in
accordance with the Underwriting Guidelines, (ii) purchased by Buyer from Seller
by delivering funds to the Disbursement Agent subject to Seller’s obligation to
deliver the required Loan Documents within the Wet Loan Maximum Dwell Time and
(iii) does not contain all the required Loan Documents in the Mortgage File,
which in order to be deemed to an Eligible Loan shall have the following
additional characteristics:

 

(a)                                  the proceeds thereof have been funded by
wire transfer or cashier’s check, cleared check or draft or other form of
immediately available funds to the Settlement Agent from Seller for such Wet
Loan;

 

(b)                                 Seller shall have obtained an Insured
Closing Letter and an Escrow Letter with respect to such Wet Loan, and such
letters shall be maintained in the possession of Seller and provided to Buyer
upon request, if required;

 

(c)                                  the proceeds thereof have not been returned
to Seller or its agent from the Settlement Agent  for such Wet Loan;

 

(d)                                 such Wet Loan has been closed and funded to
the order of the Mortgagor;

 

(e)                                  upon recordation such Loan will constitute
a first lien on the premises described therein; and

 

(f)                                    all required Loan Documents shall have
been delivered to Custodian within seven (7) days of the related Purchase Date.

 

“Wet Loan Maximum Dwell Time” shall mean, with respect to any Wet Loan, the
period commencing on the related Purchase Date and ending on the seventh (7th)
calendar day thereafter.

 

(b)                                 Accounting Terms and Determinations.  Except
as otherwise expressly provided herein, all accounting terms used herein shall
be interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to Buyer hereunder shall be prepared,
in accordance with GAAP.

 

(c)                                  Interpretation.  The following rules of
this subsection (c) apply unless the context requires otherwise.  A gender
includes all genders.  Where a word or phrase is defined, its other grammatical
forms have a corresponding meaning.  A reference to a subsection, Section, Annex
or Exhibit is, unless otherwise specified, a reference to a Section of, or annex
or exhibit to, this Agreement.

 

17

--------------------------------------------------------------------------------

 


 

A reference to a party to this Agreement or another agreement or document
includes the party’s successors and permitted substitutes or assigns. A
reference to an agreement or document (including any Program Document) is to the
agreement or document as amended, modified, novated, supplemented or replaced,
except to the extent prohibited thereby or by any Program Document and in effect
from time to time in accordance with the terms thereof.  A reference to
legislation or to a provision of legislation includes a modification or
re-enactment of it, a legislative provision substituted for it and a regulation
or statutory instrument issued under it.  A reference to writing includes a
facsimile transmission and any means of reproducing words in a tangible and
permanently visible form.  A reference to conduct includes, without limitation,
an omission, statement or undertaking, whether or not in writing.  The words
“hereof”, “herein”, “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The term
“including” is not limiting and means “including without limitation”.  In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”, the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including”.

 

Except where otherwise provided in this Agreement, any determination, consent,
approval, statement or certificate made or confirmed in writing with notice to
Seller by Buyer or an authorized officer of Buyer provided for in this Agreement
is conclusive and binds the parties in the absence of manifest error. A
reference to an agreement includes a security interest, guarantee, agreement or
legally enforceable arrangement whether or not in writing related to such
agreement.

 

A reference to a document includes an agreement (as so defined) in writing or a
certificate, notice, instrument or document, or any information recorded in
computer disk form.  Where Seller is required to provide any document to Buyer
under the terms of this Agreement, the relevant document shall be provided in
writing or printed form unless Buyer requests otherwise.  At the request of
Buyer, the document shall be provided in computer disk form or both printed and
computer disk form.

 

This Agreement is the result of negotiations among, and has been reviewed by
counsel to, Buyer and Seller, and is the product of all parties.  In the
interpretation of this Agreement, no rule of construction shall apply to
disadvantage one party on the ground that such party proposed or was involved in
the preparation of any particular provision of this Agreement or this Agreement
itself.  Except where otherwise expressly stated, Buyer may give or withhold, or
give conditionally, approvals and consents and may form opinions and make
determinations at its absolute discretion.  Any requirement of good faith,
discretion or judgment by Buyer shall not be construed to require Buyer to
request or await receipt of information or documentation not immediately
available from or with respect to Seller, a servicer of the Purchased Loans, any
other Person or the Purchased Loans themselves.

 

3.                                      THE TRANSACTIONS

 

(a)           Subject to the terms and conditions of the Program Documents,
Buyer shall from time to time as requested by Seller, enter into Transactions
with an aggregate Purchase Price for all Purchased Loans acquired by Buyer not
to exceed the Maximum Aggregate Purchase Price.  Buyer shall have the
obligation, subject to the terms and conditions of the Program Documents, to
enter into Transactions up to the Maximum Aggregate Purchase Price. Buyer and
Seller agree that the Purchased Loans transferred to Buyer in any Transaction
hereunder may include Eligible Loans which are Wet Loans (subject to any
applicable sub-limits regarding Wet Loans set forth herein or any Program
Document).

 

(b)           Unless otherwise agreed, Seller shall request that Buyer enter
into a Transaction by delivering (i) to Buyer, Custodian and Disbursement Agent
a Transaction Notice, (ii) to Buyer, Custodian and Disbursement Agent an
estimate of the Purchase Price for Eligible Loans to be purchased on the
Purchase Date (which estimate may be included in a Transaction Notice) and
(iii) to Custodian, the

 

18

--------------------------------------------------------------------------------


 

Mortgage Files for each such Eligible Loan proposed to be included in a
Transaction by the times set forth in the Custodial Agreement, each in
accordance with the times specified in the Custodial Agreement.

 

Each Transaction Notice shall specify the proposed Purchase Date, Purchase
Price, Pricing Rate and Repurchase Date.  In addition, each Transaction Notice
shall set forth the related Purchase Price allocable to each individual Loan.
Each Transaction Notice shall clearly indicate those Loans that are intended to
be Wet Loans and Dry Loans and include a Loan Schedule in respect of the Loans
that Seller proposes to include in the related Transaction.

 

Buyer shall notify Seller of its agreement to enter into a Transaction and
confirm the terms of such Transaction by delivering to Seller a Funding Notice
specifying the Loans Buyer agrees to purchase on the related Purchase Date, and
any other terms of the related Transaction.  In the event of a conflict between
the terms set forth in the Transaction Notice delivered by Seller to Buyer and
Custodian and the terms set forth in the related Funding Notice delivered by
Buyer to Seller, the terms of the related Funding Notice shall control. In the
event of a conflict between the terms set forth in this Agreement and the terms
set forth in any Funding Notice, the terms of such Funding Notice shall control
to the extent that the Funding Notice notes such conflict and specifies that the
Funding Notice shall control.

 

By entering into a Transaction with Buyer, Seller consents to the terms set
forth in the related Funding Notice.  The Funding Notice, together with this
Agreement, shall constitute conclusive evidence of the terms agreed to between
Buyer and Seller with respect to the Transaction to which the Funding Notice
relates.

 

Seller agrees to immediately report to Custodian and Buyer by facsimile
transmission or such other method acceptable to Custodian and Buyer within one
Business Day of discovery that any Wet Loans that were previously subject to a
Transaction do not close for any reason and any Loans which are subject to a
Rescission.

 

(c)           Pursuant to the Custodial Agreement, Custodian will be required to
review any Loan Documents delivered with respect to the Loans prior to 4:30 p.m.
(New York City time) on any Business Day on the same day.  In accordance with
the times specified in the Custodial Agreement, Custodian will be required to
deliver to Buyer, via Electronic Transmission acceptable to Buyer, Custodian
Loan Transmission and an Exception Report showing the status of all Loans then
held by Custodian, including but not limited to the Dry Loans and the Wet Loans
which are subject to Exceptions, and the time the related Loan Documents have
been released pursuant to Sections 5(a) or 5(b) of the Custodial Agreement.  In
accordance with the times specified in the Custodial Agreement, Custodian will
be required to deliver to Buyer, on each Purchase Date, one or more Trust
Receipts (as defined in the Custodial Agreement) relating to either Wet Loans or
Dry Loans.  The original copies of such Trust Receipts shall be delivered to 333
West 34th Street, 4th Floor, New York, New York 10001, Attention: Adam Capizzi
for the account of Citibank, N.A., telephone number (212) 615-7725, as agent for
Buyer by overnight delivery using a nationally recognized insured overnight
delivery service.

 

(d)           Upon Seller’s request to enter into a Transaction pursuant to
Section 3(a), Buyer shall, assuming all conditions precedent set forth in this
Section 3 and in Sections 9(a) and (b) have been met, and provided no Default
shall have occurred and be continuing, purchase the Eligible Loans included in
the related Funding Notice by transferring to the Disbursement Account, via wire
transfer in accordance with the terms of Section 11 of the Custodial Agreement
(pursuant to written wire transfer instructions provided by Seller on or prior
to such Purchase Date), the Purchase Price in immediately available funds on the
related Purchase Date and not later than the related time set forth in the
Custodial Agreement.  Seller acknowledges and agrees that the Purchase Price
paid in connection with any Purchased Loan that

 

19

--------------------------------------------------------------------------------


 

is purchased in any Transaction includes a mutually negotiated premium allocated
to the portion of such Purchased Loans that constitutes the related Servicing
Rights.

 

(e)           Anything herein to the contrary notwithstanding, if, on or prior
to the determination of any LIBO Base Rate:

 

(i)            Buyer determines, which determination shall be conclusive, that
quotations of interest rates for the relevant deposits referred to in the
definition of “LIBO Base Rate” in Section 2 are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for Transactions as provided herein;

 

(ii)           Buyer determines, which determination shall be conclusive, that
the Applicable Margin plus the relevant rate of interest referred to in the
definition of “LIBO Base Rate” in Section 2 upon the basis of which the rate of
interest for Transactions is to be determined is not likely to adequately cover
the cost to Buyer of purchasing and holding the Loans hereunder; or

 

(iii)          it becomes unlawful for Buyer to enter into Transactions with a
Pricing Rate based on the LIBO Base Rate;

 

then Buyer shall give Seller prompt notice thereof and, so long as such
condition remains in effect, Buyer shall be under no obligation to purchase
Loans hereunder, and Seller shall, at its option, either repurchase the
Purchased Loans then subject to a Transaction or pay a Pricing Rate at a rate
per annum as determined by Buyer taking into account the increased cost to Buyer
of purchasing and holding the Loans.

 

(f)            Seller shall repurchase the related Purchased Loans from Buyer on
each related Repurchase Date.  Each obligation to repurchase exists without
regard to any prior or intervening liquidation or foreclosure with respect to
any Purchased Loan.  Seller is obligated to obtain the related Purchased Loans
from Buyer or its designee (including Custodian) at Seller’s expense on (or
after) the related Repurchase Date.

 

(g)           Provided that the applicable conditions in Sections 9(a) and
(b) have been satisfied and provided further no Default shall have occurred and
be continuing, unless Buyer is notified to the contrary not later than
11:00 a.m. New York City time at least two (2) Business Days prior to any such
Repurchase Date, on each related Repurchase Date each Purchased Loan shall
automatically become subject to a new Transaction.  In such event, the related
Repurchase Date on which such Transaction becomes subject to a new Transaction
shall become the “Purchase Date” for such Transaction. Seller shall deliver an
updated Transaction Notice with respect to such Purchased Loans. For each new
Transaction, unless otherwise agreed, (y) the accrued and unpaid Price
Differential shall be settled in cash on each related Repurchase Date, and
(z) the Pricing Rate shall be as set forth in the Pricing Side Letter.

 

(h)           If Seller intends to repurchase any Loans on any day which is not
a Repurchase Date, Seller shall give prior written notice thereof to Buyer by
2:00 p.m. (New York City time) on the date of repurchase.  If such notice is
given, the Repurchase Price specified in such notice shall be due and payable on
the date specified therein, together with the Price Differential to such date on
the amount prepaid.

 

(i)            If any Requirement of Law (other than with respect to any
amendment made to Buyer’s certificate of incorporation and by-laws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

20

--------------------------------------------------------------------------------


 

(i)            shall subject Buyer to any tax of any kind whatsoever with
respect to this Agreement or any Loans purchased pursuant to it (excluding net
income taxes) or change the basis of taxation of payments to Buyer in respect
thereof;

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory advance or similar requirement against assets held by
deposits or other liabilities in or for the account of Transactions or
extensions of credit by, or any other acquisition of funds by any office of
Buyer which is not otherwise included in the determination of the LIBO Base Rate
hereunder; or

 

(iii)          shall impose on Buyer any other condition;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of effecting or maintaining purchases
hereunder, or to reduce any amount receivable hereunder in respect thereof,
then, in any such case, Seller shall promptly pay Buyer such additional amount
or amounts as will compensate Buyer for such increased cost or reduced amount
receivable thereafter incurred.

 

If Buyer shall have determined that the adoption of or any change in any
Requirement of Law (other than with respect to any amendment made to Buyer’s
certificate of incorporation and by-laws or other organizational or governing
documents) regarding capital adequacy or in the interpretation or application
thereof or compliance by Buyer or any corporation controlling Buyer with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority made subsequent to the date hereof shall
have the effect of reducing the rate of return on Buyer’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which Buyer or such corporation (taking into consideration Buyer’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
Buyer to be material, then from time to time, Seller shall promptly pay to Buyer
such additional amount or amounts as will thereafter compensate Buyer for such
reduction.

 

If Buyer becomes entitled to claim any additional amounts pursuant to this
subsection, it shall promptly notify Seller of the event by reason of which it
has become so entitled.  A certificate as to any additional amounts payable
pursuant to this subsection submitted by Buyer to Seller shall be conclusive in
the absence of manifest error. Buyer agrees that Seller shall not be required to
compensate Buyer pursuant to the provisions of this Section 3(i) for any
increased costs incurred or reductions in Buyer’s rate of return suffered more
than six (6) months prior to the date that Buyer notifies Seller of the event
giving rise to such increased costs or reductions and of Buyer’s intention to
claim compensation therefor (except that, if the change in law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(j)            Buyer and Seller hereby agree that upon Buyer’s completion of its
credit and due diligence review of Seller, in the event that Buyer elects to
offer a one-year extension of the term of this Agreement to Seller upon terms
and conditions substantially similar to those provided herein and in the other
Program Documents, Buyer and Seller shall each use commercially reasonable
efforts and negotiate in good faith to promptly execute and deliver all required
documents to effect such extension.

 

4.                                     PAYMENTS; COMPUTATION; COMMITMENT FEE

 

(a)           Payments.  All payments to be made by Seller under this Agreement
shall be made in Dollars, in immediately available funds, without deduction,
set-off or counterclaim, to Buyer, except to

 

21

--------------------------------------------------------------------------------


 

the extent otherwise provided herein, at the following account maintained by
Buyer at Citibank, New York, Account Number                                  For
the A/C of Citibank, N.A., ABA#                   , Reference:  Home Loan
Center, not later than 5:00 p.m., New York City time, on the date on which such
payment shall become due (each such payment made after such time on such due
date to be deemed to have been made on the next succeeding Business Day). Seller
acknowledges that it has no rights of withdrawal from the foregoing account.

 

(b)           Computations.  The Price Differential shall be computed on the
basis of a 360-day year for the actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.

 

(c)           Commitment Fee.  Seller agrees to pay to Buyer a commitment fee
equal to $41,666.66 (the “Commitment Fee”), such payment to be made in Dollars,
in immediately available funds, without deduction, set off or counterclaim in
two equal installments of $20,833.33 each.  The first installment of the
Commitment Fee shall be payable on or prior to October 13, 2011, and the second
installment of the Commitment Fee shall be payable on or prior to November 11,
2011.  Buyer may, in its sole discretion, net any installment of the Commitment
Fee then due and payable from the proceeds of any Purchase Price paid to
Seller.  In the event that the Termination Date is accelerated to a date which
is prior to the payment in full of the Commitment Fee, the Commitment Fee shall
be payable on the Termination Date. The Commitment Fee is and shall be deemed to
be fully earned as of the date hereof and each installment shall be
non-refundable when paid.

 

5.                                      TAXES; TAX TREATMENT

 

(a)           All payments made by Seller under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities (including penalties, interest and additions
to tax) with respect thereto imposed by any Governmental Authority, excluding
income taxes, branch profits taxes, franchise taxes or any other tax imposed on
the net income by the United States, a state or a foreign jurisdiction under the
laws of which Buyer is organized or of its applicable lending office, or any
political subdivision thereof (collectively, “Taxes”), all of which shall be
paid by Seller for its own account not later than the date when due.  If Seller
is required by law or regulation to deduct or withhold any Taxes from or in
respect of any amount payable hereunder, it shall: (a) make such deduction or
withholding; (b) pay the amount so deducted or withheld to the appropriate
Governmental Authority not later than the date when due; (c) deliver to Buyer,
promptly, original tax receipts and other evidence satisfactory to Buyer of the
payment when due of the full amount of such Taxes; and (d) pay to Buyer such
additional amounts as may be necessary so that such Buyer receives, free and
clear of all Taxes, a net amount equal to the amount it would have received
under this Agreement, as if no such deduction or withholding had been made.

 

(b)           In addition, Seller agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies (including, without limitation, mortgage recording taxes, transfer taxes
and similar fees) imposed by the United States or any taxing authority thereof
or therein that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement
(“Other Taxes”).

 

(c)           Seller agrees to indemnify Buyer for the full amount of Taxes
(including additional amounts with respect thereto) and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 5, and any liability (including penalties, interest and

 

22

--------------------------------------------------------------------------------


 

expenses) arising therefrom or with respect thereto, provided that Buyer shall
have provided Seller with evidence, reasonably satisfactory to Seller, of
payment of Taxes or Other Taxes, as the case may be.

 

(d)           Any Buyer that is not incorporated under the laws of the United
States, any State thereof, or the District of Columbia (a “Foreign Buyer”) shall
provide Seller with properly completed United States Internal Revenue Service
(“IRS”) Form W-8BEN or W-8ECI or any successor form prescribed by the IRS,
certifying that such Foreign Buyer is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States on or prior to the date upon which each such
Foreign Buyer becomes a Buyer.  Each Foreign Buyer will resubmit the appropriate
form on the earliest of (A) the third anniversary of the prior submission or
(B) on or before the expiration of thirty (30) days after there is a “change in
circumstances” with respect to such Foreign Buyer as defined in Treas. Reg.
Section 1.1441(e)(4)(ii)(D).  For any period with respect to which a Foreign
Buyer has failed to provide Seller with the appropriate form or other relevant
document pursuant to this Section 5(d) (unless such failure is due to a change
in treaty, law, or regulation occurring subsequent to the date on which a form
originally was required to be provided), such Foreign Buyer shall not be
entitled to any “gross-up” of Taxes or indemnification under Section 5(c) with
respect to Taxes imposed by the United States; provided, however, that should a
Foreign Buyer, which is otherwise exempt from a withholding tax, become subject
to Taxes because of its failure to deliver a form required hereunder, Seller
shall take such steps as such Foreign Buyer shall reasonably request to assist
such Foreign Buyer to recover such Taxes.

 

(e)           Without prejudice to the survival or any other agreement of Seller
hereunder, the agreements and obligations of Seller contained in this Section 5
shall survive the termination of this Agreement.  Nothing contained in this
Section 5 shall require Buyer to make available any of its tax returns or other
information that it deems to be confidential or proprietary.

 

(f)            Each party to this Agreement acknowledges that it is its intent
for purposes of U.S. federal, state and local income and franchise taxes to
treat each Transaction as indebtedness of Seller that is secured by the
Purchased Loans and that the Purchased Loans are owned by Seller in the absence
of an Event of Default by Seller.  All parties to this Agreement agree to such
treatment and agree to take no action inconsistent with this treatment, unless
required by law.

 

6.                                      MARGIN MAINTENANCE

 

(a)           If at any time either (i) the aggregate Market Value of all
Purchased Loans subject to all Transactions is less than the aggregate MV Margin
Amount for all such Transactions, or (ii) the aggregate unpaid principal balance
of the Purchased Loans subject to all Transactions is less than the aggregate
Par Margin Amount for all such Transactions (either such event, a “Margin
Deficit”), then Buyer may, by notice to Seller, require Seller in such
Transactions to transfer to Buyer cash within the time period specified in
clause (b) below, so that both (x) the cash and aggregate Market Value of the
Purchased Loans will thereupon equal or exceed such aggregate MV Margin Amount
and (y) the cash and unpaid principal balance of such Purchased Loans, will
thereupon equal or exceed such aggregate Par Margin Amount (either such
requirement, a “Margin Call”). Buyer shall deposit such cash into a non-interest
bearing account until the next succeeding Repurchase Date.

 

(b)           Notice required pursuant to Section 6(a) may be given by any means
provided in Section 21 hereof.  Any notice given shall be met, and the related
Margin Call satisfied, within twenty-four (24) hours.  The failure of Buyer, on
any one or more occasions, to exercise its rights under this Section 6, shall
not change or alter the terms and conditions to which this Agreement is subject
or limit the right of Buyer to do so at a later date.  Seller and Buyer each
agree that a failure or delay by Buyer to

 

23

--------------------------------------------------------------------------------


 

exercise its rights hereunder shall not limit or waive Buyer’s rights under this
Agreement or otherwise existing by law or in any way create additional rights
for Seller.

 

7.                                      INCOME PAYMENTS

 

Where a particular term of a Transaction extends over the date on which Income
is paid in respect of any Purchased Loan subject to that Transaction, such
Income shall be the property of Buyer. Notwithstanding the foregoing, and
provided no Default has occurred and is continuing, Buyer agrees that Seller
shall be entitled to receive an amount equal to all Income received in respect
of the Purchased Loans, whether by Buyer, Custodian or any servicer or any other
Person, which is not otherwise received by Seller, to the full extent it would
be so entitled if the Purchased Loans had not been sold to Buyer; provided that
any Income received by Seller while the related Transaction is outstanding shall
be deemed to be held by Seller solely in trust for Buyer pending the repurchase
on the related Repurchase Date; provided further that upon the occurrence of a
default, Seller shall either (i) hold all such Income in the Collection Account
or (ii) at the sole option of Buyer, cause all such Income to be remitted
directly to the account designated by Buyer.  Provided no Default has occurred,
Buyer shall, as the parties may agree with respect to any Transaction (or, in
the absence of any such agreement, as Buyer shall reasonably determine in its
sole discretion), on the Repurchase Date following the date any Income is
received by Buyer (or a servicer on its behalf) either (i) transfer (or permit
the servicer to transfer) to Seller such Income with respect to any Purchased
Loans subject to such Transaction, or (ii) if a Margin Deficit then exists,
apply the Income payment to reduce the amount, if any, to be transferred to
Buyer by Seller upon termination of such Transaction.  Buyer shall not be
obligated to take any action pursuant to the preceding sentences (A) to the
extent that such action would result in the creation of a Margin Deficit, unless
prior thereto or simultaneously therewith Seller transfers to Buyer cash
sufficient to eliminate such Margin Deficit, or (B) if an Event of Default with
respect to Seller has occurred and is then continuing at the time such Income is
paid.

 

8.                                      SECURITY INTEREST; BUYER’S APPOINTMENT
AS ATTORNEY-IN-FACT

 

(a)           Seller and Buyer intend that the Transactions hereunder be sales
to Buyer of the Purchased Loans (including, without limitation, the related
Servicing Rights) and not loans from Buyer to Seller secured by the Purchased
Loans.  However, in order to preserve Buyer’s rights under this Agreement in the
event that a court or other forum recharacterizes the Transactions hereunder as
other than sales, and as security for Seller’s performance of all of its
Obligations, Seller hereby grants Buyer a perfected first priority security
interest in all of Seller’s rights, title and interest in and to the following
property, whether now existing or hereafter acquired: (i) all Purchased Loans
identified on a Funding Notice delivered by Buyer to Seller and Custodian from
time to time, (ii) all related Loan Documents, including without limitation all
promissory notes, (iii) any other collateral pledged or otherwise relating to
such Purchased Loans, together with all files, material documents, instruments,
surveys (if available), certificates, correspondence, appraisals, computer
records, computer storage media, Loan accounting records and other books and
records relating thereto, (iv) the Servicing Records, and the related Servicing
Rights, (v) all rights of Seller to receive from any third party or to take
delivery of any Servicing Records or other documents which constitute a part of
the Mortgage File or Servicing File, all rights of Seller to receive from any
third party or to take delivery of any Records or other documents which
constitute a part of the Mortgage File or Servicing File, (vi) the Collection
Account and all Income relating to such Purchased Loans, (vii) all Loan Guaranty
Certificates, other mortgage guaranties and insurance (issued by governmental
agencies or otherwise) and any Mortgage Insurance Certificate or other document
evidencing such mortgage guaranties or insurance relating to any Purchased Loans
and all claims and payments thereunder and all rights of Seller to receive from
any third party or to take delivery of any of the foregoing, (viii) all
interests in real property collateralizing any Purchased Loans, (ix) all other
insurance policies and insurance proceeds relating to any Purchased Loans or the
related Mortgaged

 

24

--------------------------------------------------------------------------------


 

Property and all Insurance Proceeds and all rights of Seller to receive from any
third party or to take delivery of any of the foregoing, (x) all Interest Rate
Protection Agreements relating to any or all of the Purchased Loans, (xi) any
purchase agreements or other agreements, contracts or any related takeout
commitments relating to or constituting any or all of the foregoing and in each
case related to the Purchased Loans and all rights to receive documentation
relating thereto, (xii) all “accounts”, “chattel paper”, “commercial tort
claims”, “deposit accounts”, “documents,” “equipment”, “general intangibles”,
“goods”, “instruments”, “inventory”, “investment property”, “letter of credit
rights”, and “securities’ accounts” as each of those terms is defined in the
Uniform Commercial Code and all cash and Cash Equivalents and all products and
proceeds relating to or constituting any or all of the foregoing and related to
the Purchased Loans, and (xiii) any and all replacements, substitutions,
distributions on or proceeds of any or all of the foregoing (collectively the
“Purchased Items”).  Seller acknowledges and agrees that its rights with respect
to the Purchased Items (including without limitation, any security interest
Seller may have in the Purchased Loans and any other collateral granted by
Seller to Buyer pursuant to any other agreement) are and shall continue to be at
all times junior and subordinate to the rights of Buyer hereunder.

 

Seller acknowledges and agrees that its rights with respect to the Purchased
Items (including without limitation, any security interest Seller may have in
the Purchased Loans and any other collateral granted by Seller to Buyer pursuant
to any other agreement) are and shall continue to be at all times junior and
subordinate to the rights of Buyer hereunder.  Seller further acknowledges that
it has no rights to the Servicing Rights related to the Purchased Loans. 
Without limiting the generality of the foregoing and for the avoidance of doubt,
in the event that Seller is deemed to retain any residual Servicing Rights,
Seller grants, assigns and pledges to Buyer a first priority security interest
in all of its rights, title and interest in and to the Servicing Rights as
indicated hereinabove. In addition, Seller, in its capacity as Servicer, further
grants, assigns and pledges to Buyer a first priority security interest in and
to all Servicing Records and rights to receive Servicing Records or other
documents that constitute a part of the Mortgage File or Servicing File with
respect to any Purchased Loan, and all Income related to the Purchased Loans
received by Seller, in its capacity as Servicer, and all rights to receive such
Income, and all products, proceeds and distributions relating to or constituting
any or all of the foregoing (collectively, and together with the pledge of
Servicing Rights in the immediately preceding sentence, the “Related Credit
Enhancement”).  The Related Credit Enhancement is hereby pledged as further
security for Seller’s Obligations to Buyer hereunder.

 

(b)           At any time and from time to time, upon the written request of
Buyer, and at the expense of Seller, Seller will promptly and duly execute and
deliver, or will promptly cause to be executed and delivered, such further
instruments and documents and take such further action as Buyer may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including, without
limitation, the filing of any financing or continuation statements under the
Uniform Commercial Code in effect in any jurisdiction with respect to the
Purchased Items and the liens created hereby.  Seller also hereby authorizes
Buyer to file any such financing or continuation statement without the signature
of Seller to the extent permitted by applicable law. A carbon, photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement for filing in any jurisdiction.  This Agreement shall constitute a
security agreement under applicable law.

 

(c)           Seller shall not (i) change the location of its chief executive
office/chief place of business from that specified in Section 12(m) hereof,
(ii) change its name, identity or corporate structure (or the equivalent) or
change the location where it maintains its records with respect to the Purchased
Items, or (iii) reincorporate or reorganize under the laws of another
jurisdiction unless it shall have given Buyer at least thirty (30) days prior
written notice thereof and shall have delivered to Buyer all Uniform Commercial
Code financing statements and amendments thereto as Buyer shall request and
taken all other

 

25

--------------------------------------------------------------------------------


 

actions deemed reasonably necessary by Buyer to continue its perfected status in
the Purchased Items with the same or better priority.

 

(d)           Seller hereby irrevocably constitutes and appoints Buyer and any
officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in Buyer’s discretion, for the purpose of carrying out the terms of this
Agreement, including without limitation, protecting, preserving and realizing
upon the Purchased Items, to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, including without limitation, to
protect, preserve and realize upon the Purchased Items, to file such financing
statement or statements relating to the Purchased Items without Seller’s
signature thereon as Buyer at its option may deem appropriate, and, without
limiting the generality of the foregoing, Seller hereby gives Buyer the power
and right, on behalf of Seller, without assent by, but with notice to, Seller,
if a Default shall have occurred and be continuing, to do the following:

 

(i)            in the name of Seller, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any Purchased
Items and to file any claim or to take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by Buyer for the purpose
of collecting any and all such moneys due with respect to any Purchased Items
whenever payable;

 

(ii)           to pay or discharge taxes and Liens levied or placed on or
threatened against the Purchased Items;

 

(iii)          (A) to direct any party liable for any payment under any
Purchased Items to make payment of any and all moneys due or to become due
thereunder directly to Buyer or as Buyer shall direct, including, without
limitation, to send “goodbye” letters and Section 404 Notices on behalf of
Seller and any applicable Servicer; (B) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Purchased Items;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any Purchased Items; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Purchased Items or any proceeds thereof
and to enforce any other right in respect of any Purchased Items; (E) to defend
any suit, action or proceeding brought against Seller with respect to any
Purchased Items; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as Buyer may deem appropriate; and (G) generally, to
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any Purchased Items as fully and completely as though Buyer were the
absolute owner thereof for all purposes, and to do, at Buyer’s option and
Seller’s expense, at any time, and from time to time, all acts and things which
Buyer deems necessary to protect, preserve or realize upon the Purchased Items
and Buyer’s Liens thereon and to effect the intent of this Agreement, all as
fully and effectively as Seller might do.

 

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable. This power of attorney shall not revoke any
prior powers of attorney granted by Seller.

 

26

--------------------------------------------------------------------------------


 

Seller also authorizes Buyer, if a Default shall have occurred and be
continuing, from time to time, to execute, in connection with any sale provided
for in Section 19 hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Purchased Items.

 

(e)           The powers conferred on Buyer hereunder are solely to protect
Buyer’s interests in the Purchased Items and shall not impose any duty upon it
to exercise any such powers.  Buyer shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
Seller for any act or failure to act hereunder, except for its or their own
gross negligence or willful misconduct.

 

(f)            If Seller fails to perform or comply with any of its agreements
contained in the Program Documents and Buyer performs or complies, or otherwise
cause performance or compliance, with such agreement, the reasonable
out-of-pocket expenses of Buyer incurred in connection with such performance or
compliance, together with interest thereon at a rate per annum equal to the
Post-Default Rate, shall be payable by Seller to Buyer on demand and shall
constitute Obligations.

 

(g)           Buyer’s duty with respect to the custody, safekeeping and physical
preservation of the Purchased Items in its possession, under Section 9-207 of
the Uniform Commercial Code or otherwise, shall be to deal with it in the same
manner as Buyer deals with similar property for its own account. Neither Buyer
nor any of its directors, officers or employees shall be liable for failure to
demand, collect or realize upon all or any part of the Purchased Items or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Purchased Items upon the request of Seller or otherwise.

 

(h)           All authorizations and agencies herein contained with respect to
the Purchased Items are irrevocable and powers coupled with an interest.

 

(i)            At Buyer’s sole option, exercisable prospectively or
retrospectively with respect to the Purchased Loans in whole or in part, and
without notice to Seller or any other person, (i) the sale of the Purchased
Loans to Buyer on each Purchase Date may be deemed a sale of a 100%
participation interest, constituting 100% beneficial ownership, of the related
Purchased Loans, in lieu of a sale to Buyer of the Purchased Loans themselves,
(ii) to such extent Seller is deemed to retain legal title to the Purchased
Loans solely to service or supervise the servicing thereof and (iii) this
Agreement will be deemed the related participation agreement in such event.

 

9.                                      CONDITIONS PRECEDENT

 

(a)           As conditions precedent to the initial Transaction, Buyer shall
have received on or before the date on which such initial Transaction is
consummated the following, in form and substance satisfactory to Buyer and duly
executed by each party thereto (as applicable):

 

(i)            Program Documents. The Program Documents (including all exhibits,
annexes and schedules related thereto) duly executed and delivered by Seller (or
Guarantor, as applicable) and being in full force and effect, free of any
modification, breach or waiver; provided, however, that the Collection Account
Control Agreement may be delivered within ten (10) days following the initial
Purchase Date.

 

(ii)           Organizational Documents.  An officer’s certificate of Seller,
together with a good standing certificate of Seller dated as of a recent date,
but in no event more than ten (10) days prior to the date of such initial
Transaction, and certified copies of the charter and by-laws (or equivalent
documents) of Seller and Servicer, and of all corporate or other authority for
Seller

 

27

--------------------------------------------------------------------------------


 

with respect to the execution, delivery and performance of the Program Documents
and each other document to be delivered by Seller, as applicable, from time to
time in connection herewith (and Buyer may conclusively rely on such certificate
until it receives notice in writing from Seller to the contrary).

 

(iii)          Incumbency Certificate.  An incumbency certificate of the
secretary of Seller certifying the names, true signatures and titles of such
Person’s representatives duly authorized to request Transactions hereunder and
to execute the Program Documents and the other documents to be delivered
thereunder.

 

(iv)          Legal Opinion.  A legal opinion of counsel to Seller,
substantially in the form attached hereto as Exhibit B.

 

(v)           Filings, Registrations, Recordings. (i) Any documents (including,
without limitation, financing statements) required to be filed, registered or
recorded in order to create, in favor of Buyer, a perfected, first-priority
security interest in the Purchased Items, subject to no Liens other than those
created hereunder, shall have been properly prepared and executed for filing
(including the applicable county(ies) if Buyer determines such filings are
necessary in its reasonable discretion), registration or recording in each
office in each jurisdiction in which such filings, registrations and
recordations are required to perfect such first-priority security interest; and
(ii) UCC lien searches, dated as of a recent date, in no event more than
fourteen (14) days prior to the date of such initial Transaction, in such
jurisdictions as shall be applicable to Seller and the Purchased Items, the
results of which shall be satisfactory to Buyer.

 

(vi)          Fees and Expenses. Buyer shall have received all fees and expenses
(including without limitation, the Commitment Fee) required to be paid by Seller
on or prior to the initial Purchase Date, which fees and expenses may be netted
out of any purchase proceeds paid by Buyer hereunder.

 

(vii)         Financial Statements. Buyer shall have received (A) the financial
statements referenced in Section 12(b) and (B) the unaudited consolidated
balance sheets of Seller as of August 31, 2011.

 

(viii)        Underwriting Guidelines. Buyer and Seller shall have agreed upon
Seller’s current Underwriting Guidelines for Loans and Buyer shall have received
a copy thereof certified by a Responsible Officer of Seller.

 

(ix)           Consents, Licenses, Approvals, etc. Buyer shall have received
copies certified by Seller of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by Seller
of, and the validity and enforceability of, the Loan Documents, which consents,
licenses and approvals shall be in full force and effect, including but not
limited to, evidence of VA approval as lender, evidence of FHA approval as
Mortgagee and Servicer of the Loans, as well as FHA approval of any servicer or
Subservicer of the Loans.

 

(x)            Insurance. Buyer shall have received evidence in form and
substance satisfactory to Buyer showing compliance by Seller as of such initial
Purchase Date with Section 13(v) hereof.

 

(xi)           Other Documents. Buyer shall have received such other documents
as Buyer or its counsel may reasonably request.

 

28

--------------------------------------------------------------------------------


 

(b)           The obligation of Buyer to enter into each Transaction pursuant to
this Agreement (including the initial Transaction) is subject to the following
further conditions precedent, both immediately prior to any Transaction and also
after giving effect thereto and to the intended use thereof:

 

(i)            No Default or Event of Default shall have occurred and be
continuing.

 

(ii)           Both immediately prior to entering into such Transaction and also
after giving effect thereto and to the intended use of the proceeds thereof, the
representations and warranties made by Seller in Section 12 and Schedule 1
hereof, and in each of the other Program Documents, shall be true and complete
on and as of the Purchase Date in all material respects (in the case of the
representations and warranties in Section 12(w) and Schedule 1, solely with
respect to Loans which have not been repurchased by Seller) with the same force
and effect as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date). At the request of Buyer, Buyer shall have received an officer’s
certificate signed by a Responsible Officer of Seller certifying as to the truth
and accuracy of the above, which certificate shall specifically include a
statement that Seller is in compliance with all governmental licenses and
authorizations and is qualified to do business and in good standing in all
required jurisdictions.

 

(iii)          The then aggregate outstanding Purchase Price for all Purchased
Loans, when added to the Purchase Price for the requested Transaction, shall not
exceed the Maximum Aggregate Purchase Price.

 

(iv)          Subject to Buyer’s right to perform one or more Due Diligence
Reviews pursuant to Section 44 hereof, Buyer shall have completed its Due
Diligence Review of the Loan Documents for each Loan subject to such Transaction
and such other documents, records, agreements, instruments, Mortgaged Properties
or information relating to such Loans as Buyer in its reasonable discretion
deems appropriate to review and such review shall be satisfactory to Buyer in
its reasonable discretion.

 

(v)           Buyer shall have made a determination in its sole discretion that
each Loan or any pool of Loans is (A) eligible for sale in the secondary market
taking into consideration the characteristics of such Loan or the aggregate
characteristics of such pool of Loans and (B) is eligible for purchase under the
terms of this Agreement.

 

(vi)          Buyer or its designee shall have received on or before the day of
a Transaction with respect to any Purchased Loans (unless otherwise specified in
this Agreement) the following, in form and substance satisfactory to Buyer and
(if applicable) duly executed:

 

(A)                              the Transaction Notice with respect to such
Purchased Loans, delivered pursuant to Section 3(a);

 

(B)                                the Trust Receipt with respect to such
Purchased Loans, with the Funding Notice attached;  and

 

(C)                                such certificates, customary opinions of
counsel or other documents as Buyer may reasonably request, provided that such
opinions of counsel shall not be required routinely in connection with each
Transaction but shall only be required from time to time as deemed necessary by
Buyer in its commercially reasonable judgment.

 

29

--------------------------------------------------------------------------------


 

(vii)         In the event that the Loans to be purchased would cause the
aggregate outstanding principal balance of Purchased Loans secured by Mortgaged
Property from any state to exceed 10% of the aggregate outstanding principal
balance of Loans purchased hereunder, then unless the related Mortgage Loan
Documents are on Fannie Mae and Freddie Mac approved forms, Seller shall, upon
request by Buyer, deliver an opinion of counsel acceptable to Buyer in such
state, substantially in the form of items number 12 and 13 of Exhibit B.

 

(viii)        With respect to any Loan that was funded in the name of an
Affiliate of Seller, Buyer may, in its sole discretion, require Seller to
provide evidence sufficient to satisfy Buyer that such Loan was acquired in a
legal sale, including without limitation, an opinion, in form and substance and
from an attorney, in both cases, acceptable to Buyer in its sole discretion,
that such Loan was acquired in a legal sale.

 

(ix)           None of the following shall have occurred and/or be continuing:
(i) an event or events resulting in the inability of Buyer to finance its
purchases of assets with traditional counterparties at rates which would have
been reasonable prior to the occurrence of such event or events or a material
adverse change in the financial condition of Buyer that affects (or can
reasonably be expected to affect) materially and adversely the ability of Buyer
to fund its obligations under or otherwise comply with the terms of this
Agreement, or (ii) an event beyond the control of Buyer which Buyer reasonably
determines may result in Buyer’s inability to perform its obligations under this
Agreement including, without limitation, acts of God, strikes, lockouts, riots,
acts of war or terrorism, epidemics, nationalization, expropriation, currency
restrictions, fire, communication line failures, computer viruses, power
failures, earthquakes, or other disasters of a similar nature to the foregoing
shall have occurred or be continuing.

 

(x)            Each Loan shall conform to Seller’s Underwriting Guidelines or
Buyer shall have received Underwriting Guidelines for such Loans acceptable to
Buyer in its reasonable discretion.

 

(xi)           Buyer shall have received all information requested from Seller
relating to Interest Rate Protection Agreements pursuant to Section 13(y), and
Buyer shall have determined that such Interest Rate Protection Agreements are
acceptable to Buyer in its sole discretion.

 

(xii)          If any Purchased Loans are serviced by a Person other than Seller
(a “Subservicer”), Buyer shall have received, no later than 10:00 a.m. three
(3) days prior to the requested Purchase Date, an Instruction Letter in the form
attached hereto as Exhibit D, executed by Seller in blank to the attention of
each Subservicer and executed by such Subservicer, with the related Servicing
Agreement attached thereto in form and substance acceptable to Buyer.

 

(xiii)         Buyer shall have determined that all actions necessary or, in the
reasonable opinion of Buyer, desirable to maintain Buyer’s perfected interest in
the Purchased Loans and other Purchased Items have been taken, including,
without limitation, duly executing and filing Uniform Commercial Code financing
statements on Form UCC-1.

 

(xiv)        Seller shall have paid to Buyer all fees and expenses owed to Buyer
in accordance with this Agreement and any other Program Document including,
without limitation the amount of any Commitment Fees then due and owing, and all
of Buyer’s attorney fees and expenses and due diligence expenses then due and
owing.

 

(xv)         Buyer or its designee shall have received any other documents
reasonably requested by Buyer.

 

30

--------------------------------------------------------------------------------


 

(xvi)        There is no Margin Deficit at the time immediately prior to
entering into a new Transaction.

 

(xvii)       With respect to each Purchased Loan that is subject to a security
interest (including any precautionary security interest) immediately prior to
the Purchase Date, Buyer shall have received a Security Release Certification
for such Purchased Loan that is duly executed by the related secured party and
Seller.  Such secured party shall have filed Uniform Commercial Code termination
statements in respect of any Uniform Commercial Code filings made in respect of
such Loan, and each such release and Uniform Commercial Code termination
statement has been delivered to Buyer prior to each Transaction and to Custodian
as part of the Mortgage File.

 

10.                               RELEASE OF PURCHASED LOANS

 

Upon timely payment in full of the Repurchase Price then owing with respect to a
Purchased Loan and the satisfaction of all other Obligations (if any) then
outstanding, unless a Default or Event of Default shall have occurred and be
continuing, then (a) Buyer shall be deemed to have terminated any security
interest that Buyer may have in such Purchased Loan and any Purchased Items
solely related to such Purchased Loan and (b) with respect to such Purchased
Loan, Buyer shall direct Custodian to release such Purchased Loan and any
Purchased Items solely related to such Purchased Loan to Seller unless such
release and termination would give rise to or perpetuate a Margin Deficit. 
Seller shall give at least two (2) Business Days prior written notice to Buyer
if such repurchase shall occur on any date other than the Repurchase Date.

 

If such release and termination gives rise to or perpetuates a Margin Deficit,
Buyer shall notify Seller of the amount thereof and prior to such release and
termination Seller shall thereupon satisfy the Margin Call in the manner
specified in Section 6.

 

11.                               RELIANCE

 

With respect to any Transaction, Buyer may conclusively rely upon, and shall
incur no liability to Seller in acting upon, any request or other communication
that Buyer reasonably believes to have been given or made by a person authorized
to enter into a Transaction on Seller’s behalf.

 

12.                               REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to Buyer that throughout the term of this
Agreement:

 

(a)           Existence.  Seller (a) is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
formed, (b) has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals, necessary to own its assets
and carry on its business as now being or as proposed to be conducted, except
where the lack of such licenses, authorizations, consents and approvals would
not be reasonably likely to have a Material Adverse Effect, (c) is qualified to
do business and is in good standing in all other jurisdictions in which the
nature of the business conducted by it makes such qualification necessary,
except where failure so to qualify would not be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect, and (d) is
in compliance in all material respects with all Requirements of Law.

 

(b)           Financial Condition.  Seller has heretofore furnished to Buyer a
copy of its audited consolidated balance sheets and the audited consolidated
balance sheets of its consolidated Subsidiaries, each as at December 31, 2010
with the opinion thereon of Deloitte & Touche LLP, a copy of which has been
provided to Buyer. Seller has also heretofore furnished to Buyer the related
consolidated statements

 

31

--------------------------------------------------------------------------------


 

of income and retained earnings and of cash flows for Seller and its
consolidated Subsidiaries for the one year period ending December 31, 2010,
setting forth in comparative form the figures for the previous year.  All such
financial statements are complete and correct in all material respects and
fairly present the consolidated financial condition of Seller and its
Subsidiaries and the consolidated results of their operations for the fiscal
year ended on said date, all in accordance with GAAP applied on a consistent
basis. Since December 31, 2010, there has been no development or event nor any
prospective development or event which has had or should reasonably be expected
to have a Material Adverse Effect.

 

(c)           Litigation.  There are no actions, suits, arbitrations,
investigations or proceedings pending or, to its knowledge, threatened against
Seller or any of its Subsidiaries or Affiliates or affecting any of the property
thereof before any Governmental Authority, (i) as to which individually or in
the aggregate there is a reasonable likelihood of an adverse decision which
would be reasonably likely to have a Material Adverse Effect or (ii) which
questions the validity or enforceability of any of the Program Documents or any
action to be taken in connection with the transactions contemplated thereby and
there is a reasonable likelihood of a Material Adverse Effect or adverse
decision.

 

(d)           No Breach.  Neither (a) the execution and delivery of the Program
Documents, nor (b) the consummation of the transactions therein contemplated in
compliance with the terms and provisions thereof will conflict with or result in
a breach of the charter or by-laws of Seller, or any applicable law, rule or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or other material agreement or instrument to which Seller, or any of
its Subsidiaries, is a party or by which any of them or any of their property is
bound or to which any of them or their property is subject, or constitute a
default under any such material agreement or instrument, or (except for the
Liens created pursuant to this Agreement) result in the creation or imposition
of any Lien upon any property of Seller or any of its Subsidiaries, pursuant to
the terms of any such agreement or instrument.

 

(e)           Action.  Seller has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Program Documents to which it is a party; the execution, delivery
and performance by Seller of each of the Program Documents to which it is a
party has been duly authorized by all necessary corporate or other action on its
part; and each Program Document has been duly and validly executed and delivered
by Seller and constitutes a legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.

 

(f)            Approvals.  No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority, or any other Person,
are necessary for the execution, delivery or performance by Seller of the
Program Documents to which it is a party or for the legality, validity or
enforceability thereof, except for filings and recordings in respect of the
Liens created pursuant to this Agreement.

 

(g)           Taxes.  Seller and its Subsidiaries have filed all Federal income
tax returns and all other material tax returns that are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by any of them, except for any such taxes, if any, that are
being appropriately contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves have been
provided. The charges, accruals and reserves on the books of Seller and its
Subsidiaries in respect of taxes and other governmental charges are, in the
opinion of Seller, adequate. Any taxes, fees and other governmental charges
payable by Seller in connection with a Transaction and the execution and
delivery of the Program Documents have been paid.

 

(h)           Investment Company Act.  Neither Seller nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the

 

32

--------------------------------------------------------------------------------


 

Investment Company Act of 1940, as amended. Seller is not subject to any Federal
or state statute or regulation which limits its ability to incur indebtedness.

 

(i)            No Legal Bar.  The execution, delivery and performance of this
Agreement, the other Program Documents, the sales hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or Contractual
Obligation of Seller or of any of its Subsidiaries and will not result in, or
require, the creation or imposition of any Lien (other than the Liens created
hereunder) on any of its or their respective properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation.

 

(j)            Compliance with Law.  No practice, procedure or policy employed
or proposed to be employed by Seller in the conduct of its business violates any
law, regulation, judgment, agreement, regulatory consent, order or decree
applicable to it which, if enforced, would result in a Material Adverse Effect
with respect to Seller.

 

(k)           No Default.  Neither Seller nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which should reasonably be expected to have a Material Adverse Effect.
No Default or Event of Default has occurred and is continuing.

 

(l)            Collateral; Collateral Security.

 

(i)            Immediately prior to the sale of any Loan by Seller, Seller was
the sole owner of such Loan and had good and marketable title thereto, free and
clear of all Liens, in each case except for Liens to be released simultaneously
with the sale of the Loans to Buyer hereunder and no Person other than Seller
has any Lien on any Loan.

 

(ii)           The provisions of this Agreement are effective to create in favor
of Buyer a valid security interest in all right, title and interest of Seller
in, to and under the Purchased Items.

 

(iii)          Upon receipt by Custodian of each Note, endorsed in blank by a
duly authorized officer of Seller, Buyer shall have a fully perfected first
priority security interest therein, in the Loan evidenced thereby and in
Seller’s interest in the related Mortgaged Property.

 

(iv)          Upon the filing of financing statements on Form UCC-1 naming Buyer
as “Secured Party” and Seller as “Debtor”, and describing the Purchased Items,
in the jurisdictions and recording offices listed on Schedule 2 attached hereto,
the security interests granted hereunder in the Purchased Items will constitute
fully perfected first priority security interests under the Uniform Commercial
Code in all right, title and interest of Seller in, to and under such Purchased
Items, which can be perfected by filing under the Uniform Commercial Code.

 

(m)          Chief Executive Office; Chief Operating Office.  Seller’s chief
executive office and chief operating office on the Effective Date is located at
163 Technology Drive, Irvine, California 92618.

 

(n)           Location of Books and Records.  The location where Seller keeps
its books and records including all computer tapes and records relating to the
Purchased Items is its chief executive office or chief operating office or the
offices of Custodian.

 

33

--------------------------------------------------------------------------------


 

(o)           True and Complete Disclosure.  The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of
Seller or any of its Subsidiaries to Buyer in connection with the negotiation,
preparation or delivery of this Agreement and the other Program Documents or
included herein or therein or delivered pursuant hereto or thereto, when taken
as a whole, do not contain any untrue statement of material fact or omit to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of Seller or
any of its Subsidiaries to Buyer in connection with this Agreement and the other
Program Documents and the transactions contemplated hereby and thereby will be
true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer that, after due inquiry, could reasonably be expected to have a Material
Adverse Effect that has not been disclosed herein, in the other Program
Documents or in a report, financial statement, exhibit, schedule, disclosure
letter or other writing furnished to Buyer for use in connection with the
transactions contemplated hereby or thereby.

 

(p)           Leverage Ratio; Liquidity; Tangible Net Worth; Profitability. 
(A) The ratio of Seller’s Total Indebtedness to Tangible Net Worth is not
greater than 10:1, (B) Seller has Liquidity in an amount equal to not less than
the greater of (1) 3% of Seller’s actual total assets (as set forth on Seller’s
most recent month-end balance sheets), and (2) $7,000,000, (C) the Tangible Net
Worth of Seller exceeds $25,000,000 and (D) as of the end of the immediately
preceding calendar quarter, Seller’s consolidated net income for at least one
(1) of the previous two (2) consecutive fiscal quarters is equal to or greater
than $1.00.

 

(q)           ERISA. Each Plan which is not a Multiemployer Plan, and, to the
knowledge of Seller, each Multiemployer Plan, is in compliance in all material
respects with, and has been administered in all material respects in compliance
with, the applicable provisions of ERISA, the Code and any other Federal or
State law. No event or condition has occurred and is continuing as to which
Seller would be under an obligation to furnish a report to Buyer under
Section 13(a)(xi) hereof.  The present value of all accumulated benefit
obligations under each Plan subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such Plans.   Seller and its Subsidiaries do not provide any material
medical or health benefits to former employees other than as required by the
Consolidated Omnibus Budget Reconciliation Act, as amended, or similar state or
local law at no cost to the employer (collectively, “COBRA”).

 

(r)            Licenses.  Buyer will not be required as a result of purchasing
the Loans to be licensed, registered or approved or to obtain permits or
otherwise qualify (i) to do business in any state in which it is not currently
so required or (ii) under any state or other jurisdiction’s consumer lending,
fair debt collection or other applicable state or other jurisdiction’s statute
or regulation.

 

(s)           Filing Jurisdictions/Relevant States.  Schedule 2 sets forth all
of the jurisdictions and filing offices in which a financing statement should be
filed in order for Buyer to perfect its security interest in the Purchased Items
that can be perfected by filing. Schedule 4 sets forth all of the states or
other jurisdictions in which Seller originates Loans in its own name or through
brokers on the date of this Agreement.

 

(t)            Reserved.

 

34

--------------------------------------------------------------------------------


 

(u)           No Burdensome Restrictions.  No Requirement of Law or Contractual
Obligation of Seller or any of its Subsidiaries has a Material Adverse Effect.

 

(v)           Subsidiaries.  All of the Subsidiaries of Seller at the date
hereof are listed on Schedule 4 to this Agreement.

 

(w)          Origination and Acquisition of Loans.  The Loans were originated by
Seller, and the origination and collection practices used by Seller or Qualified
Originator, as applicable, with respect to the Loans have been, in all material
respects legal, proper, prudent and customary in the residential mortgage loan
origination and servicing business, and in accordance with FHA and/or VA
standards as applicable, and in accordance with the Underwriting Guidelines. All
Loans are in conformity with the Underwriting Guidelines.  Each of the Loans
complies with the representations and warranties listed in Schedule 1 hereto.

 

(x)            No Adverse Selection.  Seller used no selection procedures that
identified the Eligible Loans, when taken as a whole, as being less desirable or
valuable than other comparable Loans owned by Seller.

 

(y)           Seller Solvent; Fraudulent Conveyance.  As of the date hereof and
immediately after giving effect to each Transaction, the fair value of the
assets of Seller is greater than the fair value of the liabilities (including,
without limitation, contingent liabilities if and to the extent required to be
recorded as a liability on the financial statements of Seller in accordance with
GAAP) of Seller and Seller is and will be solvent, is and will be able to pay
its debts as they mature and does not and will not have an unreasonably small
capital to engage in the business in which it is engaged and proposes to engage.
Seller does not intend to incur, or believe that it has incurred, debts beyond
its ability to pay such debts as they mature. Seller is not contemplating the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of Seller or any of its assets. Seller is not transferring
any Loans with any intent to hinder, delay or defraud any of its creditors.

 

(z)            MERS. Seller is a member of MERS in good standing.

 

(aa)         No Broker.  Seller has not dealt with any broker, investment
banker, agent, or other person, except for Buyer, who may be entitled to any
commission or compensation in connection with the sale of Purchased Loans
pursuant to this Agreement; provided, that if Seller has dealt with any broker,
investment banker, agent, or other person, except for Buyer, who may be entitled
to any commission or compensation in connection with the sale of Purchased Loans
pursuant to this Agreement, such commission or compensation shall have been paid
in full by Seller.

 

(bb)         FHA/VA.  Each of Seller and/or any other Qualified Originator, if
applicable, is an FHA Approved Mortgagee and a VA Approved Lender, in good
standing to service mortgages and has not been suspended as a mortgagee or
servicer by the FHA or VA, as applicable.  Seller and the Subservicer are not
under review or investigation and do not have knowledge of imminent or future
investigation, by the FHA or VA.

 

(cc)         Seller’s Internal Mortgage Tracking System.  Each printout and
paper copy produced by Seller’s internal mortgage tracking system and delivered
to Buyer is true, complete and accurate in all material respects.

 

35

--------------------------------------------------------------------------------


 

(dd)         Servicer Approvals; Compliance with Guidelines.  Seller (in its
capacity as Servicer) and each subservicer servicing any Purchased Loans
hereunder has all consents, licenses and approvals necessary to service loans on
behalf of each Agency and has remained at all times in compliance with the
Guidelines.

 

(ee)         Insured Closing Letter.  As of the date hereof and as of the date
of each delivery of a Wet Loan, the Settlement Agent has obtained an Insured
Closing Letter, closing protection letter or similar authorization letter from a
nationally recognized title insurance company approved by Buyer, copies of which
shall be maintained in the possession of Seller and provided to Buyer upon
request, if required.  Among other things, the Insured Closing Letter covers any
losses occurring due to the fraud, dishonesty or mistakes of the closing agent. 
The Insured Closing Letter inures to the benefit of, and the rights thereunder
may be enforced by, the loan originator and its successors and assigns,
including Buyer.

 

(ff)           Escrow Letter.  As of the date hereof and as of the date of each
delivery of a Wet Loan, the Settlement Agent has executed an escrow agreement or
letter, copies of which shall be maintained in the possession of Seller and
provided to Buyer upon request, if required, stating that in the event of a
Rescission of or if for any reason the Loan fails to fund on a given day, the
party conducting the closing is holding all funds which would have been
disbursed on behalf of the Mortgagor as agent for the benefit of Buyer and such
funds shall be redeposited in the Disbursement Account for the benefit of Buyer
not later than one Business Day after the date of Rescission or other failure of
the Loan to fund on a given day.  Such Escrow Letter inures to the benefit of,
and the rights thereunder may be enforced by, the loan originator and its
successors and assigns, including Buyer.

 

(gg)         Freddie Mac.  Seller and/or any other Qualified Originator, if
applicable, is a seller approved by Freddie Mac, in good standing to originate
mortgages and has not been suspended as a mortgagee by Freddie Mac.  Seller is
not under review or investigation or have knowledge of imminent or future
investigation, by Freddie Mac.

 

(hh)         Fannie Mae.  To the extent Seller’s status with Fannie Mae returns
to “active” and at all times thereafter, Seller and/or any other Qualified
Originator, if applicable, is a seller approved by Fannie Mae, in good standing
to originate mortgages and has not been suspended as a mortgagee by Fannie Mae. 
To the extent Seller’s status with Fannie Mae returns to “active” and at all
times thereafter, Seller is not under review or investigation or have knowledge
of imminent or future investigation, by Fannie Mae.

 

13.                               COVENANTS OF SELLER

 

Seller covenants and agrees with Buyer that during the term of this Agreement:

 

(a)           Financial Statements and Other Information; Financial Covenants.

 

Seller shall deliver to Buyer:

 

(i)            As soon as available and in any event within 30 days after the
end of each calendar month, the consolidated balance sheets of Seller and its
consolidated Subsidiaries as at the end of such month, the related unaudited
consolidated statements of income and retained earnings and of cash flows for
Seller and its consolidated Subsidiaries for such period and the portion of the
fiscal year through the end of such period, and consolidated statements of
liquidity of Seller and its consolidated Subsidiaries as at the end of such
period, setting forth in each case in comparative form the figures for the
previous year, accompanied by a certificate of a Responsible Officer of Seller,
which certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of Seller

 

36

--------------------------------------------------------------------------------


 

and its Subsidiaries in accordance with GAAP, consistently applied, as at the
end of, and for, such month (subject to normal year-end audit adjustments);

 

(ii)           As soon as available and in any event within 45 days after the
end of each of the first three quarterly fiscal periods of each fiscal year of
Seller, the consolidated balance sheets of Seller and its consolidated
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of income and retained earnings and of cash flows for Seller and its
consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period, and consolidated statements of liquidity of
Seller and its consolidated Subsidiaries as at the end of such period, setting
forth in each case in comparative form the figures for the previous year,
accompanied by a certificate of a Responsible Officer of Seller, which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of Seller
and its Subsidiaries in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments);

 

(iii)          As soon as available and in any event within 90 days after the
end of each fiscal year of Seller, the consolidated balance sheets of Seller and
its consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
Seller and its consolidated Subsidiaries for such year, and consolidated
statements of liquidity of Seller and its consolidated Subsidiaries as at the
end of such year, setting forth in each case in comparative form the figures for
the previous year, accompanied by an opinion thereon of independent certified
public accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Seller and its consolidated Subsidiaries
at the end of, and for, such fiscal year in accordance with GAAP;

 

(iv)          Together with each set of the financial statements delivered
pursuant to clauses (i) through (iii) above, a certificate of a Responsible
Officer of Seller in the form of Exhibit A attached hereto;

 

(v)           From time to time at the request of Buyer, Seller shall provide
Buyer with a paper copy produced by Seller’s internal mortgage tracking system
reflecting that the Purchased Loans are registered in the name of Buyer within
three (3) Business Days of such request;

 

(vi)          From time to time such other information regarding the financial
condition, operations, well being or business of Seller as Buyer may reasonably
request (including but not limited to any information regarding any repurchase
and indemnity requests or demands made upon Seller by any third party investors
(including any Agency)), within one (1) Business Day of such request;

 

(vii)         As soon as available, and in any event within five (5) days after
the date on which any audit reports with respect to Seller or its subsidiaries
are required to be delivered to HUD or any Agency, copies of any such reports,
performed and delivered in compliance with all requirements of HUD or such
Agency and accompanied by an opinion thereon of an independent certified public
accountant;

 

(viii)        (a) As soon as available, and in any event within five (5) days
after the date on which any appraisals, evaluations or broker’s price opinions
are completed with respect to Seller’s servicing portfolio, copies of any such
appraisals, evaluation reports or broker’s price

 

37

--------------------------------------------------------------------------------


 

opinions and (b) promptly at the end of each quarterly fiscal period of each
fiscal year, any valuation report regarding Seller’s servicing portfolio
conducted by a nationally recognized valuation provider reasonably acceptable to
Buyer;

 

(ix)           Promptly after receipt by Seller of a request from Buyer, any
loan level information requested by Buyer with respect to mortgage loans held on
the books of Seller (including but not limited to all mortgage loans “held for
investment” by Seller);

 

(x)            Promptly after receipt by Seller of a request from Buyer, Seller
shall provide copies of its latest Quality Control Program reports and all
responses made by the management of Seller to address any issues, risks,
vulnerabilities or adverse findings contained in such Quality Control Program.

 

(xi)           As soon as reasonably possible, and in any event within fifteen
(15) days after a Responsible Officer knows or has reason to believe, that any
of the events or conditions specified below with respect to any Plan or
Multiemployer Plan has occurred or exists, a statement signed by a senior
financial officer of Seller setting forth details respecting such event or
condition and the action, if any, that Seller or its ERISA Affiliate proposes to
take with respect thereto (and a copy of any report or notice required to be
filed with or given to PBGC by Seller or an ERISA Affiliate with respect to such
event or condition):

 

(A)     any Reportable Event, or any request for a waiver under
Section 412(c) of the Code for any Plan;

 

(B)     the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by Seller or an ERISA Affiliate to
terminate any Plan;

 

(C)     the institution by PBGC of proceedings under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan, or
the receipt by Seller or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by PBGC with respect to such Multiemployer
Plan;

 

(D)     the complete or partial withdrawal from a Multiemployer Plan by Seller
or any ERISA Affiliate that results in liability under Section 4201 or 4204 of
ERISA (including the obligation to satisfy secondary liability as a result of a
purchaser default) or the receipt by Seller or any ERISA Affiliate of notice
from a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA;

 

(E)      the institution of a proceeding by a fiduciary of any Multiemployer
Plan against Seller or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed within 30 days; and

 

(F)      the adoption of an amendment to any Plan that, pursuant to
Section 401(a)(29) of the Code, would result in the loss of tax-exempt status of
the trust of which such Plan is a part if Seller or an ERISA Affiliate fails to
timely provide security to such Plan in accordance with the provisions of said
Sections.

 

38

--------------------------------------------------------------------------------


 

Seller will furnish to Buyer, at the time it furnishes each set of financial
statements pursuant to paragraph (ii) above, a certificate of a Responsible
Officer of Seller to the effect that, to the best of such Responsible Officer’s
knowledge, Seller during such fiscal period or year has observed or performed
all of its covenants and other agreements, and satisfied every material
condition, contained in this Agreement and the other Program Documents to be
observed, performed or satisfied by it, and that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate (and, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
Seller has taken or proposes to take with respect thereto).

 

(b)           Litigation.  Seller will promptly, and in any event within three
(3) days after service of process on any of the following, give to Buyer notice
of all legal or arbitrable proceedings affecting Seller or any of its
Subsidiaries that (i) questions or challenges the validity or enforceability of
any of the Program Documents or (ii) as to which there is a reasonable
likelihood that an adverse determination would result in a Material Adverse
Effect.

 

(c)           Existence, Etc.  Each of Seller and its Subsidiaries will:

 

(i)      (A) preserve and maintain its legal existence and all of its material
rights, privileges, franchises; (B) maintain all licenses, permits or other
approvals necessary to conduct its business and to perform its obligations under
the Program Documents;  and (C) except as would not be reasonably likely to have
a Material Adverse Effect or would have a material adverse effect on the
Purchased Loans or Buyer’s interest therein, remain in good standing under the
laws of each state in which it conducts business or any Mortgaged Property is
located;

 

(ii)     comply with the requirements of and conduct its business strictly in
accordance with all applicable laws, rules, regulations and orders of
Governmental Authorities (including, without limitation, truth in lending, real
estate settlement procedures and all environmental laws) if failure to comply
with such requirements would be reasonably likely (either individually or in the
aggregate) to have a Material Adverse Effect;

 

(iii)    keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied;

 

(iv)    not move its chief executive office or chief operating office from the
addresses referred to in Section 12(m) unless it shall have provided Buyer 30
days prior written notice of such change;

 

(v)     pay and discharge all taxes, assessments and governmental charges or
levies imposed on it or on its income or profits or on any of its Property prior
to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; and

 

(vi)    permit representatives of Buyer, during normal business hours upon three
(3) Business Days’ prior written notice at a mutually desirable time or at any
time during the continuance of an Event of Default, to examine, copy and make
extracts from its books and records, to inspect any of its Properties, and to

 

39

--------------------------------------------------------------------------------


 

discuss its business and affairs with its officers, all to the extent reasonably
requested by Buyer.

 

(d)           Prohibition of Fundamental Changes.   Other than in connection
with the Asset Purchase Agreement, dated May 12, 2011, by and among Seller, HLC
Escrow, Inc., LendingTree, LLC, Tree.com, Inc. and Discover Bank, Seller shall
not at any time, directly or indirectly, (i) enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation, winding up or dissolution) or sell all or
substantially all of its assets without Buyer’s prior consent; or (ii) form or
enter into any partnership, joint venture, syndicate or other combination which
would have a Material Adverse Effect with respect to Seller.

 

(e)           Margin Deficit. If at any time there exists a Margin Deficit,
Seller shall cure the same in accordance with Section 6 hereof.

 

(f)            Notices. Seller shall give notice to Buyer promptly in writing of
any of the following:

 

(i)      upon Seller becoming aware of, and in any event within one (1) Business
Day after the occurrence of any Default, Event of Default or any event of
default or default under any Program Document, Interest Rate Protection
Agreement or other material agreement of Seller;

 

(ii)     upon, and in any event within three (3) Business Days after, service of
process on Seller or any of its Subsidiaries, or any agent thereof for service
of process, in respect of any legal or arbitrable proceedings affecting Seller
or any of its Subsidiaries (i) that questions or challenges the validity or
enforceability of any of the Program Documents, (ii) in which the amount in
controversy exceeds $1,000,000 or (iii) which there is a reasonable likelihood
of an adverse determination which would result in a Material Adverse Effect;

 

(iii)    upon Seller becoming aware of any default related to any Purchased
Items, any Material Adverse Effect and any event or change in circumstances
which should reasonably be expected to have a Material Adverse Effect;

 

(iv)    upon Seller determining during the normal course of its business that
the Mortgaged Property in respect of any Loan or Loans with an aggregate unpaid
principal balance of at least $1,000,000 has been damaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty, or
otherwise damaged so as to materially and adversely affect the Market Value of
such Loan;

 

(v)     upon the entry of a judgment or decree against Seller or any of its
Subsidiaries in an amount in excess of $1,000,000;

 

(vi)    upon, and in any event within five (5) Business Days after, the
termination, acceleration, maturity of or reduction in the amount available for
borrowing under any repurchase agreement, loan and security agreement or similar
credit facility or agreement for borrowed funds entered into by Seller and any
third party;

 

(vii)   upon Seller becoming aware of, and in any event within one (1) Business
Day after the occurrence of any event such that, the aggregate amount of all

 

40

--------------------------------------------------------------------------------


 

repurchase and indemnity obligations of Seller to its third party investors
(including any Agency) exceeds 30% of Seller’s Liquidity;

 

(viii) any material change in the insurance coverage required of Seller or any
other Person pursuant to any Program Document, with copy of evidence of same
attached;

 

(ix)    any material dispute, licensing issue, litigation, audit, revocation,
sanctions, penalties, investigation, proceeding or suspension between Seller or
its Subsidiaries, on the one hand, and any Governmental Authority or any other
Person;

 

(x)     any material change in accounting policies or financial reporting
practices of Seller or its Subsidiaries;

 

(xi)    any material change in the management of Seller;

 

(xii)  notice of the revocation of any approvals of any Agency or HUD or changes
to the approved mortgagee or approved servicer status with respect to the
origination or servicing of mortgage loans by Seller or any subservicer;

 

(xiii) any notice from CMI that Seller is on “watch”; and

 

(xiv) any inspection or investigation of Seller, Seller’s files or Seller’s
facilities by or at the request of, HUD or any Agency.

 

Each notice pursuant to this Section 13(f) shall be accompanied by a statement
of a Responsible Officer of Seller,  setting forth details of the occurrence
referred to therein and stating what action Seller has taken or proposes to take
with respect thereto.

 

41

--------------------------------------------------------------------------------


 

(g)           Servicing.  Except as provided in Section 43, Seller shall not
permit any Person other than the Servicers to service Loans without the prior
written consent of Buyer.

 

(h)           Underwriting Guidelines.  Seller agrees to provide notice to Buyer
within three (3) Business Days of  any material modifications to be made to the
Underwriting Guidelines that will impact either Buyer or any Assets that will
become Purchased Assets.  Seller agrees to deliver to Buyer copies of the
Underwriting Guidelines in the event that any changes are made to the
Underwriting Guidelines following the Effective Date.  No changes to the
Underwriting Guidelines shall be effective with respect to any Purchased Loan
until Buyer has consented in writing to any such change.

 

(i)            Lines of Business.  Seller shall not engage to any substantial
extent in any line or lines of business activity other than the businesses
generally carried on by it as of the Effective Date.

 

(j)            Transactions with Affiliates.  Seller shall not (1) enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (i) otherwise permitted under this Agreement, (ii) in the
ordinary course of Seller’s business and (iii) upon fair and reasonable terms no
less favorable to Seller than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate or (2) make a payment that
is not otherwise permitted by this Section (j) to any Affiliate.

 

(k)           Defense of Title.  Seller warrants and will defend the right,
title and interest of Buyer in and to all Purchased Items against all adverse
claims and demands of all Persons whomsoever.

 

(l)            Preservation of Purchased Items. Seller shall do all things
necessary to preserve the Purchased Items so that such Purchased Items remain
subject to a first priority perfected security interest hereunder. Without
limiting the foregoing, Seller will comply with all applicable laws, rules and
regulations of any Governmental Authority applicable to Seller or relating to
the Purchased Items and cause the Purchased Items to comply with all applicable
laws, rules and regulations of any such Governmental Authority.  Seller will not
allow any default to occur for which Seller is responsible under any Purchased
Items or any Program Documents and Seller shall fully perform or cause to be
performed when due all of its obligations under any Purchased Items or the
Program Documents.

 

(m)          No Assignment.  Seller shall not  (i) sell, assign, transfer or
otherwise dispose of, or grant any option with respect to, or pledge,
hypothecate or grant a security interest in or lien on or otherwise encumber
(except pursuant to the Program Documents), any of the Purchased Loans or any
interest therein, or (ii) enter into any agreement or undertaking restricting
the right or ability of Seller or Buyer to sell, assign or transfer any of the
Assets, provided that this Section 13(m) shall not prevent any contribution,
assignment, transfer or conveyance of Purchased Assets in accordance with the
Program Documents.

 

(n)           Limitation on Sale of Assets. Except in connection with the
Program Documents or any securitization transaction, Seller shall not convey,
sell, lease, assign, transfer or otherwise dispose of (collectively,
“Transfer”), all or substantially all of its Property, business or assets
(including, without limitation, receivables and leasehold interests) whether now
owned or hereafter acquired or allow any Subsidiary to Transfer substantially
all of its assets to any Person; provided, that Seller may after prior written
notice to Buyer allow such action with respect to any Subsidiary which is not a
material part of Seller’s overall business operations.

 

(o)           Limitation on Distributions.  Without Buyer’s consent, Seller
shall not make any payment on account of, or set apart assets for a sinking or
other analogous fund for the purchase, redemption,

 

42

--------------------------------------------------------------------------------


 

defeasance, retirement or other acquisition of, any stock or senior or
subordinate debt of Seller, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of Seller.

 

(p)           Financial Covenants.  Seller shall comply with the following
financial covenants: (A) the ratio of Seller’s Total Indebtedness, to Tangible
Net Worth shall not at any time be greater than 10:1, (B) Seller shall maintain
minimum Liquidity at all times in an amount of not less than the greater of
(1) 3% of Seller’s 3% of Seller’s actual total assets (as set forth on Seller’s
most recent month-end balance sheets),  and (2) $7,000,000, (C) the Tangible Net
Worth of Seller shall at all times be greater than $25,000,000, (D) the ratio of
(i) the book value assigned to Seller’s servicing portfolio to (ii) Seller’s
Tangible Net Worth is less than 1.5:1 and (E) Seller’s consolidated net income
shall be equal to or greater than $1.00 for at least one (1) of the previous two
(2) consecutive fiscal quarters, as of the end of each fiscal quarter.

 

(q)           Servicing Portfolio.  The book value of Seller’s servicing
portfolio, determined in accordance with GAAP, shall not exceed the product of
(i) 4.0, multiplied by (ii) the weighted average servicing fee for all mortgage
loans serviced by Seller.

 

(r)            Power of Attorney.  Seller shall, from time to time at the
request of Buyer, deliver to Buyer any powers of attorney or other documentation
required by Buyer to ensure the enforceability under applicable law of any
rights and/or powers granted to Buyer in Section 8 of this Agreement.

 

(s)           Restricted Payments.  Seller shall not make any Restricted
Payments following an Event of Default.

 

(t)            Servicing Transmission.  Seller shall provide to Buyer on a
monthly basis no later than 11:00 a.m. New York City time two (2) Business Days
prior to each Repurchase Date (or such other day requested by Buyer) (i) the
Servicing Transmission, on an asset-by-asset basis and in the aggregate, with
respect to the Loans serviced hereunder by Seller which were funded prior to the
first day of the current month, summarizing (A) Seller delinquency and loss
experience with respect to Loans serviced by Seller (including, in the case of
the Loans, the following categories: current, 30-59, 60-89 and 90+) and (B) any
Mortgagor that is in bankruptcy, and (ii) any other information reasonably
requested by Buyer with respect to the Purchased Loans.  Each monthly servicing
report described above shall separately identify Purchased Loans subject to
outstanding Transactions hereunder and the related Purchase Date therefor.

 

(u)           Amendment or Compromise.  In the event that Seller or anyone
acting on Seller’s behalf amends, modifies or waives any term or condition of,
or settles or compromises any claim in respect of, or extends the scheduled
maturity date or modifies the interest rate of any item of the Purchased Loans,
any such amendment, modification, waiver, settlement, compromise, extension,
cancellation or discharge shall be flagged to Buyer on the Transaction Notice. 
Seller shall promptly provide or shall cause to be provided to Buyer, any
information requested by Buyer with respect to any action taken pursuant to this
paragraph. Seller shall not cancel or discharge any of the outstanding principal
balance of any Purchased Loan.

 

(v)           Maintenance of Property; Insurance.  Seller shall keep all
property useful and necessary in its business in good working order and
condition.  Seller shall maintain errors and omissions insurance and/or mortgage
impairment insurance and blanket bond coverage in such amounts as are in effect
on the Effective Date and are customarily required by Fannie Mae and Freddie Mac
(as disclosed to Buyer in writing) and shall not reduce such coverage without
the written consent of Buyer, and shall also maintain such other insurance with
financially sound and reputable insurance companies, and with respect to
property and risks of a character usually maintained by entities engaged in the
same or similar business

 

43

--------------------------------------------------------------------------------


 

similarly situated, against loss, damage and liability of the kinds and in the
amounts customarily maintained by such entities.

 

(w)          Further Identification of Purchased Items.  Seller will furnish to
Buyer from time to time statements and schedules further identifying and
describing the Purchased Items and such other reports in connection with the
Purchased Items as Buyer may reasonably request, all in reasonable detail.

 

(x)            Loans Determined to be Defective.  Upon discovery by Seller of
any breach of any representation or warranty listed on Schedule 1 hereto
applicable to any Loan, Seller shall promptly give notice of such discovery to
Buyer.

 

(y)           Interest Rate Protection Agreements.  Upon Buyer’s request, Seller
shall deliver to Buyer any and all information relating to Interest Rate
Protection Agreements.

 

(z)            Certificate of a Responsible Officer of Seller.  At the time that
Seller delivers financial statements to Buyer in accordance with
Section 13(a) hereof, Seller shall forward to Buyer a certificate of a
Responsible Officer of Seller which demonstrates that Seller is in compliance
with the covenants set forth in Sections 13(p), and (aa).

 

(aa)         Additional Committed Repurchase or Warehouse Facility.  Seller
shall maintain throughout the term of this Agreement, with a nationally
recognized and established counterparty (other than Buyer) one or more committed
loan repurchase or warehouse facilities for wet and dry mortgage loans of a
credit quality similar to the Loans to be purchased hereunder, originated or
acquired by Seller, in an aggregate amount not less than $50,000,000, which
facility or facilities shall accommodate jumbo mortgage loans in an amount not
less than $10,000,000 and shall have terms and conditions comparable to those
provided under this Agreement, including as to the financial condition of
Seller.

 

(bb)         Business Operations.  Seller shall not, without the prior written
consent of Buyer, directly or indirectly alter, modify or otherwise change:
(i) its current business operations; and (ii) its current mortgage loan
origination platform (including but not limited to its process of mortgage loan
acquisitions).

 

(cc)         Maintenance of Papers, Records and Files.

 

(i)      Seller shall acquire, and Seller shall build, maintain and have
available, a complete file in accordance with lending industry custom and
practice for each Purchased Loan.  Seller will maintain all such Records not in
the possession of Custodian or Buyer in good and complete condition in
accordance with industry practices and preserve them against loss or
destruction.

 

(ii)     Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Loans in accordance with
industry custom and practice, including those maintained pursuant to subsection
(i), and all such Records shall be in Custodian’s possession unless Buyer
otherwise approves.  Seller shall deliver to Buyer or its designee updates of
such Servicing Records at least monthly. Seller will not cause or authorize any
such papers, records or files that are an original or an only copy to leave
Custodian’s possession, except for individual items removed in connection with
servicing a specific Loan, in which event Seller will obtain or cause to be
obtained a receipt from Custodian for any such paper, record or file.

 

44

--------------------------------------------------------------------------------


 

(iii)    For so long as Buyer has an interest in or lien on any Purchased Loan,
Seller will hold or cause to be held all related Records in trust for Buyer. 
Seller shall notify, or cause to be notified, every other party holding any such
Records of the interests and liens granted hereby.

 

(iv)    Upon reasonable advance notice from Custodian or Buyer, Seller shall
(x) make any and all such Records available to Custodian or Buyer to examine any
such Records, either by its own officers or employees, or by agents or
contractors, or both, and make copies of all or any portion thereof, (y) permit
Buyer or its authorized agents to discuss the affairs, finances and accounts of
Seller with its respective chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.

 

(dd)         Maintenance of Licenses. Seller shall (i) maintain all licenses,
permits or other approvals necessary for Seller to conduct its business and to
perform its obligations under the Program Documents,  including but not limited
to, any FHA or VA licenses or approvals, (ii) remain in good standing under the
laws of each state in which it conducts business or any Mortgaged Property is
located, and (iii) shall conduct its business strictly in accordance with
applicable law.

 

(ee)         Taxes, Etc.  Seller shall pay and discharge or cause to be paid and
discharged, when due, all taxes, assessments and governmental charges or levies
imposed upon Seller or upon its income and profits or upon any of its property,
real, personal or mixed (including without limitation, the Purchased Loans) or
upon any part thereof, as well as any other lawful claims which, if unpaid,
might become a Lien upon such properties or any part thereof, except for any
such taxes, assessments and governmental charges, levies or claims as are
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are provided.  Seller
shall file on a timely basis all federal, state and local tax and information
returns, reports and any other information statements or schedules required to
be filed by or in respect of it.

 

(ff)           Use of Custodian. Without the prior written consent of Buyer,
Seller shall use no third party custodian as document custodian other than
Custodian with respect to the Purchased Loans.

 

(gg)         Change of Fiscal Year.  Seller will not at any time, directly or
indirectly, except upon ninety (90) days’ prior written notice to Buyer, change
the date on which Seller’s fiscal year begins from Seller’s current fiscal year
beginning date.

 

(hh)         Delivery of Servicing Rights and Servicing Records.  With respect
to the Servicing Rights appurtenant to each Purchased Loan, Buyer shall own, and
Seller shall deliver, such Servicing Rights to Buyer on the related Purchase
Date.  Seller shall deliver (or cause the related Subservicer to deliver) the
Servicing Records (including any FHA or VA required records, if any) and the
physical and contractual servicing of each Purchased Loan, to Buyer or its
designee upon the termination of Seller or Subservicer as the servicer or
subservicer, respectively, pursuant to Section 43(d).  In addition, with respect
to the Servicing Records for each Purchased Loan and the physical and
contractual servicing of each Purchased Loan, the related Seller shall deliver
(or cause the related Subservicer to deliver) such Servicing Records and, to the
extent applicable, the servicing to Buyer or its designee within thirty (30)
days of the earlier of (i) the termination of Seller or Subservicer as the
servicer or subservicer, respectively, of the Purchased Loans and (ii) the
related Purchase Date for each such Purchased Loan (the “Servicing Delivery
Requirement”).  Notwithstanding the foregoing, such Servicing Delivery
Requirement will be deemed restated for each such Purchased Loan on each
Repurchase Date on which such Purchased Loan is repurchased by Seller and
becomes subject to a new Transaction (and the

 

45

--------------------------------------------------------------------------------


 

immediately preceding delivery requirement will be deemed to be rescinded), and
a new 30 day Servicing Delivery Requirement will be deemed to commence for such
Purchased Loans as of such Repurchase Date in the absence of directions to the
contrary from Buyer.  Further, the Servicing Delivery Requirement will no longer
apply to any Purchased Loan that is repurchased in full by the related Seller in
accordance with the provisions of this Agreement and is no longer subject to a
Transaction.  Seller’s transfer of the Servicing Rights, Servicing Records and
the physical and contractual servicing under this Section shall be in accordance
with customary standards in the industry and such transfer shall include the
transfer of the gross amount of all escrows held for the related mortgagors
(without reduction for unreimbursed advances or “negative escrows”).

 

(ii)           Establishment of Collection Account.  Within ten (10) days
following the date hereof, Seller shall establish the Collection Account for the
sole and exclusive benefit of Buyer. Upon the direction of the Buyer and at all
times thereafter, Seller shall segregate all amounts collected on account of the
Purchased Loans, to be held in trust for the benefit of Buyer, and shall remit
such collections in accordance with Buyer’s written instructions. No amounts
deposited into such account shall be removed without Buyer’s prior written
consent.  Seller shall follow the instructions of Buyer with respect to the
Purchased Loans and deliver to Buyer any information with respect to the
Purchased Loans reasonably requested by Buyer.  Upon and after the occurrence of
a Default, Seller shall deposit or credit to the Collection Account all items to
be deposited or credited thereto irrespective of any right of setoff or
counterclaim arising in favor of it (or any third party claiming through it)
under any other agreement or arrangement.

 

(jj)           MERS.  Seller and the Servicer are members of MERS in good
standing and current in the payment of all fees and assessments imposed by MERS,
and shall comply with all rules and procedures of MERS in connection with the
servicing of MERS Loans for as long as such Purchased Loans are registered with
MERS.  Seller shall, or shall cause the Servicer to follow all instructions
provided by Buyer with respect to any MERS Loans that are Purchased Loans,
including without limitation, the removal of Purchased Loans from MERS and
assignment out of MERS within two (2) Business Days of receipt of instructions
from Buyer.

 

(kk)         FHA/VA.               Seller shall make all advances and other
payments and provide all such reports and notices as are required under the FHA
Regulations or VA Regulations, as applicable, and otherwise take all actions
necessary to maintain and keep in full force and effect, during the term of this
Agreement, the FHA Insurance Contract or VA Guaranty Agreement, as applicable,
including providing any notices required to be delivered to the FHA or the VA,
as the case may be, by Seller in connection with the servicing of the Loans
pursuant hereto.

 

(ll)           Agency Approvals.  Should Seller, for any reason, cease to
possess any applicable Agency approval, or should notification to the relevant
Agency or to the Department of Housing and Urban Development, FHA or VA be
required, Seller shall so notify Buyer immediately in writing.  Notwithstanding
the preceding sentence, Seller shall take all necessary action to maintain all
of its applicable Agency approvals at all times during the term of this
Agreement and each outstanding Transaction; provided, however, that Buyer
acknowledges that Seller’s status as an approved seller and servicer with Fannie
Mae is currently “voluntarily suspended”.

 

(mm)       Loan Purchase Agreements.   Seller shall maintain, and shall not be
in default under,  at least one whole loan purchase agreement with at least one
third party purchaser or Agency, pursuant to which such third party purchaser or
Agency has agreed to purchase Eligible Loans from Seller.  Seller shall ensure
that each Loan sold to Buyer in a Transaction hereunder is eligible for sale to
such third party purchaser or Agency pursuant to such purchase agreement.

 

46

--------------------------------------------------------------------------------


 

(nn)         Maintenance of Financial Covenants.  To the extent that Seller is
obligated under any other Indebtedness (whether now in effect or in effect at
any time during the term of the Agreement) to comply with a financial covenant
that is comparable to any of the financial covenants set forth in
Section 13(p) and such comparable financial covenant is more restrictive to
Seller or otherwise more favorable to the related lender or buyer thereunder
than any financial covenant hereunder, such comparable financial covenant shall,
with no further action required on the part of either Seller or Buyer,
automatically become a part hereof and be incorporated herein, and Seller hereby
covenants to maintain compliance with such comparable financial covenant for as
long as such comparable financial covenants remain in effect.

 

(oo)         Quality Control.  Seller shall maintain an internal quality control
program that evaluates and monitors, on a regular basis, the overall quality of
its servicing activities and that: ensures that the Mortgage Loans are serviced
in accordance with Accepted Servicing Practices; guards against dishonest,
fraudulent, or negligent acts; and guards against errors and omissions by
officers, employees, or other authorized persons (the “Quality Control
Program”).

 

14.          REPURCHASE DATE PAYMENTS

 

On each Repurchase Date, Seller shall remit or shall cause to be remitted to
Buyer the Repurchase Price together with any other Obligations then due and
payable.

 

15.          REPURCHASE OF PURCHASED LOANS

 

Upon discovery by Seller of a breach of any of the representations and
warranties set forth on Schedule 1 to this Agreement, Seller shall give prompt
written notice thereof to Buyer.  It is understood and agreed that the
representations and warranties set forth in Schedule 1 with respect to the
Purchased Loans shall survive delivery of the respective Mortgage Files to
Custodian and shall inure to the benefit of Buyer.  The fact that Buyer has
conducted or has failed to conduct any partial or complete due diligence
investigation in connection with its purchase of any Purchased Loan shall not
affect Buyer’s right to demand repurchase as provided under this Agreement. 
Seller shall, upon the earlier of Seller’s discovery or Seller receiving notice
with respect to any Purchased Loan of (i) any breach of a representation or
warranty contained in Schedule 1, or (ii) any failure to deliver any of the
items required to be delivered as part of the Mortgage File within the time
period required for delivery pursuant to the Custodial Agreement, promptly cure
such breach or delivery failure in all material respects.  If on the Business
Day after the earlier of Seller’s discovery of such breach or delivery failure
or Seller receiving notice thereof that such breach or delivery failure has not
been remedied by Seller and such breach or delivery failure would cause Buyer to
require the repurchase of such Purchased Loan, Seller shall promptly upon
receipt of written instructions from Buyer repurchase such Purchased Loan at a
purchase price equal to the Repurchase Price with respect to such Purchased Loan
by wire transfer to the account designated by Buyer.

 

16.          RESERVED

 

17.          RESERVED

 

18.          EVENTS OF DEFAULT

 

Each of the following events shall constitute an Event of Default (an “Event of
Default”) hereunder:

 

(a)      Seller fails to transfer the related Purchased Loans to Buyer on the
applicable Purchase Date (provided Buyer has tendered the related Purchase
Price); or

 

47

--------------------------------------------------------------------------------


 

(b)      Seller fails to repurchase the Purchased Loans on the applicable
Repurchase Date or fails to perform its obligations under Section 6; or

 

(c)      Seller or any Guarantor shall default in the payment of any other
amount payable by it hereunder or under any other Program Document after
notification by Buyer of such default, and such default shall have continued
unremedied for three Business Days; or

 

(d)      Any representation, warranty or certification made or deemed made
herein or in any other Program Document by Seller or any Guarantor or any
certificate furnished to Buyer pursuant to the provisions thereof, shall prove
to have been false or misleading in any material respect as of the time made or
furnished (other than the representations and warranties set forth in Schedule 1
which shall be considered solely for the purpose of determining the Market Value
of the Loans; unless (i) Seller shall have made any such representations and
warranties with knowledge that they were materially false or misleading at the
time made or (ii) any such representations and warranties have been determined
by Buyer in its sole discretion to be materially false or misleading on a
regular basis); or

 

(e)      Seller shall fail to comply with the requirements of
Section 13(c)(i)(A), Section 13(d), Section 13(f)(i), Section 13(m),
Section 13(n), Section 13(o), Section 13(p), Section 13(dd) or Section 13(jj)
hereof, and such default shall continue unremedied for a period of one
(1) Business Day; or Seller or any Guarantor shall otherwise fail to observe or
perform any other obligation, representation or covenant contained in this
Agreement or any other Program Document and such failure to observe or perform
shall continue unremedied for a period of five (5) Business Days; or

 

(f)       Any final judgment or judgments or order or orders for the payment of
money in excess of $2,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of Buyer, uninsured and provided that any insurance or
other credit posted in connection with an appeal shall not be deemed insurance
for these purposes) shall be rendered against Seller, any Guarantor or any their
Subsidiaries by one or more courts, administrative tribunals or other bodies
having jurisdiction over them and the same shall not be discharged (or
provisions shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within sixty (60) days from the date of
entry thereof and Seller, such Guarantor or any such Subsidiary shall not,
within said period of sixty (60) days, or such longer period during which
execution of the same shall have been stayed or bonded, appeal therefrom and
cause the execution thereof to be stayed during such appeal; or

 

(g)      Seller or any Guarantor shall admit in writing its inability to, or
intention not to, perform any of their Obligations, or Buyer shall have
determined in good faith that Seller or any Guarantor is unable to meet its
commitments; or

 

(h)      Seller, any Guarantor or any of their Affiliates files a voluntary
petition in bankruptcy, seeks relief under any provision of any bankruptcy,
reorganization, moratorium, delinquency, arrangement, insolvency, readjustment
of debt, dissolution or liquidation law of any jurisdiction whether now or
subsequently in effect; or consents to the filing of any petition against it
under any such law; or consents to the appointment of or taking possession by a
custodian, receiver, conservator, trustee, liquidator, sequestrator or similar
official for Seller, any Guarantor or any of their Affiliates, or of all or any
part of Seller’s, Guarantors’ or their Affiliates’ Property; or makes an
assignment for the benefit of Seller’s, any Guarantor’s or their Affiliates’
creditors; or

 

(i)       A custodian, receiver, conservator, liquidator, trustee, sequestrator
or similar official for Seller, any Guarantor or any of their Affiliates, or of
any of Seller’s, any Guarantor’s or any of their Affiliates’ respective Property
(as a debtor or creditor protection procedure), is appointed or takes possession
of such Property; or Seller, any Guarantor or any of their Affiliates generally
fails to pay

 

48

--------------------------------------------------------------------------------


 

Seller’s, such Guarantor’s or any of their Affiliates’ debts as they become due;
or Seller, any Guarantor or any of their Affiliates is adjudicated bankrupt or
insolvent; or an order for relief is entered under the Federal Bankruptcy Code,
or any successor or similar applicable statute, or any administrative insolvency
scheme, against Seller, any Guarantor or any of their Affiliates; or any of
Seller’s, any Guarantor’s or their Affiliates’ Property is sequestered by court
or administrative order; or a petition is filed against Seller, any Guarantor,
or any of their Affiliates under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, moratorium, delinquency or
liquidation law of any jurisdiction, whether now or subsequently in effect; or

 

(j)       Any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Property of Seller, any Guarantor or any of their
Affiliates, or shall have taken any action to displace the management of Seller,
any Guarantor or any of their Affiliates or to curtail its authority in the
conduct of the business of Seller, any Guarantor or any of their Affiliates, or
takes any action in the nature of enforcement to remove, limit or restrict the
approval of Seller, any Guarantor or any of their Affiliates’ as an issuer,
buyer or seller/servicer of loans or securities backed thereby, and such action
provided for in this subsection (j) shall not have been discontinued or stayed
within thirty (30) days; or

 

(k)      (i) Any Program Document shall for whatever reason (including an event
of default thereunder) be terminated (other than as agreed upon by Buyer and
Seller), or (ii) this Agreement shall for any reason cease to create a valid,
first priority security interest or ownership interest upon transfer in any of
the Purchased Loans or Purchased Items purported to be covered hereby or any of
Seller’s material obligations (including the Obligations hereunder) shall cease
to be in full force and effect, or the enforceability thereof shall be contested
by Seller; or

 

(l)       Any Material Adverse Effect shall have occurred as determined by Buyer
in its reasonable discretion; or

 

(m)     (i) Seller, any Guarantor or any ERISA Affiliate shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) a determination that a Plan is “at risk”
(within the meaning of Section 302 of ERISA) or any Lien in favor of the PBGC or
a Plan shall arise on the assets of Seller, any Guarantor or any ERISA
Affiliate, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of Buyer,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Plan shall terminate for purposes of Title IV of ERISA,
(v) Seller, any Guarantor or any ERISA Affiliate shall, or in the reasonable
opinion of Buyer is likely to, incur any liability in connection with a
withdrawal from, or the insolvency or reorganization of, a Multiemployer Plan,
(vi) Seller, any Guarantor or any ERISA Affiliate shall file an application for
a minimum funding waiver under Section 302 of ERISA or Section 412 of the Code
with respect to any Plan, (vii) any obligation for post-retirement medical costs
(other than as required by COBRA) exists, or (viii) any other event or condition
shall occur or exist with respect to a Plan and in each case in clauses
(i) through (vii) above, such event or condition, together with all other such
events or conditions, if any, is likely to subject Seller, any Guarantor or any
of their Affiliates to any tax, penalty or other liabilities in the aggregate
material in relation to the business, operations, property or financial or other
condition of Seller or any of its Affiliates or could reasonably be expected to
have a Material Adverse Effect; or

 

(n)      A Change of Control of Seller shall have occurred without the prior
consent of Buyer; or

 

49

--------------------------------------------------------------------------------


 

(o)      Seller shall grant, or suffer to exist, any Lien on any Purchased Items
except the Liens contemplated hereby; or the Liens contemplated hereby shall
cease to be first priority perfected Liens on the Purchased Items in favor of
Buyer or shall be Liens in favor of any Person other than Buyer; or

 

(p)      Buyer shall reasonably request, specifying the reasons for such
request, reasonable information, and/or written responses to such requests,
regarding the financial well-being of Seller or any Guarantor (including but not
limited to any information regarding any repurchase and indemnity requests or
demands made upon Seller by any third party investors (including any Agency))
and such reasonable information and/or responses shall not have been provided
within three (3) Business Days of such request; or

 

(q)      Seller, any Guarantor or any of their Affiliates shall default under,
or fail to perform as required under, or shall otherwise breach the terms of any
instrument, agreement or contract between Seller, such Guarantor or such other
entity, on the one hand, and Buyer or any of Buyer’s Affiliates on the other; or
Seller, any Guarantor or any Affiliate of Seller or Guarantor shall default
under, or fail to perform as required under, the terms of any repurchase
agreement, loan and security agreement or similar credit facility or agreement
for borrowed funds entered into by Seller or such other entity and any third
party, which default or failure entitles any party to cause acceleration or
require prepayment of any indebtedness thereunder; or

 

(r)       Seller’s membership in MERS is terminated for any reason; or

 

(s)      The aggregate amount of all repurchase and indemnity obligations of
Seller to its third party investors (including any Agency) exceeds 50% of
Seller’s Liquidity; or

 

(t)       Seller receives a notice of denial from any Agency or any Agency
terminates, revokes or suspends Seller’s approval to sell and service loans to
such Agency (including but not limited to its approval to use DU or LP to
underwrite mortgage loans); provided, however, that Buyer acknowledges that
Seller’s status as “voluntary suspended” with Fannie Mae is not an Event of
Default hereunder; or

 

(u)      Seller shall cease to be approved by or its approval shall be revoked,
suspended, rescinded, halted, eliminated, withdrawn, annulled, repealed, voided
or terminated by (i) Ginnie Mae as an approved issuer, (ii) HUD, pursuant to
Sections 203 and 211 of the National Housing Act, (iii) the FHA, as an FHA
Approved Mortgagee or servicer, (iv) the VA as a VA Approved Lender, or
(v) Fannie Mae or Freddie Mac as an approved seller/servicer or lender provided,
however, that Buyer acknowledges that Seller’s status as “voluntary suspended”
with Fannie Mae is not an Event of Default hereunder; or

 

(v)      Any Agency shall at any time cease to accept delivery of any loan or
loans from Seller under any program or notifies Seller that any such Agency
shall cease accepting loan deliveries from Seller; provided, however, that Buyer
acknowledges that Seller’s status as “voluntary suspended” with Fannie Mae is
not an Event of Default hereunder; or

 

(w)     All or a portion of Seller’s or any Guarantor’s servicing portfolio
consisting of Fannie Mae or Freddie Mac loans is seized or the servicing of all
or a portion of such loans is otherwise transferred away from Seller or any
Guarantor; or

 

(x)      Seller or any Guarantor becomes subject to any litigation, proceeding
or dispute with CMI other than repurchase claims in the ordinary course of
business, which litigation, proceeding or dispute is deemed material by Buyer;
or

 

(y)      Seller fails to pay any portion of the Commitment Fee when due
hereunder; or

 

50

--------------------------------------------------------------------------------


 

(z)      Servicer’s or Subservicer’s FHA servicing eligibility is suspended,
revoked or becomes subject to an investigation by the FHA; or

 

(aa)    Seller’s status as an FHA Approved Mortgagee is suspended, revoked or
becomes subject to an investigation by the FHA; or

 

(bb)   Seller’s status as an VA Approved Lender is suspended, revoked or becomes
subject to an investigation by the VA; or

 

(cc)    The 6-month rolling average rate of rejection by the FHA of insurance
claims by Seller and/or any Subsidiary or Affiliate of Seller exceeds 5% (by
number of loans or unpaid principal balance) of claims submitted by Seller
and/or any Subsidiary or Affiliate of Seller; or

 

(dd)   The 6-month rolling average ratio of reimbursement by the FHA to claims
submitted by Seller and/or any Subsidiary or Affiliate of Seller is less than
90%; or

 

(ee)    The 6-month rolling average rate of rejection by Fannie Mae or Freddie
Mac of sales by Seller and/or any Subsidiary or Affiliate of Seller exceeds 5%
(by number of loans or unpaid principal balance) of proposed sales by Seller
and/or any Subsidiary or Affiliate of Seller;

 

(ff)     The 6-month rolling average ratio of sales by Seller and/or any
Subsidiary of Seller to Fannie Mae or Freddie Mac to proposed sales by Seller
and/or any Subsidiary or Affiliate of Seller to Fannie Mae or Freddie Mac is
less than 90%;

 

(gg)   The “compare ratio” assigned to Seller by FHA under its 2-Year FHA
“Neighborhood Watch” program with respect to the following Lender ID: Home Loan
Center Inc. - 18569, is greater than 100%; provided, however, that Buyer may, by
providing prior written notice to Seller in Buyer’s sole discretion, adopt a
different threshold for such ratio or other statistic, and in such event, there
shall be an Event of Default hereunder if the “compare ratio” or such other
statistic assigned to Seller by FHA is less favorable than such threshold
adopted by Buyer; or

 

(hh)   To the extent Seller has “delegated lender insurance authority” from HUD
as of the date hereof, such authority shall be revoked or suspended at any time
by HUD.

 

19.                               REMEDIES

 

Upon the occurrence of an Event of Default, Buyer, at its option (which option
shall be deemed to have been exercised immediately upon the occurrence of an
Event of Default pursuant to Section 18(g), (h), (i) or (j) hereof), shall have
the right to exercise any or all of the following rights and remedies:

 

(a)(i)        The Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, be deemed immediately to occur (provided that, in the
event that the Purchase Date for any Transaction has not yet occurred as of the
date of such exercise or deemed exercise, such Transaction shall be deemed
immediately canceled).  Seller’s obligations hereunder to repurchase all
Purchased Loans at the Repurchase Price therefor on the Repurchase Date in such
Transactions shall thereupon become immediately due and payable; all Income then
on deposit in the Collection Account and all Income paid after such exercise or
deemed exercise shall be remitted to and retained by Buyer and applied to the
aggregate Repurchase Price and any other amounts owing by Seller hereunder;
Seller shall immediately deliver to Buyer or its designee any and all original
papers, Records and files relating to the Purchased Loans subject to such
Transaction then in Seller’s possession and/or control; and all right, title and
interest in and

 

51

--------------------------------------------------------------------------------


 

entitlement to such Purchased Loans and Servicing Rights thereon shall be deemed
transferred to Buyer or its designee.

 

(ii)           Buyer shall have the right to (A) sell, on or following the
Business Day following the date on which the Repurchase Price became due and
payable pursuant to Section 19(a)(i) without notice or demand of any kind, at a
public or private sale and at such price or prices as Buyer may deem
commercially reasonable any or all Purchased Loans and/or (B) in its sole
discretion elect, in lieu of selling all or a portion of such Purchased Loans,
to give Seller credit for such Purchased Loans in an amount equal to the Market
Value of the Purchased Loans against the aggregate unpaid Repurchase Price and
any other amounts owing by Seller hereunder, provided, however, with respect to
Purchased Loans with a Market Value of zero, Buyer shall in its sole discretion
either sell such Purchased Loans in accordance with clause (A) of this
Section 19(a)(ii) or release such Purchased Loans to Seller.  Seller shall
remain liable to Buyer for any amounts that remain owing to Buyer following a
sale and/or credit under the preceding sentence.  The proceeds of any
disposition of Purchased Loans shall be applied first to the reasonable costs
and expenses incurred by Buyer in connection with or as a result of an Event of
Default; second, costs of cover and/or related hedging transactions; third to
the aggregate Repurchase Prices; and fourth to all other Obligations.

 

(iii)          Buyer shall have the right to terminate this Agreement and
declare all obligations of Seller to be immediately due and payable, by a notice
in accordance with Section 21 hereof provided no such notice shall be required
for an Event of Default pursuant to Section 18(g), (h), (i) or (j).

 

(iv)          The parties recognize that it may not be possible to purchase or
sell all of the Purchased Loans on a particular Business Day, or in a
transaction with the same purchaser, or in the same manner because the market
for such Purchased Loans may not be liquid.  In view of the nature of the
Purchased Loans, the parties agree that liquidation of a Transaction or the
underlying Purchased Loans does not require a public purchase or sale and that a
good faith private purchase or sale shall be deemed to have been made in a
commercially reasonable manner.  Accordingly, Buyer may elect the time and
manner of liquidating any Purchased Loans and nothing contained herein shall
obligate Buyer to liquidate any Purchased Loans on the occurrence of an Event of
Default or to liquidate all Purchased Loans in the same manner or on the same
Business Day or constitute a waiver of any right or remedy of Buyer. 
Notwithstanding the foregoing, the parties to this Agreement agree that the
Transactions have been entered into in consideration of and in reliance upon the
fact that all Transactions hereunder constitute a single business and
contractual obligation and that each Transaction has been entered into in
consideration of the other Transactions.

 

(vi)          To the extent permitted by applicable law, Seller waives all
claims, damages and demands it may acquire against Buyer arising out of the
exercise by Buyer of any of its rights hereunder, other than those claims,
damages and demands arising from the gross negligence or willful misconduct of
Buyer.  If any notice of a proposed sale or other disposition of Purchased Items
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 2 days before such sale or other disposition.

 

(b)           Seller hereby acknowledges, admits and agrees that Seller’s
obligations under this Agreement are recourse obligations of Seller to which
Seller pledges its full faith and credit. In addition to its rights hereunder,
Buyer shall have the right to proceed against any of Seller’s assets which may
be in the possession of Buyer, any of Buyer’s Affiliates or their respective
designees (including Custodian), including the right to liquidate such assets
and to set-off the proceeds against monies owed by Seller to

 

52

--------------------------------------------------------------------------------


 

Buyer pursuant to this Agreement.  Buyer may set off cash, the proceeds of the
liquidation of the Purchased Loans and Additional Purchased Loans, any other
Purchased Items and their proceeds and all other sums or obligations owed by
Buyer, or any of Buyer’s Affiliates, to Seller against all of Seller’s
obligations to Buyer, whether under this Agreement, under a Transaction, or
under any other agreement among the parties, or otherwise, whether or not such
obligations are then due, without prejudice to Buyer’s right to recover any
deficiency.

 

(c)           Buyer shall have the right to obtain physical possession of the
Servicing Records and all other files of Seller relating to the Purchased Loans
(to the extent not repurchased) and all documents relating to the Purchased
Loans (to the extent not repurchased) which are then or may thereafter come into
the possession of Seller or any third party acting for Seller and Seller shall
deliver to Buyer such assignments as Buyer shall request.

 

(d)           Buyer shall have the right to direct all Persons servicing the
Purchased Loans to take such action with respect to the Purchased Loans as Buyer
determines appropriate.

 

(e)           Buyer shall, without regard to the adequacy of the security for
the Obligations, be entitled to the appointment of a receiver by any court
having jurisdiction, without notice, to take possession of and protect, collect,
manage, liquidate, and sell the Purchased Loans and any other Purchased Items or
any portion thereof, collect the payments due with respect to the Purchased
Loans and any other Purchased Items or any portion thereof, and do anything that
Buyer is authorized hereunder or by law to do.  Seller shall pay all costs and
expenses incurred by Buyer in connection with the appointment and activities of
such receiver.

 

(f)            Buyer may, at its option, enter into one or more Interest Rate
Protection Agreements covering all or a portion of the Purchased Loans, and
Seller shall be responsible for all damages, judgments, costs and expenses of
any kind which may be imposed on, incurred by or asserted against Buyer relating
to or arising out of such Interest Rate Protection Agreements for a period of
thirty (30) days following the occurrence of an Event of Default; including
without limitation any losses resulting from such Interest Rate Protection
Agreements; provided that Buyer shall not have the right to enter into any such
Interest Rate Protection Agreement if Seller assigns to buyer an Interest Rate
Protection Agreement acceptable to Buyer.

 

(g)           In addition to all the rights and remedies specifically provided
herein, Buyer shall have all other rights and remedies provided by applicable
federal, state, foreign, and local laws, whether existing at law, in equity or
by statute, including, without limitation, all rights and remedies available to
a purchaser or a secured party, as applicable, under the Uniform Commercial
Code.

 

Except as otherwise expressly provided in this Agreement, Buyer shall have the
right to exercise any of its rights and/or remedies without presentment, demand,
protest or further notice of any kind other than as expressly set forth herein,
all of which are hereby expressly waived by Seller.

 

Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and Seller hereby expressly waives, to the extent permitted
by law, any right Seller might otherwise have to require Buyer to enforce its
rights by judicial process.  Seller also waives, to the extent permitted by law,
any defense Seller might otherwise have to the Obligations, arising from use of
nonjudicial process, enforcement and sale of all or any portion of the Purchased
Loans and any other Purchased Items or from any other election of remedies. 
Seller recognizes that nonjudicial remedies are consistent with the usages of
the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.

 

53

--------------------------------------------------------------------------------


 

Seller shall cause all sums received by it with respect to the Purchased Loans
to be deposited with such Person as Buyer may direct after receipt thereof. 
Seller shall be liable to Buyer for the amount of all expenses (plus interest
thereon at a rate equal to the Post-Default Rate).

 

20.                               DELAY NOT WAIVER; REMEDIES ARE CUMULATIVE

 

No failure on the part of Buyer to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise by Buyer of any right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All rights and remedies of Buyer provided for herein are
cumulative and in addition to any and all other rights and remedies provided by
law, the Program Documents and the other instruments and agreements contemplated
hereby and thereby, and are not conditional or contingent on any attempt by
Buyer to exercise any of its rights under any other related document.  Buyer may
exercise at any time after the occurrence of an Event of Default one or more
remedies, as they so desire, and may thereafter at any time and from time to
time exercise any other remedy or remedies.

 

21.                               NOTICES AND OTHER COMMUNICATIONS

 

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the Custodial Agreement
(including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by telex or telecopy or Electronic Transmission) delivered
to the intended recipient at the “Address for Notices” specified below its name
on the signature pages hereof); or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party.
Except as otherwise provided in this Agreement and except for notices given by
Seller under Section 3(b) (which shall be effective only on receipt), all such
communications shall be deemed to have been duly given when transmitted (i) by
Electronic Transmission and followed by written notice via overnight courier or
(ii) by telex or telecopier or personally delivered or, in the case of a mailed
notice, upon receipt, in each case given or addressed as aforesaid.

 

22.                               USE OF EMPLOYEE PLAN ASSETS

 

No assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) shall be used by
either party hereto in a Transaction.

 

23.                               INDEMNIFICATION AND EXPENSES

 

(a)           Seller agrees to hold Buyer, its Affiliates and each of their
officers, directors, employees, agents and advisors (each an “Indemnified
Party”) harmless from and indemnify any Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind which
may be imposed on, incurred by or asserted against such Indemnified Party
(collectively, the “Costs”) relating to or arising out of this Agreement, any
other Program Document or any transaction contemplated hereby or thereby, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Agreement, any other Program Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than any Indemnified Party’s gross negligence or willful misconduct.  Without
limiting the generality of the foregoing, Seller agrees to hold any Indemnified
Party harmless from and indemnify such Indemnified Party against all Costs with
respect to all Loans relating to or arising out of any violation or alleged
violation of any environmental law, rule or regulation or any consumer credit
laws, including without limitation laws with respect to unfair or deceptive
lending practices and predatory lending practices, the Truth in Lending Act
and/or the Real Estate Settlement

 

54

--------------------------------------------------------------------------------


 

Procedures Act, that, in each case, results from anything other than such
Indemnified Party’s gross negligence or willful misconduct.  In any suit,
proceeding or action brought by an Indemnified Party in connection with any Loan
for any sum owing thereunder, or to enforce any provisions of any Loan, Seller
will save, indemnify and hold such Indemnified Party harmless from and against
all expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction of liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by Seller of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from Seller.  Seller also agrees to reimburse any Indemnified
Party as and when billed by such Indemnified Party for all such Indemnified
Party’s costs and expenses incurred in connection with the enforcement or the
preservation of such Indemnified Party’s rights under this Agreement, any other
Program Document or any transaction contemplated hereby or thereby, including
without limitation the reasonable fees and disbursements of its counsel.  Seller
hereby acknowledges that the obligations of Seller under this Agreement are
recourse obligations of Seller.

 

(b)           Seller agrees to pay as and when billed by Buyer all of the out-of
pocket costs and expenses incurred by Buyer in connection with the development,
preparation, negotiation, administration, enforcement and execution of, and any
amendment, waiver, supplement or modification to, this Agreement, any other
Program Document or any other documents prepared in connection herewith or
therewith.  Seller agrees to pay as and when billed by Buyer all of the
reasonable out-of-pocket costs and expenses incurred in connection with the
consummation and administration of the transactions contemplated hereby and
thereby including, without limitation, (i) all the reasonable fees,
disbursements and expenses of counsel to Buyer, and (ii) all the due diligence,
inspection, testing and review (including but not limited to any loan level file
review of any Loans and all on-going due diligence costs) and expenses incurred
by Buyer with respect to Purchased Items under this Agreement, including, but
not limited to, those costs and expenses incurred by Buyer pursuant to Sections
23, 39 and 44 hereof.  Seller also agrees not to assert any claim against Buyer
or any of its Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Program Documents, the actual or proposed use of the proceeds of the
Transactions, this Agreement or any of the transactions contemplated hereby or
thereby.  THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS EXPRESSLY
APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.

 

(c)           If Seller fails to pay when due any costs, expenses or other
amounts payable by it under this Agreement, including, without limitation,
reasonable fees and expenses of counsel and indemnities, such amount may be paid
on behalf of Seller by Buyer, in its sole discretion and Seller shall remain
liable for any such payments by Buyer.  No such payment by Buyer shall be deemed
a waiver of any of Buyer’s rights under the Program Documents.

 

(d) Without prejudice to the survival of any other agreement of Seller
hereunder, the covenants and obligations of Seller contained in this Section 23
shall survive the termination of this Agreement, the payment in full of the
Repurchase Price and all other amounts payable hereunder and delivery of the
Purchased Loans by Buyer against full payment therefor.

 

24.                               WAIVER OF REDEMPTION AND DEFICIENCY RIGHTS

 

Seller hereby expressly waives, to the fullest extent permitted by law, every
statute of limitation on a deficiency judgment, any reduction in the proceeds of
any Purchased Items as a result of restrictions upon Buyer or Custodian
contained in the Program Documents or any other instrument delivered in
connection therewith, and any right that it may have to direct the order in
which any of the Purchased Items shall be disposed of in the event of any
disposition pursuant hereto.

 

55

--------------------------------------------------------------------------------


 

25.                               REIMBURSEMENT

 

All sums reasonably expended by Buyer in connection with the exercise of any
right or remedy provided for herein shall be and remain Seller’s obligation
(unless and to the extent that Seller is the prevailing party in any dispute,
claim or action relating thereto).  Seller agrees to pay, with interest at the
Post-Default Rate to the extent that an Event of Default has occurred, the
reasonable out-of-pocket expenses and reasonable attorneys’ fees incurred by
Buyer and/or Custodian in connection with the preparation, negotiation,
enforcement (including any waivers), administration and amendment of the Program
Documents (regardless of whether a Transaction is entered into hereunder), the
taking of any action, including legal action, required or permitted to be taken
by Buyer and/or Custodian pursuant thereto, any “due diligence” or loan agent
reviews conducted by Buyer or on its behalf or by refinancing or restructuring
in the nature of a “workout.”

 

26.                               FURTHER ASSURANCES

 

Seller agrees to do such further acts and things and to execute and deliver to
Buyer such additional assignments, acknowledgments, agreements, powers and
instruments as are reasonably required by Buyer to carry into effect the intent
and purposes of this Agreement and the other Program Documents, to perfect the
interests of Buyer in the Purchased Items or to better assure and confirm unto
Buyer its rights, powers and remedies hereunder and thereunder.

 

27.                               TERMINATION

 

This Agreement shall remain in effect until the Termination Date.  However, no
such termination shall affect Seller’s outstanding obligations to Buyer at the
time of such termination.  Seller’s obligations under Section 3(i), Section 5,
Section 12, Section 13, Section 23 and Section 25 and any other reimbursement or
indemnity obligation of Seller to Buyer pursuant to this Agreement or any other
Program Documents shall survive the termination hereof.

 

28.                               SEVERABILITY

 

If any provision of any Program Document is declared invalid by any court of
competent jurisdiction, such invalidity shall not affect any other provision of
the Program Documents, and each Program Document shall be enforced to the
fullest extent permitted by law.

 

29.                               BINDING EFFECT; GOVERNING LAW

 

This Agreement shall be binding and inure to the benefit of the parties hereto
and their respective successors and permitted assigns.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

30.                               AMENDMENTS

 

Except as otherwise expressly provided in this Agreement, any provision of this
Agreement may be modified or supplemented only by an instrument in writing
signed by Seller and Buyer and any provision of this Agreement may be waived by
Buyer.

 

56

--------------------------------------------------------------------------------


 

31.                               RESERVED

 

32.                               SURVIVAL

 

The obligations of Seller under Sections 3(i), 5, 12, 13, 23 and 25 hereof and
any other reimbursement or indemnity obligation of Seller to Buyer pursuant to
this Agreement or any other Program Document shall survive the repurchase of the
Loans hereunder, the purchase of any Loans pursuant to a takeout commitment and
the termination of this Agreement. In addition, each representation and warranty
made, or deemed to be made by a request for a purchase, herein or pursuant
hereto shall survive the making of such representation and warranty, and Buyer
shall not be deemed to have waived, by reason of purchasing any Loan, any
Default that may arise by reason of such representation or warranty proving to
have been false or misleading, notwithstanding that Buyer may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such purchase was made.

 

33.                               CAPTIONS

 

The table of contents and captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

34.                               COUNTERPARTS; ELECTRONIC SIGNATURES

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument, and any of the parties
hereto may execute this Agreement by signing any such counterpart.  The parties
agree that this Agreement, any documents to be delivered pursuant to this
Agreement and any notices hereunder may be transmitted between them by e-mail
and/or by facsimile.  The parties intend that faxed signatures and
electronically imaged signatures such as .pdf files shall constitute original
signatures and are binding on all parties.

 

35.                               SUBMISSION TO JURISDICTION; WAIVERS

 

EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)          SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND/OR ANY OTHER PROGRAM DOCUMENT, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(B)          CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(C)          AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR

 

57

--------------------------------------------------------------------------------


 

CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
ITS ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF
WHICH BUYER SHALL HAVE BEEN NOTIFIED; AND

 

(D)                               AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

36.                               WAIVER OF JURY TRIAL

 

EACH OF SELLER AND BUYER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER PROGRAM
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

37.                               ACKNOWLEDGEMENTS

 

Seller hereby acknowledges that:

 

(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Program Documents to which it is a
party;

 

(b)         Buyer has no fiduciary relationship to Seller; and

 

(c)          no joint venture exists among or between Buyer and Seller.

 

38.                               HYPOTHECATION OR PLEDGE OF PURCHASED ITEMS

 

Buyer shall have free and unrestricted use of all Purchased Loans and Purchased
Items and nothing in this Agreement shall preclude Buyer from engaging in
repurchase transactions with the Purchased Loans and Purchased Items or
otherwise selling, pledging, repledging, transferring, assigning, hypothecating,
rehypothecating or otherwise conveying the Purchased Loans and Purchased Items.
Nothing contained in this Agreement shall obligate Buyer to segregate any
Purchased Loans or Purchased Items delivered to Buyer by Seller.

 

39.                               ASSIGNMENTS; PARTICIPATIONS

 

(a)          Seller may assign any of its rights or obligations hereunder only
with the prior written consent of Buyer.  Buyer may assign or transfer to any
bank or other financial institution that makes or invests in repurchase
agreements or loans or any Affiliate of Buyer all or any of its rights and
obligations under this Agreement and the other Program Documents.

 

(b)         Buyer may, in accordance with applicable law, at any time sell to
one or more entities (“Participants”) participating interests in this Agreement,
its agreement to purchase Loans, or any other interest of Buyer hereunder and
under the other Program Documents.  In the event of any such sale by Buyer of
participating interests to a Participant, Buyer’s obligations under this
Agreement to Seller shall remain unchanged, Buyer shall remain solely
responsible for the performance thereof and Seller shall continue to deal solely
and directly with Buyer in connection with Buyer’s rights and obligations under
this Agreement and the other Program Documents. Seller agrees that if amounts
outstanding under this Agreement are due or unpaid, or shall have been declared
or shall have become due and payable upon the

 

58

--------------------------------------------------------------------------------


 

occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Buyer under this Agreement; provided, that such
Participant shall only be entitled to such right of set-off if it shall have
agreed in the agreement pursuant to which it shall have acquired its
participating interest to share with Buyer the proceeds thereof.  Buyer also
agrees that each Participant shall be entitled to the benefits of Sections 3(h),
3(i) and 23 with respect to its participation in the Loans and Purchased Items
outstanding from time to time; provided, that Buyer and all Participants shall
be entitled to receive no greater amount in the aggregate pursuant to such
Sections than Buyer would have been entitled to receive had no such transfer
occurred.

 

(c)          Buyer may furnish any information concerning Seller or any of its
Subsidiaries in the possession of Buyer from time to time to assignees and
Participants (including prospective assignees and Participants) only after
notifying Seller in writing and securing signed confidentiality statements (a
form of which is attached hereto as Exhibit C) and only for the sole purpose of
evaluating assignments or participations and for no other purpose.

 

(d)         Seller agrees to cooperate with Buyer in connection with any such
assignment and/or participation, to execute and deliver replacement notes, and
to enter into such restatements of, and amendments, supplements and other
modifications to, this Agreement and the other Program Documents in order to
give effect to such assignment and/or participation. Seller further agrees to
furnish to any Participant identified by Buyer to Seller copies of all reports
and certificates to be delivered by Seller to Buyer hereunder, as and when
delivered to Buyer.

 

40.                               SINGLE AGREEMENT

 

Seller and Buyer acknowledge that, and have entered hereinto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other.  Accordingly,
Seller and Buyer each agree (i) to perform all of its obligations in respect of
each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, and (ii) that payments, deliveries and other transfers made by any of
them in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfers in respect of any
other Transaction hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.

 

41.                               INTENT

 

Seller and Buyer recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101(47)(A)(i) of Title 11 of the USC, a
“securities contract” as that term is defined in Section 741(7)(A)(i) of Title
11 of the USC, and a “master netting agreement” as that term is defined in
Section 101(38A)(A) of Title 11 of the USC, and that the pledge of the Related
Credit Enhancement in Section 8(a) hereof is intended to constitute “a security
agreement or arrangement or other credit enhancement” that is “related to” the
Agreement and Transactions hereunder within the meaning of Sections 101(38A)(A),
101(47)(a)(v) and 741(7)(A)(x).

 

It is understood that Buyer’s right to liquidate the Purchased Loans delivered
to it in connection with the Transactions hereunder or to accelerate or
terminate this Agreement or otherwise exercise any other remedies pursuant to
Section 19 hereof is a contractual right to liquidate, accelerate or terminate
such Transaction as described in Sections 555, 559 and 561 of Title 11 of the
USC.

 

59

--------------------------------------------------------------------------------


 

42.                               CONFIDENTIALITY

 

The Program Documents and their respective terms, provisions, supplements and
amendments, and transactions and notices thereunder, are proprietary to Buyer
and shall be held by Seller in strict confidence and shall not be disclosed to
any third party without the consent of Buyer except for (i) disclosure to
Seller’s Affiliates, directors, attorneys, agents or accountants, provided that
such attorneys or accountants likewise agree to be bound by this covenant of
confidentiality, or are otherwise subject to confidentiality restrictions or
(ii) upon prior written notice to Buyer, disclosure required by law, rule,
regulation or order of a court or other regulatory body or (iii) upon prior
written notice to Buyer, disclosure to any approved hedge counterparty to the
extent necessary to obtain any Interest Rate Protection Agreement hereunder or
(iv) when circumstances reasonably permit, any disclosures or filing required
under Securities and Exchange Commission (“SEC”) or state securities’ laws;
provided that in the case of disclosure by any party pursuant to the foregoing
clauses (ii), (iii) and (iv), Seller shall take reasonable actions to provide
Buyer with prior written notice; provided further that in the case of (iv),
Seller shall not file any of the Program Documents other than the Agreement with
the SEC or state securities office unless Seller shall have provided at least
thirty (30) days (or such lesser time as may be demanded by the SEC or state
securities office) prior written notice of such filing to Buyer. 
Notwithstanding anything herein to the contrary, each party (and each employee,
representative, or other agent of each party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  For this purpose, tax treatment and tax structure shall not include
(i) the identity of any existing or future party (or any Affiliate of such
party) to this Agreement or (ii) any specific pricing information or other
commercial terms, including the amount of any fees, expenses, rates or payments
arising in connection with the transactions contemplated by this Agreement.

 

43.                               SERVICING

 

(a)          Seller covenants to maintain or cause the servicing of the
Purchased Loans to be maintained in conformity with Accepted Servicing Practices
and pursuant to the related underlying Servicing Agreement. In the event that
the preceding language is interpreted as constituting one or more servicing
contracts, each such servicing contract shall terminate automatically upon the
earliest of (i) the termination thereof by Buyer pursuant to subsection
(d) below, (ii) thirty (30) days after the last Purchase Date of such Purchased
Loan, (iii) a Default or an Event of Default, (iv) the date on which all the
Obligations have been paid in full, or (v) the transfer of servicing to any
entity approved by Buyer and the assumption thereof by such entity. Upon any
such termination, Seller shall comply with the requirements set forth in
Section 13(hh) as to the delivery of the Servicing Records and the physical
servicing of each Purchased Loan.

 

(b)         During the period Seller is servicing the Purchased Loans,
(i) Seller agrees that Buyer is the owner of the Servicing Rights and all
servicing records, including but not limited to any and all servicing
agreements, files, documents, records, data bases, computer tapes, copies of
computer tapes, proof of insurance coverage, insurance policies, appraisals,
other closing documentation, payment history records, and any other records
relating to or evidencing the servicing of such Loans (the “Servicing Records”),
and (ii) Seller grants Buyer a security interest in all servicing fees and
rights relating to the Purchased Loans and all Servicing Records to secure the
obligation of Seller or its designee to service in conformity with this
Section 43 and any other obligation of Seller to Buyer.  At all times during the
term of this Agreement, Seller covenants to hold such Servicing Records in trust
for Buyer and to safeguard, or cause each Subservicer to safeguard, such
Servicing Records and to deliver them, or cause any such Subservicer to deliver
them to the extent permitted under the related Servicing Agreement promptly to
Buyer or its designee (including Custodian) at Buyer’s request or otherwise as
required by operation of

 

60

--------------------------------------------------------------------------------


 

Section 13(hh) hereof.  It is understood and agreed by the parties that prior to
an Event of Default, Seller, as servicer shall retain the servicing fees with
respect to the Purchased Loans.

 

(c)          If any Loan that is proposed to be sold on a Purchase Date is
serviced by a servicer other than Seller (a “Subservicer”), or if the servicing
of any Purchased Loan is to be transferred to a Subservicer, Seller shall
provide a copy of the related servicing agreement and an Instruction Letter
executed by such Subservicer (collectively, the “Servicing Agreement”) to Buyer
at least three (3) Business Days prior to such Purchase Date or transfer date,
as applicable, which Servicing Agreement shall be in form and substance
acceptable to Buyer.  In addition, Seller shall have obtained the prior written
consent of Buyer for such Subservicer to subservice the Loans.

 

(d)         In addition to the rights provided in Section 43(a), Buyer shall
have the right, exercisable at any time in its sole discretion, upon written
notice, to terminate Seller or any Subservicers as servicer or subservicer,
respectively, and any related Servicing Agreement.  Upon any such termination,
Seller shall transfer or shall cause Subservicer to transfer such servicing with
respect to such Purchased Loans to Buyer or its designee, at no cost or expense
to Buyer.  Seller agrees to cooperate with Buyer in connection with the transfer
of servicing.

 

(e)          After the Purchase Date, until the Repurchase Date, Seller will
have no right to modify or alter the terms of the Loan or consent to the
modification or alteration of the terms of any Loan, and Seller will have no
obligation or right to repossess any Loan or substitute another Loan, except as
provided in any Custodial Agreement.

 

(f) Buyer shall have the right in its sole discretion to appoint a third party
to perform due diligence with respect to Seller’s servicing facilities at any
time.  Seller shall cooperate with Buyer and/or its designees to provide access
to Seller’s servicing facilities including without limitation its books and
records with respect to Seller’s servicing portfolio and the Purchased Loans. 
In addition to the foregoing, Seller shall permit Buyer to inspect upon
reasonable prior written notice at a mutually convenient time, Seller’s or its
Affiliate’s servicing facilities, as the case may be, for the purpose of
satisfying Buyer that Seller or its Affiliate, as the case may be, has the
ability to service the Loans as provided in this Agreement.  In addition, with
respect to any Subservicer which is not an Affiliate of Seller, Seller shall use
its best efforts to enable Buyer to inspect the servicing facilities of such
Subservicer and to cause such Subservicer to cooperate with Buyer and/or its
designees in connection with any due diligence performed by Buyer and/or such
designees in accordance with this Section 43(f).  Seller and Buyer further agree
that all reasonable out-of-pocket costs and expenses incurred by Buyer in
connection with any due diligence or inspection performed pursuant to this
Section 43(f) shall be paid by Buyer.

 

44.                               PERIODIC DUE DILIGENCE REVIEW

 

Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to the Loans, for purposes of verifying compliance with the
representations, warranties, covenants and specifications made hereunder or
under any other Program Document, or otherwise, and Seller agrees that upon
reasonable (but no less than one (1) Business Day’s) prior notice to Seller
(provided that upon the occurrence of a Default or an Event of Default, no such
prior notice shall be required), Buyer or its authorized representatives will be
permitted during normal business hours to examine, inspect, make copies of, and
make extracts of, the Mortgage Files, the Servicing Records and any and all
documents, records, agreements, instruments or information relating to such
Loans in the possession, or under the control, of Seller and/or Custodian.
Seller also shall make available to Buyer a knowledgeable financial or
accounting officer for the purpose of answering questions respecting the
Mortgage Files and the Loans. Without limiting the generality of the foregoing,
Seller acknowledges that Buyer shall purchase Loans from Seller based solely
upon the information provided by Seller to Buyer in the Loan Schedule and the

 

61

--------------------------------------------------------------------------------


 

representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right, at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Loans, including, without
limitation, ordering new credit reports, new appraisals on the related Mortgaged
Properties and otherwise re-generating the information used to originate such
Loan.  Buyer may underwrite such Loans itself or engage a third party
underwriter to perform such underwriting.  Seller agrees to cooperate with Buyer
and any third party underwriter in connection with such underwriting, including,
but not limited to, providing Buyer and any third party underwriter with access
to any and all documents, records, agreements, instruments or information
relating to such Loans in the possession, or under the control, of Seller. In
addition, Buyer has the right to perform continuing Due Diligence Reviews
(including, without limitation, operational, legal, corporate and background due
diligence) of Seller and its Affiliates, directors, and their respective
Subsidiaries and the officers, employees and significant shareholders thereof. 
Seller and Buyer further agree that all reasonable out-of-pocket costs and
expenses incurred by Buyer in connection with Buyer’s activities pursuant to
this Section 44 shall be paid by Seller.

 

45.                               SET-OFF

 

In addition to any rights and remedies of Buyer provided by this Agreement and
by law, Buyer shall have the right, without prior notice to Seller, any such
notice being expressly waived by Seller to the extent permitted by applicable
law, upon any amount becoming due and payable by Seller hereunder (whether at
the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all Property and deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by Buyer or any Affiliate thereof to or for the credit or the account of
Seller.  Buyer may set-off cash, the proceeds of the liquidation of any
Purchased Items and all other sums or obligations owed by Buyer or its
Affiliates to Seller against all of Seller’s obligations to Buyer or its
Affiliates, whether under this Agreement or under any other agreement between
the parties or between Seller and any Affiliate of Buyer, or otherwise, whether
or not such obligations are then due, without prejudice to Buyer’s or its
Affiliate’s right to recover any deficiency.  Buyer agrees promptly to notify
Seller after any such set-off and application made by Buyer; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

46.                               ENTIRE AGREEMENT

 

This Agreement and the other Program Documents embody the entire agreement and
understanding of the parties hereto and thereto and supersede any and all prior
agreements, arrangements and understandings relating to the matters provided for
herein and therein.  No alteration, waiver, amendments, or change or supplement
hereto shall be binding or effective unless the same is set forth in writing by
a duly authorized representative of each party hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

HOME LOAN CENTER, INC., a California corporation,

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Rian Furey

 

Name:

Rian Furey

 

Title:

COO

 

 

 

 

 

Address for Notices:

 

163 Technology Drive

 

Irvine, California 92618

 

Attention: Rian Furey, Chief Operating Officer

 

Telephone No.: (949) 579-8362

 

Fax No.: (949) 579-8462

 

 

 

With a copy to:

 

Address for Notices:

 

163 Technology Drive

 

Irvine, California 92618

 

Attention: Ken Block, Chief Compliance Officer

 

Telephone No.: (949) 255-7513

 

Fax No.: (949) 255-7613

 

 

 

CITIBANK, N.A. as Buyer and Agent, as applicable

 

 

 

 

 

By:

/s/ Susan Mills

 

Name:

Susan Mills

 

Title:

Vice President

 

 

 

Address for Notices:

 

390 Greenwich Street, 5th Floor

 

New York, New York 10013

 

Attention: Bobbie Theivakumaran

 

Telephone No.: (212) 723-6753

 

Fax No.: (646) 291-3799

 

 

[Signature Page to Master Repurchase Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

BUYER ACTING AS AGENT

 

This Annex I forms a part of the Master Repurchase Agreement dated as of
October 13, 2011, (the “Agreement”) between Home Loan Center, Inc. and Citibank,
N.A. This Annex I sets forth the terms and conditions governing all transactions
in which Buyer selling assets or buying assets, as the case may be (“Agent”), in
a Transaction is acting as agent for one or more third parties (each, a
“Principal”).  Capitalized terms used but not defined in this Annex I shall have
the meanings ascribed to them in the Agreement.

 

1.                                       Additional Representations.  Agent
hereby makes the following representations, which shall continue during the term
of any Transaction: Principal has duly authorized Agent to execute and deliver
the Agreement and the other Program Documents on its behalf, has the power to so
authorize Agent and to enter into the Transactions contemplated by the Agreement
and the other Program Documents and to perform the obligations of Buyer under
such Transactions, and has taken all necessary action to authorize such
execution and delivery by Agent and such performance by it.

 

2.                                       Identification of Principals. Agent
agrees (a) to provide the other party, prior to the date on which the parties
agree to enter into any Transaction under the Agreement, with a written list of
Principals for which it intends to act as Agent (which list may be amended in
writing from time to time with the consent of the other party) and (b) to
provide the other party, before the close of business on the next business day
after orally agreeing to enter into a Transaction, with notice of the specific
Principal or Principals for whom it is acting in connection with such
Transaction.  If (i) Agent fails to identify such Principal or Principals prior
to the close of business on such next business day or (ii) the other party shall
determine in its sole discretion any Principal or Principals identified by Agent
are not acceptable to it, the other party may reject and rescind any Transaction
with such Principal or Principals, return to Agent any Purchased Loans or
portion of the Purchase Price, as the case may be, previously transferred to the
other party and refuse any further performance under such Transaction, and Agent
shall immediately return to the other party any portion of the Purchase Price or
Purchased Loans, as the case may be, previously transferred to Agent in
connection with such Transaction; provided, however, that (A) the other party
shall promptly (and in any event within one business day) notify Agent of its
determination to reject and rescind such Transaction and (B) to the extent that
any performance was rendered by any party under any Transaction rejected by the
other party, and such party shall remain entitled to any Price Differential or
other amounts that would have been payable to it with respect to such
performance if such Transaction had not been rejected.  The other party
acknowledges that Agent shall not have any obligation to provide it with
confidential information regarding the financial status of its Principals; Agent
agrees, however, that it will assist the other party in obtaining from Agent’s
Principals such Information regarding the financial status of such Principals as
the other party may reasonably request.

 

3.                                       Limitation of Agent’s Liability. The
parties expressly acknowledge that if the representations of Agent under the
Agreement, including this Annex I, are true and correct in all material respects
during the term of any Transaction and Agent otherwise complies with the
provisions of this Annex I, then (a) Agent’s obligations under the Agreement
shall not include a guarantee of performance by its Principal or Principals;
provided that Agent shall remain liable for performance pursuant to Section 10
of the Agreement, and (b) the other party’s remedies shall not include a right
of setoff in respect of rights or obligations, if any, of Agent arising in other
transactions in which Agent is acting as principal.

 

Annex 1-1

--------------------------------------------------------------------------------


 

4.                                       Multiple Principals.

 

(a)          In the event that Agent proposes to act for more than one Principal
hereunder, Agent and the other party shall elect whether (i) to treat
Transactions under the Agreement as transactions entered into on behalf of
separate Principals or (ii) to aggregate such Transactions as if they were
transactions by a single Principal.  Failure to make such an election in writing
shall be deemed an election to treat Transactions under the Agreement as
transactions on behalf of a single Principal.

 

(b)         In the event that Agent and the other party elect (or are deemed to
elect) to treat Transactions under the Agreement as transactions on behalf of
separate Principals, the parties agree that (i) Agent will provide the other
party, together with the notice described in Section 2(b) of this Annex I,
notice specifying the portion of each Transaction allocable to the account of
each of the Principals for which it is acting (to the extent that any such
Transaction is allocable to the account of more than one Principal); (ii) the
portion of any individual Transaction allocable to each Principal shall be
deemed a separate Transaction under the Agreement; (iii) the margin maintenance
obligations of Seller under Section 6(a) of the Agreement shall be determined on
a Transaction-by-Transaction basis (unless the parties agree to determine such
obligations on a Principal-by-Principal basis); and (iv) Buyer’s remedies under
the Agreement upon the occurrence of an Event of Default shall be determined as
if Agent had entered into a separate Agreement with the other party on behalf of
each of its Principals.

 

(c)          In the event that Agent and the other party elect to treat
Transactions under the Agreement as if they were transactions by a single
Principal, the parties agree that (i) Agent’s notice under Section 2(b) of this
Annex I need only identify the names of its Principals but not the portion of
each Transaction allocable to each Principal’s account; (ii) the margin
maintenance obligations of Seller under Section 6(a) of the Agreement shall,
subject to any greater requirement imposed by applicable law, be determined on
an aggregate basis for all Transactions entered into by Agent on behalf of any
Principal; and (iii) Buyer’s remedies upon the occurrence of an Event of Default
shall be determined as if all Principals were a single Buyer.

 

(d)         Notwithstanding any other provision of the Agreement (including,
without limitation, this Annex I), the parties agree that any Transactions by
Agent on behalf of an employee benefit plan under ERISA shall be treated as
Transactions on behalf of separate Principals in accordance with Section 4(b) of
this Annex I (and all margin maintenance obligations of the parties shall be
determined on a Transaction-by-Transaction basis).

 

5.                                       Interpretation of Terms.  All
references to “Buyer” in the Agreement shall, subject to the provisions of this
Annex I (including, among other provisions, the limitations on Agent’s liability
in Section 3 of this Annex I), be construed to reflect that (i) each Principal
shall have, in connection with any Transaction or Transactions entered into by
Agent on its behalf, the rights, responsibilities, privileges and obligations of
a “Buyer”, directly entering into such Transaction or Transactions with the
other party under the Agreement, and (ii) Agent’s Principal or Principals have
designated Agent as their sole agent for performance of Buyer’s obligations to
Seller and for receipt of performance by Seller of its obligations to Buyer in
connection with any Transaction or Transactions under the Agreement (including,
among other things, as Agent for each Principal in connection with transfers of
Loans, securities, cash or other property and as agent for giving and receiving
all notices under the Agreement). Both Agent and its Principal or Principals
shall be

 

Annex 1-2

--------------------------------------------------------------------------------


 

deemed “parties” to the Agreement and all references to a “party” or “either
party” in the Agreement shall be deemed revised accordingly.

 

Annex 1-3

--------------------------------------------------------------------------------


 

Schedule 1

 

REPRESENTATIONS AND WARRANTIES RE: LOANS

 

Eligible Loans

 

As to each Loan that is subject to a Transaction hereunder (and the related
Mortgage, Note, Assignment of Mortgage and Mortgaged Property), Seller shall be
deemed to make the following representations and warranties to Buyer as of the
Purchase Date and as of each date such Loan is subject to a Transaction:

 

(a)          Loans as Described. The information set forth in the Loan Schedule
with respect to the Loan is complete, true and correct in all material respects.

 

(b)         Payments Current.  The first Monthly Payment shall have been made
prior to the second scheduled Monthly Payment becoming due.

 

(c)          No Outstanding Charges.  There are no defaults in complying with
the terms of the Mortgage securing the Loan, and all taxes, governmental
assessments, insurance premiums, water, sewer and municipal charges, leasehold
payments or ground rents which previously became due and owing have been paid,
or will be paid prior to any economic loss or forfeiture of the related
Mortgaged Property or an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed but is not yet due and payable. Seller has not advanced funds, or
induced, solicited or knowingly received any advance of funds by a party other
than the Mortgagor, directly or indirectly, for the payment of any amount
required under the Loan, except for interest accruing from the date of the Note
or date of disbursement of the proceeds of the Loan, whichever is more recent,
to the day which precedes by one month the Due Date of the first installment of
principal and interest thereunder.

 

(d)         Original Terms Unmodified.  The terms of the Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination; except by a written instrument which has been recorded (or promptly
will be recorded, in the case of any of the foregoing that occurs after the
related Purchase Date), if necessary to protect the interests of Buyer, and
which has been delivered to Custodian and the terms of which are reflected in
the Loan Schedule. The substance of any such waiver, alteration or modification
has been approved by the title insurer, to the extent required by the title
insurance policy, and its terms are reflected on the Loan Schedule. No Mortgagor
in respect of the Loan has been released, in whole or in part, except in
connection with an assumption agreement approved by the title insurer, to the
extent required by such policy, and which assumption agreement is part of the
Mortgage File delivered to Custodian and the terms of which are reflected in the
Loan Schedule.

 

(e)          FHA/VA Approval.  All parties which have had any interest in the
Mortgage, whether as mortgagee or assignee, are (or, during the period in which
they held and disposed of such interest, were) an FHA Approved Mortgagee or VA
Approved Lender as the case may be.

 

(f)            FHA Insurance; VA Loan Guaranty.  With respect to the FHA Loans,
each such FHA Loan is eligible for insurance under an FHA Insurance Contract and
there exists no impairment to full recovery without indemnity to the Department
of Housing and Urban Development or the FHA under FHA Mortgage Insurance.  With
respect to the VA Loans, the VA Loan Guaranty Agreement is in full force and
effect to the maximum extent stated therein.  All necessary steps have been
taken to keep such guaranty or insurance valid, binding and enforceable and each
of such is the binding, valid and enforceable obligation of the FHA and the VA,
respectively, to the full extent thereof, without surcharge,

 

Schedule 1-1

--------------------------------------------------------------------------------


 

set-off or defense.  Each FHA Loan and VA Loan was originated in accordance with
the criteria of an Agency for purchase of such Loans.

 

(g)                       No Defenses.  The Loan is not subject to any right of
rescission, setoff, counterclaim or defense, including without limitation the
defense of usury, nor will the operation of any of the terms of the Note or the
Mortgage, or the exercise of any right thereunder, render either the Note or the
Mortgage unenforceable, in whole or in part and no such right of rescission,
set-off, counterclaim or defense has been asserted with respect thereto, and no
Mortgagor in respect of the Loan was a debtor in any state or Federal bankruptcy
or insolvency proceeding at the time the Loan was originated by Seller.

 

(h)                       Hazard Insurance.  The Mortgaged Property is insured
by a fire and extended perils insurance policy, issued by a Qualified Insurer,
and such other hazards as are customary in the area where the Mortgaged Property
is located, and to the extent required by Seller as of the date of origination
consistent with the Underwriting Guidelines, against risks insured against by
Persons operating like properties in the locality of the Mortgaged Property, in
an amount not less than the greatest of (i) 100% of the replacement cost of all
improvements to the Mortgaged Property, (ii) the outstanding principal balance
of the Loan with respect to each Loan, (iii) the amount necessary to avoid the
operation of any co-insurance provisions with respect to the Mortgaged Property,
and consistent with the amount that would have been required as of the date of
origination in accordance with the Underwriting Guidelines or (iv) the amount
necessary to fully compensate for any damage or loss to the improvements that
are a part of such property on a replacement cost basis. If any portion of the
Mortgaged Property is in an area identified by any federal Governmental
Authority as having special flood hazards, and flood insurance is available, a
flood insurance policy meeting the current guidelines of the Federal Insurance
Administration is in effect with a generally acceptable insurance carrier, in an
amount representing coverage not less than the least of (1) the outstanding
principal balance of the Loan, (2) the full insurable value of the Mortgaged
Property, and (3) the maximum amount of insurance available under the Flood
Disaster Protection Act of 1973, as amended. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming Seller, its successors and assigns (including without limitation,
subsequent owners of the Loan), as mortgagee, and may not be reduced, terminated
or canceled without 30 days’ prior written notice to the mortgagee. No such
notice has been received by Seller. All premiums due and owing on such insurance
policy have been paid. The related Mortgage obligates the Mortgagor to maintain
all such insurance and, at such Mortgagor’s failure to do so, authorizes the
mortgagee to maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefor from such Mortgagor. Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a “master” or
“blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development.
The hazard insurance policy is the valid and binding obligation of the insurer
and is in full force and effect. Seller has not engaged in, and has no knowledge
of the Mortgagor’s having engaged in, any act or omission which would impair the
coverage of any such policy, the benefits of the endorsement provided for
herein, or the validity and binding effect of either including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other Person, and no such unlawful items have been received,
retained or realized by Seller.

 

(i)                           Compliance with Applicable Laws.  Any and all
requirements of any federal, state or local law including, without limitation,
usury, truth-in-lending, all applicable predatory and abusive lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the origination and servicing of
such Loan have been complied with (including without limitation the federal
Mortgage Disclosure Improvement Act of 2008 and its promulgating regulations
under 12 C.F.R. Part 226, as amended by the Emergency Economic Stabilization Act
of 2008), the consummation of the transactions contemplated hereby will not
involve the violation of any such laws or

 

Schedule 1-2

--------------------------------------------------------------------------------


 

regulations, and Seller shall maintain or shall cause its agent to maintain in
its possession, available for the inspection of Buyer, and shall deliver to
Buyer, upon two Business Days’ request, evidence of compliance with all such
requirements.

 

(j)                           No Satisfaction of Mortgage.  The Mortgage has not
been satisfied, canceled, subordinated or rescinded, in whole or in part, and
the Mortgaged Property has not been released from the lien of the Mortgage, in
whole-or in part, nor has any instrument been executed that would effect any
such release, cancellation, subordination or rescission except (i) in connection
with an assumption agreement which has been approved by the FHA, to the extent
required by the applicable FHA Insurance Contract, (ii) in the case of a release
of a portion of the land comprising a Mortgaged Property or (iii) a release of a
blanket Mortgage which release will not cause the Loan to fail to satisfy the
Underwriting Guidelines. Seller has not waived the performance by the Mortgagor
of any action, if the Mortgagor’s failure to perform such action would cause the
Loan to be in default, nor has Seller waived any default resulting from any
action or inaction by the Mortgagor.

 

(k)                        Location and Type of Mortgaged Property.  The
Mortgaged Property is located in the state identified in the Loan Schedule and
consists of a single parcel of real property with a detached single family
residence erected thereon, or a two- to four-family dwelling, or an individual
condominium unit in a condominium project, or an individual unit in a planned
unit development or a de minimis planned unit development, provided, however,
that any condominium unit or planned unit development shall conform with the
applicable Fannie Mae and Freddie Mac requirements regarding such dwellings, and
that no residence or dwelling is a mobile home or a manufactured dwelling. No
portion of the Mortgaged Property is used for commercial purposes.

 

(l)                           Valid Lien.  The Mortgage is a valid, subsisting,
enforceable and perfected first lien and first priority security interest with
respect to each Loan, on the real property included in the Mortgaged Property,
including all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems located
in or annexed to such buildings, and all additions, alterations and replacements
made at any time with respect to the foregoing and with respect to Cooperative
Loans, including the Proprietary Lease and the Cooperative Shares. The lien of
the Mortgage is subject only to:

 

(1)                                  the lien of current real property taxes and
assessments not yet due and payable;

 

(2)                                  covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording acceptable to prudent mortgage lending institutions generally and
specifically referred to in the lender’s title insurance policy delivered to the
originator of the Loan and (a) referred to or otherwise considered in the
appraisal made for the originator of the Loan or (b) which do not adversely
affect the Appraised Value of the related Mortgaged Property set forth in such
appraisal; and

 

(3)                                  other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest with
respect to each Loan, on the property described therein and Seller has full
right to pledge and assign the same to Buyer.  The Mortgaged Property was not,
as of the date of origination of the Loan, subject to a mortgage, deed of trust,
deed to secure debt or other security instrument creating a lien subordinate to
the lien of the Mortgage.

 

Schedule 1-3

--------------------------------------------------------------------------------


 

(m)                     Validity of Mortgage Documents.   The Note and the
Mortgage and any other agreement executed and delivered by a Mortgagor or
guarantor, if applicable, in connection with a Loan are genuine, and each is the
legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms.  All parties to the Note, the Mortgage and any other
such related agreement had legal capacity to enter into the Loan and to execute
and deliver the Note, the Mortgage and any such agreement, and the Note, the
Mortgage and any other such related agreement have been duly and properly
executed by such related parties.  No fraud, error, negligence, omission,
misrepresentation or similar occurrence with respect to a Loan has taken place
on the part of any Person, including, without limitation, the Mortgagor, any
appraiser, any builder or developer, or any other party involved in the
origination of the Loan or in the application of any insurance in relation to
such Loan.  Seller has reviewed all of the documents constituting the Servicing
File and has made such inquiries as it deems necessary to make and confirm the
accuracy of the representations set forth herein.

 

(n)                       Full Disbursement of Proceeds.   The proceeds of the
Loan have been fully disbursed and there is no further requirement for future
advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with.  All costs, fees and expenses incurred in
making or closing the Loan and the recording of the Mortgage were paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due under the
Note or Mortgage.

 

(o)                       Ownership.  Seller is the sole owner and holder of the
Loan.  No Loan was acquired by Seller from a third party.  In connection with
such sale, such third party received reasonably equivalent value and fair
consideration and, in accordance with GAAP and for federal income tax purposes,
reported the sale of such Loan to Seller as a sale of its interests in such
Loan.  The Loan is not assigned or pledged, and Seller has good, indefeasible
and marketable title thereto, and has full right to transfer, pledge and assign
the Loan to Buyer free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to assign, transfer and pledge each Loan pursuant to this Agreement
and following the pledge of each Loan, Buyer will hold such Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest except any such security interest created pursuant to the
terms of this Agreement.

 

(p)                       Doing Business.  All parties which have had any
interest in the Loan, whether as mortgagee, assignee, pledgee or otherwise, are
(or, during the period in which they held and disposed of such interest, were)
(i) in compliance with any and all applicable licensing requirements of the laws
of the state wherein the Mortgaged Property is located, and (ii) either (A)
organized under the laws of such state, (B) qualified to do business in such
state, (C) a federal savings and loan association, a savings bank or a national
bank having a principal office in such state or (D) not doing business in such
state.

 

(q)                       LTV.  As of the date of origination of the Loan, the
LTV and CLTV (if applicable) are as identified on the Loan Schedule.  No Loan
other than a DU Refinance Loan shall have an LTV or CLTV greater than 100%. No
Jumbo Loan shall have an LTV or CLTV greater than 80%. No DU Refinance Loan
shall have an LTV greater than 105%.

 

(r)                          Title Insurance.  The Loan is covered by either (i)
an attorney’s opinion of title and abstract of title, the form and substance of
which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) an ALTA
lender’s title insurance policy or other generally acceptable form of policy or
insurance acceptable to the FHA, Fannie Mae or Freddie Mac and each such title
insurance policy is issued by a title insurer acceptable to the FHA, Fannie Mae
or Freddie Mac and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring Seller, its successors and assigns, as
to the first priority lien of the Mortgage

 

Schedule 1-4

--------------------------------------------------------------------------------


 

in the original principal amount of the Loan, subject only to the exceptions
contained in clauses (1), (2) and (3) of paragraph (j) of this Part I of
Schedule 1, with respect to each Loan, and in the case of Adjustable Rate Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment.  Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance.  Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress and against
encroachments by or upon the Mortgaged Property or any interest therein.  The
title policy does not contain any special exceptions (other than the standard
exclusions) for zoning and uses and has been marked to delete the standard
survey exception or to replace the standard survey exception with a specific
survey reading.  Seller, its successors and assigns, are the sole insureds of
such lender’s title insurance policy, and such lender’s title insurance policy
is valid and remains in full force and effect and will be in force and effect
upon the consummation of the transactions contemplated by this Agreement.  No
claims have been made under such lender’s title insurance policy, and no prior
holder or servicer of the related Mortgage, including Seller, has done, by act
or omission, anything which would impair the coverage of such lender’s title
insurance policy, including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by Seller.

 

(s)                        No Defaults.  There is no default, breach, violation
or event of acceleration existing under the Mortgage or the Note and no event
has occurred which, with the passage of time or with notice and the expiration
of any grace or cure period, would constitute a default, breach, violation or
event of acceleration, and neither Seller nor its predecessors have waived any
default, breach, violation or event of acceleration.

 

(t)                          No Mechanics’ Liens.  At origination, there were no
mechanics’ or similar liens or claims which have been filed for work, labor or
material (and no rights are outstanding that under the law could give rise to
such liens) affecting the Mortgaged Property which are or may be liens prior to,
or equal or coordinate with the lien of the Mortgage.

 

(u)                       Location of Improvements; No Encroachments.  All
improvements which were considered in determining the Appraised Value of the
Mortgaged Property lie wholly within the boundaries and building restriction
lines of the Mortgaged Property, and no improvements on adjoining properties
encroach upon the Mortgaged Property.  No improvement located on or being part
of the Mortgaged Property is in violation of any applicable zoning and building
law, ordinance or regulation.

 

(v)                       Origination; Payment Terms.  The Loan was originated
by or in conjunction with a mortgagee approved by the Secretary of Housing and
Urban Development pursuant to Sections 203 and 211 of the National Housing Act,
a savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority.  Monthly Payments on the Loan
commenced no more than sixty (60) days after funds were disbursed in connection
with the Loan. The Mortgage Interest Rate is adjusted, with respect to
Adjustable Rate Loans, on each Interest Rate Adjustment Date to equal the Index
plus the Gross Margin (rounded up or down to the nearest .125%), subject to the
Mortgage Interest Rate Cap. With respect to each Loan, the Mortgage Note is
payable on the first day of each month in equal monthly installments of
principal and interest, which installments of interest, with respect to an
Adjustable Rate Loan, are subject to change due to the adjustments to the
Mortgage Interest Rate on each Adjustment Date, with interest calculated and
payable in arrears, sufficient to amortize the Loan fully by the stated maturity
date, over an original term of not more than 30 years from commencement of
amortization.  No Loan has a balloon payment feature.

 

Schedule 1-5

--------------------------------------------------------------------------------


 

(w)                     Customary Provisions.  The Note has a stated maturity
which shall not exceed 360 months from the date of the Loan’s origination.  The
Mortgage contains customary and enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (i) in the case of a Mortgage designated as a deed of trust, by
trustee’s sale, and (ii) otherwise by judicial foreclosure.  Upon default by a
Mortgagor on a Loan and foreclosure on, or trustee’s sale of, the Mortgaged
Property pursuant to the proper procedures, the holder of the Loan will be able
to deliver good and merchantable title to the Mortgaged Property.  There is no
homestead or other exemption available to a Mortgagor which would interfere with
the right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage.

 

(x)                         Conformance with Underwriting Guidelines and Agency
Standards.  The Loan was underwritten in accordance with the applicable
Underwriting Guidelines.  The Note and Mortgage are on forms similar to those
used by Freddie Mac or Fannie Mae and Seller has not made any representations to
a Mortgagor that are inconsistent with the mortgage instruments used.

 

(y)                       Occupancy of the Mortgaged Property.  As of the
Purchase Date the Mortgaged Property is either vacant or lawfully occupied under
applicable law.  All inspections, licenses and certificates required to be made
or issued with respect to all occupied portions of the Mortgaged Property and,
with respect to the use and occupancy of the same, including but not limited to
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities.  Seller has not received written
notification from any governmental authority that the Mortgaged Property is in
material non-compliance with such laws or regulations, is being used, operated
or occupied unlawfully or has failed to have or obtain such inspection, licenses
or certificates, as the case may be.  Seller has not received notice of any
violation or failure to conform with any such law, ordinance, regulation,
standard, license or certificate.  Except as otherwise set forth in the Loan
Schedule, the Mortgagor represented at the time of origination of the Loan that
the Mortgagor would occupy the Mortgaged Property as the Mortgagor’s primary
residence.

 

(z)                         No Additional Collateral.  The Note is not and has
not been secured by any collateral except the lien of the corresponding Mortgage
and the security interest of any applicable security agreement or chattel
mortgage referred to in clause (j) above.

 

(aa)                  Deeds of Trust.  In the event the Mortgage constitutes a
deed of trust, a trustee, authorized and duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named
in the Mortgage, and no fees or expenses are or will become payable by Custodian
or Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.

 

(bb)                Delivery of Mortgage Documents.  If the Loan is a Dry Loan,
the Note, the Mortgage, the Assignment of Mortgage (other than for a MERS Loan)
and any other documents required to be delivered under the Custodial Agreement
for each Loan have been delivered to Custodian.  Seller or its agent is in
possession of a complete, true and materially accurate Mortgage File in
compliance with the Custodial Agreement, except for such documents the originals
of which have been delivered to Custodian.

 

(cc)                  Transfer of Loans.  The Assignment of Mortgage is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.

 

(dd)                Due-On-Sale.  The Mortgage contains an enforceable provision
for the acceleration of the payment of the unpaid principal balance of the Loan
in the event that the Mortgaged Property is sold or transferred without the
prior written consent of the mortgagee thereunder.

 

Schedule 1-6

--------------------------------------------------------------------------------


 

(ee)                  No Buydown Provisions; No Graduated Payments or Contingent
Interests.  The Loan does not contain provisions pursuant to which Monthly
Payments are paid or partially paid with funds deposited in any separate account
established by Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or
paid by any source other than the Mortgagor nor does it contain any other
similar provisions which may constitute a “buydown” provision.  The Loan is not
a graduated payment mortgage loan and the Loan does not have a shared
appreciation or other contingent interest feature.

 

(ff)                      Consolidation of Future Advances.  Any future advances
made to the Mortgagor prior to the origination of the Loan have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term.  The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority with respect
to each Loan, by a title insurance policy, an endorsement to the policy insuring
the mortgagee’s consolidated interest or by other title evidence acceptable to
the FHA, Fannie Mae and Freddie Mac. The consolidated principal amount does not
exceed the original principal amount of the Loan.

 

(gg)                Mortgaged Property Undamaged.  The Mortgaged Property (and
with respect to any Cooperative Loan, the Cooperative Unit) is undamaged by
waste, fire, earthquake or earth movement, windstorm, flood, tornado or other
casualty so as to affect the value of the Mortgaged Property as security for the
Loan or the use for which the premises were intended and each Mortgaged Property
is in good repair. There have not been any condemnation proceedings with respect
to the Mortgaged Property and Seller has no knowledge of any such proceedings.

 

(hh)                Collection Practices; Escrow Deposits: Interest Rate
Adjustments.  The origination and collection practices used by the originator,
each servicer of the Loan and Seller with respect to the Loan have been in all
material respects in compliance with Accepted Servicing Practices, applicable
laws and regulations, and have been in all respects legal and proper.  With
respect to escrow deposits and Escrow Payments, all such payments are in the
possession of, or under the control of, Seller and there exist no deficiencies
in connection therewith for which customary arrangements for repayment thereof
have not been made.  All Escrow Payments have been collected in full compliance
with state and federal law.  An escrow of funds is not prohibited by applicable
law and has been established in an amount sufficient to pay for every item that
remains unpaid and has been assessed but is not yet due and payable.  No escrow
deposits or Escrow Payments or other charges or payments due Seller have been
capitalized under the Mortgage or the Note.  All Mortgage Interest Rate
adjustments have been made in strict compliance with state and federal law and
the terms of the related Note.  Any interest required to be paid pursuant to
state, federal and local law has been properly paid and credited.

 

(ii)                        Conversion to Fixed Interest Rate.  With respect to
Adjustable Rate Loans, the Loan is not convertible to a fixed interest rate
Loan.

 

(jj)                        Other Insurance Policies.  No action, inaction or
event has occurred and no state of facts exists or has existed that has resulted
or will result in the exclusion from, denial of, or defense to coverage under
any applicable special hazard insurance policy, PMI Policy or bankruptcy bond,
irrespective of the cause of such failure of coverage.  In connection with the
placement of any such insurance, no commission, fee, or other compensation has
been or will be received by Seller or by any officer, director, or employee of
Seller or any designee of Seller or any corporation in which Seller or any
officer, director, or employee had a financial interest at the time of placement
of such insurance.

 

(kk)                  Servicepersons’ Civil Relief Act.  The Mortgagor has not
notified Seller, and Seller has no knowledge, of any relief requested or allowed
to the Mortgagor under the Servicepersons’ Civil Relief Act.

 

Schedule 1-7

--------------------------------------------------------------------------------


 

(ll)                        Appraisal.  Except with respect to FHA Streamlined
Loans and DU Refinance Loans, the Mortgage File contains either (A) an appraisal
of the related Mortgaged Property signed prior to the approval of the Loan
application by a qualified appraiser, duly appointed by Seller or the related
Qualified Originator, who had no interest, direct or indirect in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Loan, and the appraisal and
appraiser both satisfy the requirements of Fannie Mae, Freddie Mac, the FHA and
Title XI of the Federal Institutions Reform, Recovery, and Enforcement Act of
1989 as amended and the regulations promulgated thereunder, all as in effect on
the date the Loan was originated or (B) another valuation model acceptable Buyer
in its sole discretion.

 

(mm)            Disclosure Materials.  The Mortgagor has executed a statement to
the effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans, and
Seller maintains such statement in the Mortgage File.

 

(nn)                Construction or Rehabilitation of Mortgaged Property.  No
Loan was made in connection with the construction or rehabilitation of a
Mortgaged Property or facilitating the trade-in or exchange of a Mortgaged
Property.

 

(oo)                No Defense to Insurance Coverage.  No action has been taken
or failed to be taken, no event has occurred and no state of facts exists or has
existed on or prior to the Purchase Date (whether or not known to Seller on or
prior to such date) which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any private mortgage insurance
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of Seller, the related
Mortgagor or any party involved in the application for such coverage, including
the appraisal, plans and specifications and other exhibits or documents
submitted therewith to the insurer under such insurance policy, or for any other
reason under such coverage, but not including the failure of such insurer to pay
by reason of such insurer’s breach of such insurance policy or such insurer’s
financial inability to pay.

 

(pp)                Capitalization of Interest.  The Note does not by its terms
provide for the capitalization or forbearance of interest.

 

(qq)                No Equity Participation.  No document relating to the Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property. The indebtedness evidenced by the Note is
not convertible to an ownership interest in the Mortgaged Property or the
Mortgagor and Seller has not financed nor does it own directly or indirectly,
any equity of any form in the Mortgaged Property or the Mortgagor.

 

(rr)                      Withdrawn Loans.  If the Loan has been released to
Seller pursuant to a Request for Release as permitted under Section 5 of the
Custodial Agreement, then the promissory note relating to the Loan was returned
to Custodian within 10 days (or if such tenth day was not a Business Day, the
next succeeding Business Day).

 

(ss)                  No Exception.  Other than as noted by Custodian on the
Exception Report, no Exception exists (as defined in the Custodial Agreement)
with respect to the Loan which would materially adversely affect the Loan or
Buyer’s security interest, granted by Seller, in the Loan as determined by Buyer
in its sole discretion.

 

(tt)                      Origination.  The Loan has been originated by Seller.

 

Schedule 1-8

--------------------------------------------------------------------------------


 

(uu)                Mortgage Submitted for Recordation.  The Mortgage (other
than for a MERS Loan) has been submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located.

 

(vv)                Acceptable Investment.  No specific circumstances or
conditions exist with respect to the Mortgage, the Mortgaged Property, the
Mortgagor or the Mortgagor’s credit standing that should reasonably be expected
to (i) cause private institutional investors which invest in Loans similar to
the Loan to regard the Loan as an unacceptable investment, (ii) cause the Loan
to be more likely to become past due in comparison to similar Loans, or (iii)
adversely affect the value or marketability of the Loan in comparison to similar
Loans.

 

(ww)            Environmental Matters.  The Mortgaged Property is free from any
and all toxic or hazardous substances and there exists no violation of any
local, state or federal environmental law, rule or regulation.

 

(xx)                    Ground Leases.  With respect to each ground lease to
which the Mortgaged Property is subject (a “Ground Lease”): (i) the Mortgagor is
the owner of a valid and subsisting interest as tenant under the Ground Lease;
(ii) the Ground Lease is in full force and effect, unmodified and not
supplemented by any writing or otherwise; (iii) all rent, additional rent and
other charges reserved therein have been paid to the extent they are payable to
the date hereof; (iv) the Mortgagor enjoys the quiet and peaceful possession of
the estate demised thereby, subject to any sublease; (v) the Mortgagor is not in
default under any of the terms thereof and there are no circumstances which,
with the passage of time or the giving of notice or both, would constitute an
event of default thereunder; (vi)  the lessor under the Ground Lease is not in
default under any of the terms or provisions thereof on the part of the lessor
to be observed or performed; (vii) the lessor under the Ground Lease has
satisfied all of its repair or construction obligations, if any, to date
pursuant to the terms of the Ground Lease; (viii) the remaining term of the
Ground Lease extends not less than ten (10) years following the maturity date of
such Loan; and (ix) the execution, delivery and performance of the Mortgage do
not require the consent (other than those consents which have been obtained and
are in full force and effect) under, and will not contravene any provision of or
cause a default under, the Ground Lease.

 

(yy)                Value of Mortgaged Property.  Seller has no knowledge of any
circumstances existing that should reasonably be expected to adversely affect
the value or the marketability of the Mortgaged Property or the Loan or to cause
the Loan to prepay during any period materially faster or slower than the Loans
originated by Seller generally.

 

(zz)                    HOEPA.  No Loan is (a) subject to the provisions of the
Homeownership and Equity Protection Act of 1994 as amended (“HOEPA”), (b) a
“high cost” mortgage loan, “covered” mortgage loan, “high risk home” mortgage
loan,  or “predatory” mortgage loan or any other comparable term, no matter how
defined under any federal, state or local law, (c) subject to any comparable
federal, state or local statutes or regulations, or any other statute or
regulation providing for heightened regulatory scrutiny or assignee liability to
holders of such mortgage loans, or (d) a High Cost Loan or Covered Loan, as
applicable (as such terms are defined in the current Standard & Poor’s LEVELS®
Glossary Revised, Appendix E).

 

(aaa)            No Predatory Lending.  No predatory, abusive or deceptive
lending practices, including but not limited to, the extension of credit to a
mortgagor without regard for the mortgagor’s ability to repay the Loan and the
extension of credit to a mortgagor which has no tangible net benefit to the
mortgagor, were employed in connection with the origination of the Loan.

 

Schedule 1-9

--------------------------------------------------------------------------------


 

(bbb)         Georgia Loans.  No Loan which is secured by a Mortgaged Property
which is located in the state of Georgia was originated prior to March 7, 2004.

 

(ccc)            Takeout Commitment.  Each Takeout Commitment (other than for a
Jumbo Loan) is or will be within thirty days of the related Purchase Date, a
valid, binding and subsisting obligation of the Takeout Investor enforceable in
accordance with its terms.  Each Loan (other than a Jumbo Loan) is subject to
one Takeout Commitment. Each Jumbo Loan is subject to at least two Takeout
Commitments. Each Takeout Commitment has been assigned to Buyer as of the
related Purchase Date.

 

(ddd)         Cooperative Loans. With respect to each Cooperative Loan, (i) the
term of the related Proprietary Lease is longer than the term of the Cooperative
Loan, (ii) there is no provision in any Proprietary Lease that requires the
Mortgagor to offer for sale the Cooperative Shares owned by such Mortgagor first
to the Cooperative Corporation, (iii) there is no prohibition in any Proprietary
Lease against pledging the Cooperative Shares or assigning the Proprietary Lease
and (iv) the recognition agreement is on a form of agreement published by Aztech
Document Systems, Inc. or includes provisions that are no less favorable to the
lender than those contained in such form of agreement.

 

(eee)            Cooperative Filings.  With respect to each Cooperative Loan,
each original UCC Financing Statement, continuation statement or other
governmental filing or recordation necessary to create or preserve the
perfection and priority of the first priority lien and security interest in the
Cooperative Shares and Proprietary Lease has been timely and properly made.  Any
security agreement, chattel mortgage or equivalent document related to the
Cooperative Loan and delivered to Seller or its designee establishes in Seller a
valid and subsisting perfected first lien on and security interest in the
Mortgaged Property described therein, and Seller has full right to sell and
assign the same.

 

(fff)                  Cooperative Apartment.  With respect to each Cooperative
Loan, each acceptance of assignment and assumption of lease agreement contains
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization of the benefits of the security provided
thereby.  The acceptance of assignment and assumption of lease agreement
contains an enforceable provision for the acceleration of the payment of the
unpaid principal balance of the Note in the event the Cooperative Unit is
transferred or sold without the consent of the holder thereof.

 

(ggg)         MERS Loans. With respect to each MERS Loan, a Mortgage
Identification Number has been assigned by MERS and such Mortgage Identification
Number is accurately provided on the Loan Schedule.  The related Assignment of
Mortgage to MERS has been duly and properly recorded.  With respect to each MERS
Loan, Seller has not received any notice of liens or legal actions with respect
to such Loan and no such notices have been electronically posted by MERS.

 

(hhh)         Seasoning.  Each Loan was closed and funded by Seller less than
fifteen (15) days prior to the related Purchase Date.

 

(iii)                     Reverse Mortgage Loans. No Loan is a reverse mortgage
loan.

 

(jjj)                     Negative Amortization Loans. No Loan provides for
negative amortization.

 

(kkk)            Higher Priced Mortgage Loans.  No Loans are “higher priced
mortgage loans” as defined in 12 C.F.R. 226.35.

 

(lll)                     Compliance with Interagency Guidance.  Each Purchased
Loan that is a “nontraditional mortgage loan” within the meaning of the
Interagency Guidance on Nontraditional Mortgage Product Risks, 71 FR 58609
(October 4, 2006), and that has a residential loan application date on or after
October

 

Schedule 1-10

--------------------------------------------------------------------------------


 

13, 2007 (or, if such date cannot be determined, an origination date on or after
October 1, 2007), complies in all respects with such guidance, including any
interpretations, applications or implementation plans with respect thereto that
have been communicated and/or agreed to by an institution’s regulator,
regardless of whether the Purchased Loan’s originator or seller is subject to
such guidance.

 

(mmm)   Compliance with Subprime Statement.  No Purchased Loan that is an
Adjustable Rate Mortgage Loan and that has a residential loan application date
on or after October 13, 2007, is subject to the Interagency Statement on
Subprime Mortgage Lending, 72 FR 37569 (July 10, 2007) as defined by Fannie Mae
in the Lender Letter 03-07 (August 15, 2007) or by Freddie Mac in Freddie Mac
Single Family Advisory (October 7, 2007) and Freddie Mac Bulletin 2007-4).

 

(nnn)         Underwriting Methodology.  With respect to each Purchased Loan,
the related originator has underwritten such Loan in accordance with the
Underwriting Guidelines and determined, based on verified and documented
information at the time the loan was originated, that the borrower has a
reasonable ability to repay the loan according to its terms, using a payment
schedule that fully amortizes the loan over the term of the loan.

 

(ooo)         Jumbo Loans.  With respect to each Jumbo Loan, (a) the related
Back-End DTI Ratio does not exceed 41%, and (b) the related Front-End DTI Ratio
does not exceed 31%.

 

Schedule 1-11

--------------------------------------------------------------------------------


 

Schedule 2

 

Filing Jurisdictions and Offices

 

Secretary of State - State of California

 

Schedule 2-1

--------------------------------------------------------------------------------


 

Schedule 3

 

Subsidiaries

 

HLC Escrow, Inc.

HLC Settlement Services, Inc.

Real Estate Title Services, LLC

 

Schedule 5-1

--------------------------------------------------------------------------------


 

Schedule 4

 

Relevant States

 

All 50 states and the District of Columbia

 

Schedule 5-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CERTIFICATION

 

In connection with the Master Repurchase Agreement dated as of October 13, 2011,
as amended (the “Agreement”), between Home Loan Center, Inc. (“Seller”) and
Citibank, N.A. (“Buyer”), I ,                               ,
                               of Seller, do hereby certify that:

 

(i)            Seller is in compliance with all provisions and terms of the
Agreement;

 

(ii)           no Default has occurred thereunder and no Default exists as of
the date hereof;

 

(iii)          there have not been any modifications to the Underwriting
Guidelines that would require notice to Buyer under the Agreement;

 

(iv)          all additional modifications to the Underwriting Guidelines since
the date of the most recent disclosure to Buyer of any modification to the
Underwriting Guidelines are set forth herein;

 

(v)           (A) The ratio of Seller’s Total Indebtedness to Tangible Net Worth
has at all times been less than 10:1, (B) Seller’s Liquidity has at all times
been equal to not less than the greater of (1) 3% of Seller’s actual total
assets (as set forth on Seller’s most recent month-end balance sheets), and
(2) $7,000,000 (C) the Tangible Net Worth of Seller has at all times exceeded
$25,000,000, (D) the ratio of (i) the book value assigned to Seller’s servicing
portfolio to (ii) Seller’s Tangible Net Worth has at all times been less than
1.5:1, and (E) Seller’s consolidated net income has been equal to or greater
than $1.00 for at least one (1) of the previous two (2) consecutive fiscal
quarters, as of the end of the last fiscal quarter;

 

(vi)          Seller (in its capacity as Servicer) has at all times during the
term of the Agreement remained an approved mortgagee with the Department of
Housing and Urban Development (“HUD”) pursuant to Section 203 of the National
Housing Act and has remained an approved servicer with the Federal Housing
Administration to service mortgage loans for HUD;

 

(vii)         To the extent that any Mortgage Loan subject to any Transaction
hereunder is an FHA Loan, Seller is in good standing with the FHA as an FHA
Approved Mortgagee;

 

(viii)        To the extent that any Mortgage Loan subject to any Transaction
hereunder is a VA Loan, Seller is in good standing with the VA as a VA Approved
Lender;

 

(ix)           As at the end of [INSERT APPLICABLE MONTH/QUARTER/YEAR]:

 

(a) The Tangible Net Worth of Seller is $                    ;

 

(b) The ratio of Seller’s Total Indebtedness to its Tangible Net Worth is
                  ;

 

A-1-1

--------------------------------------------------------------------------------


 

(c) The Liquidity of Seller is $                  ;

 

(d) Attached as Schedule I hereto are the calculations demonstrating Seller’s
compliance with the Tangible Net Worth covenant, Seller’s compliance with the
ratio of Indebtedness to Tangible Net Worth covenant, and Seller’s compliance
with the Liquidity Covenant, each as set forth in Section 13(p) of the Agreement
and such Schedule I includes a line item which sets forth the amount of Seller’s
restricted cash that represents cash collateral in respect of letter of credit
obligations;

 

(e) Attached as Schedule II hereto is a list of any repurchase agreements, loan
and security agreements or similar credit facilities or agreements for borrowed
funds entered into by Seller and any third party that have been terminated in
the last thirty (30) Business Days or with respect to which the amount available
for borrowing has been reduced;

 

(f) Attached as Schedule III hereto is a list of any repurchase agreements, loan
and security agreements or similar credit facilities or agreements for borrowed
funds entered into by Seller and any third party and shall include the size of
such facilities and the related termination date of such facilities;

 

(g) Seller has received          repurchase and indemnity requests from its
third party investors (including any Agency) during the previous calendar
month.  The aggregate amount of all repurchase and indemnity requests delivered
to Seller by its third party investors (including any Agency) during the
previous calendar month is $            ;

 

(h)  The aggregate amount of all repurchase and indemnity claims paid by Seller
to its third party investors (including any Agency) during the previous calendar
month is $              ;

 

(i)  As of the date hereof, the aggregate outstanding amount of all repurchase
and indemnity obligations of Seller to its third party investors (including any
Agency) is $                ;

 

(j)  The amount of Loan Loss Reserves of Seller is equal to $                  ;

 

(k)           Seller has at all times during the previous calendar month
maintained its status with (i) Ginnie Mae as an approved issuer, (ii) HUD,
pursuant to Sections 203 and 211 of the National Housing Act, (iii) the FHA, as
an FHA Approved Mortgagee and servicer, (iv) VA as a VA approved Lender, and
(vi) Freddie Mac as an approved seller and lender; and

 

(l)     As of the date hereof, the “compare ratio” assigned to Seller by FHA
under its “Neighborhood Watch” program is             .

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Agreement.

 

IN WITNESS WHEREOF, I have signed this certificate.

 

A-1-2

--------------------------------------------------------------------------------


 

Date:                    , 2011

 

 

 

 

HOME LOAN CENTER, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1-3

--------------------------------------------------------------------------------


 

 

SCHEDULE I-A

 

A-I-1

--------------------------------------------------------------------------------


 

SCHEDULE I-B

 

A-I-2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

NAME OF
LENDER

 

TYPE

 

PREVIOUS SIZE
($)

 

CURRENT
SIZE ($)

 

TERMINATION
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

NAME OF
LENDER

 

TYPE

 

CURRENT SIZE
($)

 

MAXIMUM
SIZE ($)

 

TERMINATION
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-II-2

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

FORM OF OPINION OF COUNSEL TO SELLER

 

              (date)

 

Citibank, N.A.

390 Greenwich Street, 4th Floor

New York, New York  10001

Attention:                               

 

Dear Sirs and Mesdames:

 

You have requested [our] [my] opinion, as counsel to Home Loan Center, Inc., a
California corporation (the “Seller”), with respect to certain matters in
connection with that certain Master Repurchase Agreement, dated as of
October 13, 2011 (the “Agreement”), by and between Seller and Citibank, N.A.
(the “Buyer”) being executed contemporaneously with the agreements listed
below.  Capitalized terms not otherwise defined herein have the meanings set
forth in the Agreement.

 

[We] [I] have examined the following documents:

 

1.             the Agreement;

 

2.             Custodial Agreement;

 

3.             the Pricing Side Letter;

 

4.             the Electronic Tracking Agreement

 

5.             the Collection Account Control Agreement; and

 

6.             such other documents, records and papers as we have deemed
necessary and relevant as a basis for this opinion.

 

The documents referred to in items in 1 through 6 shall be referred to herein as
the “Program Documents.” To the extent [we] [I] have deemed necessary and
proper, [we] [I] have relied upon the representations and warranties of Seller
contained in the Agreement. [We] [I] have assumed the authenticity of all
documents submitted to me as originals, the genuineness of all signatures, the
legal capacity of natural persons and the conformity to the originals of all
documents.

 

Based upon the foregoing, it is [our] [my] opinion that:

 

1.             Seller is a corporation duly organized, validly existing and in
good standing under the laws of the state of California and is qualified to
transact business in, duly licensed and is in good standing under, the laws of
each state in which any Mortgaged Property is located to the extent necessary to
ensure the enforceability of each Loan and the servicing of each Loan pursuant
to the Agreement.

 

C-1

--------------------------------------------------------------------------------


 

2.             Seller has the corporate power to engage in the transactions
contemplated by the Program Documents to which it is a party and all requisite
corporate power, authority and legal right to execute and deliver each of the
Program Documents  to which it is a party and observe the terms and conditions
of such instruments. Seller has all requisite corporate power to enter into
Transactions under the Repurchase Agreement and to grant a security interest in
the Purchased Items pursuant to the Repurchase Agreement.

 

3.             The execution, delivery and performance by Seller of the Program
Documents to which it is a party, and the sale by Seller of the Purchased Items
under the Repurchase Agreement have been duly authorized by all necessary
corporate action on the part of Seller.  Each of the Program Documents to which
it is a party have been executed and delivered by Seller and are legal, valid
and binding agreements enforceable in accordance with their respective terms
against Seller, subject to bankruptcy laws and other similar laws of general
application affecting rights of creditors and subject to the application of the
rules of equity, including those respecting the availability of specific
performance, none of which will materially interfere with the realization of the
benefits provided thereunder or with Buyer’s security interest in the Loans.

 

4.             No consent, approval, authorization or order of, and no filing or
registration with, any court or governmental agency or regulatory body is
required on the part of Seller for the execution, delivery or performance by
Seller of the Program Documents to which it is a party or for the borrowings by
Seller under the Repurchase Agreement or the granting of a security interest to
Buyer in the Purchased Items, pursuant to the Repurchase Agreement.

 

5.             The execution, delivery and performance by Seller of, and the
consummation of the transactions contemplated by, the Program Documents to which
it is a party do not and will not (a) violate any provision of Seller’s charter
or by-laws, (b) violate any applicable law, rule or regulation, (c) violate any
order, writ, injunction or decree of any court or governmental authority or
agency or any arbitral award applicable to Seller of which I have knowledge
(after due inquiry) or (d) result in a breach of, constitute a default under,
require any consent under, or result in the acceleration or required prepayment
of any indebtedness pursuant to the terms of, any agreement or instrument of
which I have knowledge (after due inquiry) to which Seller is a party or by
which it is bound or to which it is subject, or (except for the Liens created
pursuant to the Repurchase Agreement) result in the creation or imposition of
any Lien upon any Property of Seller pursuant to the terms of any such agreement
or instrument.

 

6.             There is no action, suit, proceeding or investigation pending or,
to the best of [our] [my] knowledge, threatened against Seller which, in [our]
[my] judgment, either in any one instance or in the aggregate, would be
reasonably likely to result in any material adverse change in the properties,
business or financial condition, or prospects of Seller or in any material
impairment of the right or ability of Seller to carry on its business
substantially as now conducted or in any material liability on the part of
Seller or which would draw into question the validity of the Program Documents
or the Loans or of any action taken or to be taken in connection with the
transactions contemplated thereby, or which would be reasonably likely to impair
materially the ability of Seller to perform under the terms of the Repurchase
Agreement, the Custodial Agreement or other Program Documents to which it is a
party or the Loans.

 

C-2

--------------------------------------------------------------------------------


 

7.             The Repurchase Agreement is effective to create, in favor of
Buyer, a valid security interest under the Uniform Commercial Code in all of the
right, title and interest of Seller in, to and under the Purchased Items as
collateral security for the payment of the Obligations (as defined in the
Repurchase Agreement), except that (a) such security interests will continue in
the Purchased Items after their sale, exchange or other disposition only to the
extent provided in Section 9-306 of the Uniform Commercial Code, (b) the
security interests in Purchased Items in which Seller acquires rights after the
commencement of a case under the Bankruptcy Code in respect of Seller may be
limited by Section 552 of the Bankruptcy Code.

 

8.             When the Notes are delivered to Custodian, endorsed in blank by a
duly authorized officer of Seller, the security interest referred to in
paragraph 7 above in the Notes will constitute a fully perfected first priority
security interest in all right, title and interest of Seller therein, in the
Loan evidenced thereby and in Seller’s interest in the related Mortgaged
Property.

 

(a)           Upon the filing of financing statements on Form UCC-1 naming Buyer
as “Secured Party” and Seller as “Debtor”, and describing the Purchased Items,
in the jurisdictions and recording offices listed on Schedule 1 attached hereto,
the security interests referred to in paragraph 8 above will constitute fully
perfected security interests under the Uniform Commercial Code in all right,
title and interest of Seller in, to and under such Purchased Items, which can be
perfected by filing under the Uniform Commercial Code.

 

(b)           The UCC Search Report sets forth the proper filing offices and the
proper debtors necessary to identify those Persons who have on file in the
jurisdictions listed on Schedule 1 financing statements covering the Filing
Collateral as of the dates and times specified on Schedule 2. Except for the
matters listed on Schedule 2, the UCC Search Report identifies no Person who has
filed in any Filing Office a financing statement describing the Filing
Collateral prior to the effective dates of the UCC Search Report.

 

9.             Neither Seller nor any of its Subsidiaries is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. Seller is not subject
to any Federal or state statute or regulation which limits its ability to incur
indebtedness.

 

10.           The Assignments of Mortgage are in recordable form, except for the
insertion of the name of the assignee, and upon the name of the assignee being
inserted, are acceptable for recording under the laws of the state where each
related Mortgaged Property is located.

 

11.           Seller is duly registered as a corporation in each state in which
Loans were originated to the extent such registration is required by applicable
law, and has obtained all other licenses and governmental approvals in each
jurisdiction to the extent that the failure to obtain such licenses and
approvals would render any Loan unenforceable or would materially and adversely
affect the ability of Seller to perform any of its obligations under, or the
enforceability of, the Program Documents.

 

12.           Assuming that all other elements necessary to render a Loan legal,
valid, binding and enforceable were present in connection with the execution,
delivery and performance

 

C-3

--------------------------------------------------------------------------------


 

of each Loan (including completion of the entire Loan fully, accurately and in
compliance with all applicable laws, rules and regulations) and assuming further
that no action was taken in connection with the execution, delivery and
performance of each Loan (including in connection with the sale of the related
Mortgaged Property) that would give rise to a defense to the legality, validity,
binding effect and enforceability of such Loan, nothing in the forms of such
Loans, as attached hereto as Exhibit A, would render such Loans other than
legal, valid, binding and enforceable.

 

13.           Assuming their validity, binding effect and enforceability in all
other respects (including completion of the entire Loan fully, accurately and in
compliance with all applicable laws, rules and regulations), the forms of Loans
attached hereto as Exhibit A are in sufficient compliance with                 
law and Federal consumer protection laws so as not to be rendered void or
voidable at the election of the Mortgagor thereunder.

 

14.           The Repurchase Agreement is a “repurchase agreement”, a “master
netting agreement”, and a “securities contract” within the meaning of Bankruptcy
Code Sections 101(47), 101(38A) and 741(7), and the rights of Buyer contained in
Section 45 thereof to setoff mutual debts and claims, and in Section 19 thereof
to liquidate, terminate and accelerate the Repurchase Agreement, in the event of
the bankruptcy of Seller will not be stayed, avoided, or otherwise limited by
operation of any provision of the Bankruptcy Code or by order of a court or
administrative agency in any proceeding thereunder, including without limitation
the automatic stay provisions of Bankruptcy Code Section 362(a) pursuant to
Sections 362(b)(6), (7) and (27) thereof.

 

 

Very truly yours,

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF CONFIDENTIALITY AGREEMENT

 

In connection with your consideration of a possible or actual acquisition of a
participating interest (the “Transaction”) in an advance, note or commitment of
Citibank, N.A. (“Buyer”) pursuant to a Master Repurchase Agreement between Buyer
and Home Loan Center, Inc. (the “Seller”) dated as of October 13, 2011, you have
requested the right to review certain non-public information regarding Seller
that is in the possession of Buyer. In consideration of, and as a condition to,
furnishing you with such information and any other information (whether
communicated in writing or communicated orally) delivered to you by Buyer or its
affiliates, directors, officers, employees, advisors, agents or “controlling
persons” (within the meaning of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)) (such affiliates and other persons being herein referred to
collectively as Buyer “Representatives”) in connection with the consideration of
a Transaction (such information being  herein referred to as “Evaluation
Material”), Buyer hereby requests your agreement as follows:

 

1.             The Evaluation Material will be used solely for the purpose of
evaluating a possible Transaction with Buyer involving you or your affiliates,
and unless and until you have completed such Transaction pursuant to a
definitive agreement between you or any such affiliate and Buyer, such
Evaluation Material will be kept strictly confidential by you and your
affiliates, directors, officers, employees, advisors, agents or controlling
persons (such affiliates and other persons being herein referred to collectively
as “your Representatives”), except that the Evaluation Material or portions
thereof may be disclosed to those of your Representatives who need to know such
information for the purpose of evaluating a possible Transaction with Buyer (it
being understood that prior to such disclosure your Representatives will be
informed of the confidential nature of the Evaluation Material and shall agree
to be bound by this Agreement). You agree to be responsible for any breach of
this Agreement by your Representatives.

 

2.             The term “Evaluation Material” does not include any information
which (i) at the time of disclosure or thereafter is generally known by the
public (other than as a result of its disclosure by you or your Representatives)
or (ii) was or becomes available to you on a nonconfidential basis from a person
not otherwise bound by a confidential agreement with Buyer or its
Representatives or is not otherwise prohibited from transmitting the information
to you. As used in this Agreement, the term “person” shall be broadly
interpreted to include, without limitation, any corporation, company, joint
venture, partnership or individual.

 

3.             In the event that you receive a request to disclose all or any
part of the information contained in the Evaluation Material under the terms of
a valid and effective subpoena or order issued by a court of competent
jurisdiction, you agree to (i) immediately notify Buyer and Seller of the
existence, terms and circumstances surrounding such a request, (ii) consult with
Seller on the advisability of taking legally available steps to resist or narrow
such request, and (iii) if disclosure of such information is required, exercise
your best efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such information.

 

4.             Unless otherwise required by law in the opinion of your counsel,
neither you nor your Representative will, without our prior written consent,
disclose to any person the fact that the Evaluation Material has been made
available to you.

 

5.             You agree not to initiate or maintain contact (except for those
contacts made in the ordinary course of business) with any officer, director or
employee of Seller regarding the

 

H-1

--------------------------------------------------------------------------------


 

business, operations, prospects or finances of Seller or the employment of such
officer, director or employee, except with the express written permission of
Seller.

 

6.             You understand and acknowledge that Seller is not making any
representation or warranty, express or implied, as to the accuracy or
completeness of the Evaluation Material or any other information provided to you
by Buyer.  None of Seller, its respective affiliates or Representatives, nor any
of its respective officers, directors, employees, agents or controlling persons
(within the meaning of the 1934 Act) shall have any liability to you or any
other person (including, without limitation, any of your Representatives)
resulting from your use of the Evaluation Material.

 

7.             You agree that neither Buyer nor Seller has granted you any
license, copyright, or similar right with respect to any of the Evaluation
Material or any other information provided to you by Buyer.

 

8.             If you determine that you do not wish to proceed with the
Transaction, you will promptly deliver to Buyer all of the Evaluation Material,
including all copies and reproductions thereof in your possession or in the
possession of any of your Representatives.

 

9.             Without prejudice to the rights and remedies otherwise available
to Seller, Seller shall be entitled to equitable relief by way of injunction if
you or any of your Representatives breach or threaten to breach any of the
provisions of this Agreement. You agree to waive, and to cause your
Representatives to waive, any requirement for the securing or posting of any
bond in connection with such remedy.

 

10.           The validity and interpretation of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to agreements made and to be fully performed
therein (excluding the conflicts of law rules). You submit to the jurisdiction
of any court of the State of New York or the United States District Court for
the Southern District of the State of New York for the purpose of any suit,
action, or other proceeding arising out of this Agreement.

 

11.           The benefits of this Agreement shall inure to the respective
successors and assigns of the parties hereto, and the obligations and
liabilities assumed in this Agreement by the parties hereto shall be binding
upon the respective successors and assigns.

 

12.           If it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) that any term or provision hereof
is invalid or unenforceable, (i) the remaining terms and provisions hereof shall
be unimpaired and shall remain in full force and effect and (ii) the invalid or
unenforceable provision or term shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of such
invalid or unenforceable term or provision.

 

13.           This Agreement embodies the entire agreement and understanding of
the parties hereto and supersedes any and all prior agreements, arrangements and
understandings relating to the matters provided for herein. No alteration,
waiver, amendments, or change or supplement hereto shall be binding or effective
unless the same is set forth in writing by a duly authorized representative of
each party and may be modified or waived only by a separate letter executed by
Seller and you expressly so modifying or waiving such Agreement.

 

H-2

--------------------------------------------------------------------------------


 

14.           For the convenience of the parties, any number of counterparts of
this Agreement may be executed by the parties hereto. Each such counterpart
shall be, and shall be deemed to be, an original instrument, but all such
counterparts taken together shall constitute one and the same Agreement.

 

H-3

--------------------------------------------------------------------------------


 

Kindly execute and return one copy of this letter which will constitute our
Agreement with respect to the subject matter of this letter.

 

 

CITIBANK, N.A.

 

 

 

By:

 

 

 

 

 

 

 

 

Confirmed and agreed to

 

 

 

 

 

this            day of                           , 2011.

 

 

 

 

 

By:

 

 

 

Name

 

 

Title:

 

 

 

H-4

--------------------------------------------------------------------------------

 


 

EXHIBIT D

 

FORM OF INSTRUCTION LETTER

 

                         , 2011

                                        , as Subservicer/Additional Collateral
Servicer

 

 

Attention:

 

Re:                               Master Repurchase Agreement, dated as of
October 13, 2011, by and between Citibank, N.A., (“Buyer”), and Home Loan
Center, Inc. (“Seller”)

 

Ladies and Gentlemen:

 

As [sub]servicer of those assets described on Schedule 1 hereto, which may be
amended or updated from time to time (the “Eligible Loans”) pursuant to that
Servicing Agreement, between You and the undersigned Seller, as amended or
modified, attached hereto as Exhibit A (the “Servicing Agreement”), you are
hereby notified that the undersigned Seller has sold to Buyer such Eligible
Loans, including, without limitation, the servicing rights appurtenant thereto,
pursuant to that certain Master Repurchase Agreement, dated as of October 13,
2011 (the “Agreement”), among Buyer and Seller.

 

You agree to service the Eligible Loans in accordance with the terms of the
Servicing Agreement for the benefit of Buyer and, except as otherwise provided
herein, Buyer shall have all of the rights, but none of the duties or
obligations of Seller under the Servicing Agreement including, without
limitation, payment of any indemnification or reimbursement or payment of any
servicing fees or any other fees.  No subservicing relationship shall be hereby
created between You and Buyer.

 

Upon your receipt of written notification by Buyer that a Default has occurred
under the Agreement (the “Default Notice”), you, as [Subservicer] [Additional
Collateral Servicer], hereby agree to remit all payments or distributions made
with respect to such Eligible Loans, net of the servicing fees payable to you
with respect thereto, immediately in accordance with Buyer’s wiring instructions
provided below, or in accordance with other instructions that may be delivered
to you by Buyer:

 

[BANK]

 

Account No.:

[                          ]

 

For the A/C of Citibank, N.A.

ABA No.:

[                          ]

Reference:

[                          ]

 

You agree that, following your receipt of such Default Notice, under no
circumstances will you remit any such payments or distributions in accordance
with any instructions delivered to you by the undersigned Seller, except if
Buyer instructions you in writing otherwise.

 

You further agree that, upon receipt written notification by Buyer that an Event
of Default has occurred under the Agreement, Buyer shall assume all of the
rights and obligations of Seller under the Servicing Agreement, except as
otherwise provided herein.  Subject to the terms of the Servicing Agreement, You
shall (x) follow the instructions of Buyer with respect to the Eligible Loans
and deliver to a Buyer any information with respect to the Eligible Loans
reasonably requested by such Buyer, and

 

I-1

--------------------------------------------------------------------------------


 

(y) treat this letter agreement as a separate and distinct servicing agreement
between You and Buyer (incorporating the terms of the Servicing Agreement by
reference), subject to no setoff or counterclaims arising in Your favor (or the
favor of any third party claiming through You) under any other agreement or
arrangement between You and Seller or otherwise.   Notwithstanding anything to
the contrary herein or in the Servicing Agreement, in no event shall Buyer be
liable for any fees, indemnities, costs, reimbursements or expenses incurred by
You prior to such Event of Default or otherwise owed to You in respect of the
period of time prior to such Event of Default.

 

Notwithstanding anything to the contrary herein or in the Servicing Agreement,
with respect to those Eligible Loans marked as “Servicing Released” on Schedule
1 (the “Servicing Released Loans”), You are hereby instructed to service such
Servicing Released Loans for a term of thirty (30) days (each, a “Servicing
Term”) commencing as of the date such Servicing Released Loans become subject to
a purchase transaction under the Agreement, which Servicing Term shall be deemed
to be renewed at the end of each 30-day period subject to the following
sentence.  The Servicing Term shall terminate upon the occurrence of any of the
following events: (i) if the related purchase transaction is not renewed at the
end of such Servicing Term and such Servicing Released Loan is not repurchased
by Seller, or (ii) You shall have received a written termination notice from
Buyer at any time with respect to some or all of the Servicing Released Loans
being serviced by You (each, a “Servicing Termination”).  In the event of a
Servicing Termination, You hereby agree to (i) deliver all servicing and
“records” relating to such Servicing Released Loans to the designee of Buyer at
the end of each such Servicing Term and (ii) cooperate in all respects with the
transfer of servicing to Buyer or its designee. The transfer of servicing and
such records by You shall be in accordance with customary standards in the
industry and the terms of the Servicing Agreement, and such transfer shall
include the transfer of the gross amount of all escrows held for the related
mortgagors (without reduction for unreimbursed advances or “negative escrows”).

 

Further, You hereby constitute and appoint Buyer and any officer or agent
thereof, with full power of substitution, as Your true and lawful
attorney-in-fact with full irrevocable power and authority in Your place and
stead and in Your name or in Buyer’s own name, following any Servicer
Termination with respect solely to the Servicing Released Loans that are subject
to such Servicer Termination, to direct any party liable for any payment under
any such Servicing Released Loans to make payment of any and all moneys due or
to become due thereunder directly to Buyer or as Buyer shall direct including,
without limitation, the right to send “goodbye” and “hello” letters on Your
behalf.  You hereby ratify all that said attorneys shall lawfully do or cause to
be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

For the purpose of the foregoing, the term “records” shall be deemed to include
but not be limited to any and all servicing agreements, files, documents,
records, data bases, computer tapes, copies of computer tapes, proof of
insurance coverage, insurance policies, appraisals, other closing documentation,
payment history records, and any other records relating to or evidencing the
servicing of such Servicing Released Loans.

 

[NO FURTHER TEXT ON THIS PAGE]

 

I-2

--------------------------------------------------------------------------------


 

Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt.  Any notices to Buyer should be delivered to the following address:
Citibank, N.A. 390 Greenwich Street, New York, NY 10013, Attention: Bobbie
Theivakumaran, Telecopier No.: (212) 723-8591, Telephone No.: (212) 723-6753.

 

 

 

Very truly yours,

 

 

 

HOME LOAN CENTER, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Acknowledged and Agreed as of this      day of                       , 20    :

 

[SUBSERVICER] [ADDITIONAL COLLATERAL SERVICER]

 

 

By:

 

 

Name:

 

Title:

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SECURITY RELEASE CERTIFICATION

 

[insert date]

 

Citibank, N.A.

390 Greenwich Street, 4th Floor

New York, New York  10001

Attention:

 

Re:          Security Release Certification

 

Effective as of [DATE] [                     ] hereby relinquishes any and all
right, title and interest it may have in and to the Loans described in Exhibit A
attached hereto upon purchase thereof by Citibank, N.A. (“Buyer”) from Seller
named below pursuant to that certain Master Repurchase Agreement, dated as of
October 13, 2011 as of the date and time of receipt by [                       ]
of $                         for such Loans (the “Date and Time of Sale”) and
certifies that all notes, mortgages, assignments and other documents in its
possession relating to such Loans have been delivered and released to Seller
named below or its designees as of the Date and Time of Sale.

 

Name and Address of Lender:

 

[Custodian]

[           ]

For Credit Account No. [              ]

Attention:  [             ]

Phone:  [                ]

Further Credit — [              ]

 

 

[NAME OF WAREHOUSE LENDER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

Seller named below hereby certifies to Buyer that, as of the Date and Time of
Sale of the above mentioned Loans to Buyer, the security interests in the Loans
released by the above named [corporation] comprise all security interests
relating to or affecting any and all such Loans.  Seller warrants that, as of
such time, there are and will be no other security interests affecting any or
all of such Loans.

 

 

[SELLER]

 

 

 

 

By:

 

 

Name:

 

Title:

 

L-1

--------------------------------------------------------------------------------


 

EXHIBIT TO SECURITY RELEASE CERTIFICATION

 

[List of Loans]

 

L-2

--------------------------------------------------------------------------------